UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21779 JOHN HANCOCK FUNDS II (Exact name of registrant as specified in charter) , BOSTON, MA 02210-2805 (Address of principal executive offices) (Zip code) SALVATORE SCHIAVONE, , BOSTON, MA 02210-2805 (Name and address of agent for service) Registrant's telephone number, including area code: (617) 663-4497 Date of fiscal year end: 12/31 Date of reporting period: 12/31/12 ITEM 1. REPORTS TO STOCKHOLDERS. Management’s discussion of Fund performance By the Portfolio Management Team at John Hancock Asset Management John Hancock Lifestyle Portfolios Market Review During 2012, investors were faced with a myriad of challenges, including recessions throughout Europe and in Japan, fears of the U.S. economy diving over the “fiscal cliff,” slowing earnings growth and critical leadership transitions in a number of the world’s largest economic powers. Although the majority of the headline news seemed to have a negative underlying tone during the year, most major global equity and fixed-income market indexes posted strong gains during 2012. In the U.S., the equity market, as represented by the S&P 500 Index, rose 16%. But this was only part of the good news. Equity markets overseas in both developed and emerging markets also generated significant gains during the year as the MSCI EAFE Index rose over 17%, while the MSCI Emerging Markets Index rose over 18%. Within fixed income, the U.S. bond market as represented by the Barclays U.S. Aggregate Bond Index also recorded positive returns of over 4%, but non-investment-grade bonds generated returns similar to U.S. equities in the 15% range and emerging-market bonds returned over 18%. If headline news around the world was less than stellar, why did the capital markets deliver such impressive returns? A number of worst-case scenarios never materialized, which caused depressed valuations of riskier assets to rise. This was in turn supported by improvement in a few key economic indicators. To shed a bit more light on this, consider the following example. During the year, one of the biggest fears was a disorderly breakup of the eurozone, coupled with debt defaults from a few major eurozone countries. These fears compressed European equity valuations to levels not seen in nearly 30 years, and bond yields in countries like Italy and Spain skyrocketed to well over 6%. However, in late July, the head of the European Central Bank committed to doing “whatever it takes to preserve the euro,” easing the markets’ fear of the worst-case scenario and allowing valuations to rise while also leading to lower borrowing costs for Italy and Spain. For the Market Index year ended Total Returns December 31, 2012 U.S. Stocks S&P 500 Index 16.00% Russell Midcap Index 17.28% Russell 2000 Index 16.35% FTSE NAREIT All Equity REIT Index 19.70% International Stocks MSCI EAFE Index 17.90% MSCI Emerging Markets Index 18.63% MSCI EAFE Small Cap Index 20.42% Fixed Income Barclays U.S. Aggregate Bond Index 4.22% Bank of America Merrill Lynch US High Yield Master II Index 15.59% JPM Global Government Bonds Unhedged Index 1.30% But the strong year for the markets wasn’t just about avoiding the worst cases. There were also improvements in a few key economic data points that gave hope for more positive economic momentum in the future. Chief among these was the improvement seen in the epicenter of the last crisis, the housing market. Housing starts rose, overall housing supply fell and existing home prices climbed during the year in the U.S. Additionally, the stubbornly high unemployment rate in the U.S., while still above historical averages, did fall during the year. 2 Lifestyle Portfolios | Annual report Outlook After such a strong year for the capital markets, what lies ahead? We believe global economic growth will likely remain challenged in Europe but be stronger in the U.S. With the recent rally across global equities, the question to ask is how much of this view is priced in current valuations? Our opinion is that there still exist attractive values in a number of regions and countries around the globe, while other regions and countries are more fairly valued. For example, we continue to believe that good value exists in Europe and in many emerging markets, particularly in Asia. In the U.S., valuations are a bit more mixed, given the market appreciation coupled with the higher overall starting point. However, there is a case to be made that valuations could increase a bit further in the short term from current levels. Within fixed income, challenges to generating the strong returns of the last few years exist, namely the low absolute level of yield available. Although we are not expecting interest rates to spike materially higher in the short term, even a small increase can lead to price decreases that can diminish the return earned from interest payments in the high-quality sector. We continue to believe non-investment-grade and emerging-market bonds offer superior return potential; however, not without risk. In 2013, we believe special care should be taken to build a portfolio that can also reasonably withstand unexpected shocks that may occur in the economic or geopolitical landscape, commensurate with the level of risk investors are comfortable taking on. While we never know in advance what these shocks may ultimately be, a wide range of candidates can be found by reading the news each day. To that end, we want to stress the importance of maintaining a well-diversified global portfolio that includes not only traditional equities and fixed income, but also exposure to more non-traditional strategies, like absolute return funds. Annual report | Lifestyle Portfolios 3 Lifestyle Aggressive Portfolio For the 12-month period ended December 31, 2012, the Portfolio’s Class A shares returned 15.83%, excluding sales charges. In comparison, the benchmark S&P 500 Index returned 16.00% over the same period and the Morningstar, Inc. large blend fund category returned an average 14.96%. The Portfolio’s performance was just shy of the benchmark index over the period. Performance was primarily driven by our asset class positioning and to a small degree by the performance of our underlying fund managers. International developed and emerging-market equities were among the largest contributors to relative results for the year, a dramatic reversal from 2011 and recent quarters, when these asset classes lagged. We continued to maintain our defensive equity theme, which incorporates a small group of underlying funds whose strategies, when combined, tend to exhibit less volatility than the broader equity market, but are expected to generate equity market returns over a full market cycle. This strategy generally stabilizes Portfolio results through strong risk-adjusted performance and reduced volatility. We continued to rely on the diversification benefits from our absolute return strategies, which may be uncorrelated to the broader equity and fixed-income markets and help improve downside protection. The performance of our underlying fund managers in aggregate was slightly positive to relative results over the year. Several underlying funds turned in strong relative performance, including Alpha Opportunities Fund (Wellington), which benefited from its stock picking within the consumer discretionary and health care sectors. Blue Chip Growth Fund (T. Rowe Price) contributed positively to relative results through its stock selection within information technology, as well as its underweight in consumer staples. Fundamental Large Cap Value Fund (John Hancock) posted strong relative results through its positioning within financials and consumer discretionary stocks. Partially offsetting these positive contributors were underperforming strategies such as All Cap Value Fund (Lord Abbett), where negative contributors included stock selection in consumer discretionary and its positioning in financials, and Fundamental Value Fund (Davis), which detracted primarily due to stock selections in financials and energy. Lifestyle Growth Portfolio For the 12-month period ended December 31, 2012, the Portfolio’s Class A shares returned 15.01%, excluding sales charges. In comparison, the S&P 500 Index returned 16.00% over the same period and the Barclays U.S. Aggregate Bond Index returned 4.22%. A blended benchmark comprised of 80% S&P 500 Index and 20% Barclays U.S. Aggregate Bond Index returned 13.66%. The Morningstar, Inc. aggressive allocation fund category returned an average 13.42%. The Portfolio outperformed its blended benchmark and was in the top quartile of its peer group for the year. The Portfolio’s outperformance over the period was primarily driven by our asset class positioning and to a small degree by the performance of our underlying fund managers. International developed and emerging-market equities were among the largest contributors to relative results for the year, a dramatic reversal from 2011 and in recent quarters, when these asset classes lagged. We continued to maintain our defensive equity theme, which incorporates a small group of underlying funds whose strategies, when combined, tend to exhibit less volatility than the broader equity market, but are expected to generate equity market returns over a full market cycle. This strategy generally stabilizes results through strong risk-adjusted performance and reduced volatility. Our bond allocations strongly favor credit-sensitive sectors such as high-yield bonds and bank loans, both of which continued to outpace traditional fixed income, given their yield advantage and strong fundamentals. We continued to rely on the diversification benefits from our absolute return strategies, which may be uncorrelated to the broader equity and fixed-income markets and help improve downside protection. The performance of our underlying fund managers in aggregate was positive to relative results over the year. Several underlying funds turned in strong relative performance, including Alpha Opportunities Fund (Wellington), which benefited from its stock picking within the consumer discretionary and health care sectors. Blue Chip Growth Fund (T. Rowe Price) contributed positively to relative results through its stock selection within information technology, as well as its underweight in consumer staples. Fundamental Large Cap Value Fund (John Hancock) posted strong relative results through its positioning within financials and consumer discretionary stocks. Partially offsetting these positive contributors were 4 Lifestyle Portfolios | Annual report underperforming strategies such as All Cap Value Fund (Lord Abbett), where negative contributors included stock selection in consumer discretionary and its positioning in financials, and Fundamental Value Fund (Davis), which detracted primarily due to stock selections in financials and energy. Lifestyle Balanced Portfolio For the 12-month period ended December 31, 2012, the Portfolio’s Class A shares returned 13.59%, excluding sales charges. In comparison, the S&P 500 Index returned 16.00% over the same period and the Barclays U.S. Aggregate Bond Index returned 4.22%. A blended benchmark comprised of 60% S&P 500 Index and 40% Barclays U.S. Aggregate Bond Index returned 11.31%. The Morningstar, Inc. moderate allocation fund category returned an average 11.72%. The Portfolio outperformed its blended benchmark and was in the top quartile of its peer group for the year. The Portfolio’s outperformance over the period was primarily driven by our asset class positioning and to a lesser degree by the performance of our underlying fund managers. The largest positive contributors to relative results were the Portfolio’s credit-sensitive fixed-income allocations, such as high-yield bonds and bank loans, both of which continued to outpace traditional fixed income, given their yield advantage and strong fundamentals. Also adding value was the allocation to multi-sector bonds, which represent a multitude of fixed-income sectors. Within equities, the Portfolio’s performance was boosted by exposures to international developed and emerging-market equities. We continued to maintain our defensive equity theme, which incorporates a small group of underlying funds whose strategies, when combined, tend to exhibit less volatility than the broader equity market, but are expected to generate equity market returns over a full market cycle. This strategy generally stabilizes results through strong risk-adjusted performance and reduced volatility. We also continued to rely on the diversification benefits from our absolute return strategies, which may be uncorrelated to the broader equity and fixed-income markets and help improve downside protection. The performance of our underlying fund managers in aggregate was positive to relative results over the year. Several underlying funds turned in strong relative performance, including Alpha Opportunities Fund (Wellington), which benefited from its stock picking within the consumer discretionary and health care sectors. Fundamental Large Cap Value Fund (John Hancock) posted strong relative results through its positioning within financials and consumer discretionary stocks. Also positively contributing to relative results were fixed-income strategies such as Total Return Fund (PIMCO) and Active Bond Fund (John Hancock/Declaration). Partially offsetting these positive contributors were underperforming strategies such as All Cap Value Fund (Lord Abbett), where negative contributors included stock selection in consumer discretionary and its positioning in financials, and Fundamental Value Fund (Davis), which detracted primarily due to stock selections in financials and energy. Lifestyle Moderate Portfolio For the 12-month period ended December 31, 2012, the Portfolio’s Class A shares returned 11.94%, excluding sales charges. In comparison, the S&P 500 Index returned 16.00% over the same period and the Barclays U.S. Aggregate Bond Index returned 4.22%. A blended benchmark comprised of 40% S&P 500 Index and 60% Barclays U.S. Aggregate Bond Index returned 8.95%. The Morningstar, Inc. conservative allocation fund category returned an average 9.40%. The Portfolio outperformed its blended benchmark and was in the top quartile of its peer group for the year. The Portfolio’s outperformance over the period was primarily driven by our asset class positioning and to a lesser degree by the performance of our underlying fund managers. The largest positive contributors to relative results were the Portfolio’s credit-sensitive fixed-income allocations, such as high-yield bonds and bank loans, both of which continued to outpace traditional fixed income, given their yield advantage and strong fundamentals. Also adding value was the allocation to multi-sector bonds, which represent a multitude of fixed-income sectors. Within equities, the Portfolio’s performance was boosted by exposures to international developed and emerging-market equities. We continued to maintain our defensive equity theme, which incorporates a small group of underlying funds whose strategies, when combined, tend to exhibit less volatility than the broader equity market, but are expected to generate equity market returns over a full market cycle. This strategy generally Annual report | Lifestyle Portfolios 5 stabilizes results through strong risk-adjusted performance and reduced volatility. We also continued to rely on the diversification benefits from our absolute return strategies, which may be uncorrelated to the broader equity and fixed-income markets and help improve downside protection. The performance of our underlying fund managers in aggregate was positive to relative results over the year. Several underlying funds turned in strong relative performance, including Total Return Fund (PIMCO), which benefited primarily from its allocation to mortgage-related securities and to a lesser extent its corporate bond exposure. Also positively contributing to relative results were Active Bond Fund (John Hancock/Declaration), Global Bond Fund (PIMCO) and High Income Fund (John Hancock). Partially offsetting these positive contributors were underperforming strategies such as All Cap Value Fund (Lord Abbett), where negative contributors included stock selection in consumer discretionary and its positioning in financials, and Fundamental Value Fund (Davis), which detracted primarily due to stock selections in financials and energy. Lifestyle Conservative Portfolio For the 12-month period ended December 31, 2012, the Portfolio’s Class A shares returned 10.03%, excluding sales charges. In comparison, the S&P 500 Index returned 16.00% over the same period and the Barclays U.S. Aggregate Bond Index returned 4.22%. A blended benchmark comprised of 20% S&P 500 Index and 80% Barclays U.S. Aggregate Bond Index returned 6.59%. The Morningstar, Inc. conservative allocation fund category returned an average 9.40%. The Portfolio’s outperformance of its blended benchmark over the period was primarily driven by our asset class positioning and to a lesser degree by the performance of our underlying fund managers. The largest positive contributors to relative results were the Portfolio’s credit-sensitive fixed-income allocations, such as high-yield bonds and bank loans, both of which continued to outpace traditional fixed income, given their yield advantage and strong fundamentals. Also adding value was the Portfolio’s allocation to multi-sector bonds, which represent a multitude of fixed-income sectors. Within equities, the Portfolio’s performance was boosted by exposures to international developed and emerging-market equities. We continued to maintain our defensive equity theme, which incorporates a small group of underlying funds whose strategies, when combined, tend to exhibit less volatility than the broader equity market, but are expected to generate equity market returns over a full market cycle. This strategy generally stabilizes results through strong risk-adjusted performance and reduced volatility. We also continued to rely on the diversification benefits from our absolute return strategies, which may be uncorrelated to the broader equity and fixed-income markets and help improve downside protection. The performance of our underlying fund managers in aggregate was positive to relative results over the year. Several underlying funds turned in strong relative performance, including Total Return Fund (PIMCO), which benefited primarily from its allocation to mortgage-related securities and to a lesser extent its corporate bond exposure. Also positively contributing to relative results were Active Bond Fund (John Hancock/Declaration), Global Bond Fund (PIMCO) and High Income Fund (John Hancock). Partially offsetting these positive contributors were underperforming strategies such as Spectrum Income Fund (T. Rowe Price), where its holdings in lower-risk fixed-income and developed international bond segments were a drag on relative results, and U.S. High Yield Bond Fund (Wells Capital), which detracted due to its conservative positioning. This commentary reflects the views of the portfolio managers through the end of the period discussed in this report. The managers’ statements reflect their own opinions. As such, they are in no way a guarantee of future events and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. The Portfolios’ performance depends on the Adviser’s and Subadvisers’ skill in determining the strategic asset class allocations, the mix of underlying funds and the performance of those underlying funds. The underlying funds’ performance may be lower than the performance of the asset class which they were selected to represent. The Portfolios are subject to the same risks as the underlying funds in which they invest, which include the following: stocks and bonds can decline due to adverse issuer, market, regulatory or economic developments; foreign investing, especially in emerging markets, has additional risks, such as currency and market volatility and political and social instability; and the securities of small-capitalization companies are subject to higher volatility than larger, more established companies; high-yield bonds are subject to additional risks, such as increased risk of default. Absolute return funds are not designed to outperform stocks and bonds in strong markets and there is no guarantee of positive returns. They employ certain techniques which are intended to reduce risk and volatility in the portfolio and provide protection against a decline in the fund’s assets. However, there is no guarantee that any investment strategy will be successful or that the fund’s objectives will be achieved. For additional information on these and other risk considerations, please see the Portfolios’ prospectus. 6 Lifestyle Portfolios | Annual report John Hancock Lifestyle Aggressive Portfolio Performance chart Total returns with maximum sales charge for the period ended 12-31-12 Class A Class B Class C Class R1 1 Class R2 Class R3 1 Class R4 1 Class R5 1 Class R6 Class 1 1 Start date 10-18-05 10-18-05 10-18-05 9-18-06 10-18-05 10-18-05 10-18-05 10-18-05 10-15-05 10-15-05 Average annual total returns — 1 year 10.08% 9.94% 14.00% 15.42% 15.58% 15.53% 15.86% 16.22% 16.43% 16.43% Average annual total returns — 5 year –1.54% –1.65% –1.24% –0.88% –1.50% –0.81% –0.51% –0.19% –1.57% –0.04% Average annual total returns — Since inception 2.83% 2.80% 2.84% 1.93% 2.50% 3.33% 3.62% 3.93% 2.30% 4.06% Cumulative returns — 1 year 10.08% 9.94% 14.00% 15.42% 15.58% 15.53% 15.86% 16.22% 16.43% 16.43% Cumulative returns — 5 year –7.48% –7.96% –6.05% –4.33% –7.30% –3.98% –2.50% –0.93% –7.61% –0.19% Cumulative returns — Since inception 22.31% 22.03% 22.36% 12.80% 19.45% 26.62% 29.18% 31.99% 17.79% 33.30% Performance figures assume all distributions are reinvested. Returns with maximum sales charge reflect a sales charge on Class A shares of 5%, and the applicable contingent deferred sales charge (CDSC) on Class B shares and Class C shares. The Class B shares’ CDSC declines annually between years 1–6 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charges will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. Sales charges are not applicable to Class R1, Class R2, Class R3, Class R4, Class R5, Class R6 and Class 1 shares. Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. The expense ratios of the Portfolio, both net (including any fee waivers, expense limitations or recoupments) and gross (excluding any fee waivers, expense limitations or recoupments), are set forth according to the most recent publicly available prospectuses for the Portfolio and may differ from those disclosed in the Financial highlights tables in this report. The fee waivers and expense limitations are contractual at least until 4-30-14 for Class B, Class R2 and Class R6 shares. Had the fee waivers, expense limitations and recoupments not been in place gross expenses would apply. For all other classes the net expenses equal the gross expenses. The following expense ratios include expenses of the underlying affiliated funds in which the Portfolio invests. The expense ratios are as follows: Class A Class B Class C Class R1 Class R2* Class R3 Class R4 Class R5 Class R6 Class 1 Net (%) 1.47 2.24 2.18 1.88 1.51 1.76 1.40 1.15 1.00 1.00 Gross (%) 1.47 2.22 2.18 1.88 1.75 1.76 1.40 1.15 17.45 1.00 * Expenses have been estimated for the class’s first full year of operations. The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctu-ate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Portfolio’s current performance may be higher or lower than the performance shown. For performance data current to the most recent month end, please call 1-800-225-5291 or visit the Portfolio’s Web site at www.jhfunds.com. This performance information does not reflect the deduction of taxes that a shareholder may pay on Portfolio distributions or the redemption of Portfolio shares. The Portfolio’s performance results reflect any applicable fee waivers and expense reductions, without which the expenses would increase and results would have been less favorable. 1 For certain types of investors, as described in the Portfolio’s prospectuses. 2 Class R2 shares were first offered on 3-1-12; returns prior to that date are those of Class A shares that have been recalculated to apply the estimated gross fees and expenses of Class R2 shares. Class R6 shares were first offered on 9-1-11; returns prior to that date are those of Class 1 shares that have been recalculated to apply the gross fees and expenses of Class R6 shares. Annual report | Lifestyle Portfolios 7 John Hancock Lifestyle Growth Portfolio Performance chart Total returns with maximum sales charge for the period ended 12-31-12 Class A Class B Class C Class R1 1 Class R2 Class R3 1 Class R4 1 Class R5 1 Class R6 Class 1 1 Class 5 1 Start date 10-18-05 10-18-05 10-18-05 9-18-06 10-18-05 10-18-05 10-18-05 10-18-05 10-15-05 10-15-05 7-3-06 Average annual total returns — 1 year 9.25% 9.18% 13.21% 14.67% 14.79% 14.77% 15.11% 15.43% 15.60% 15.50% 15.57% Average annual total returns — 5 year 0.17% 0.10% 0.50% 0.88% 0.33% 0.96% 1.28% 1.57% 0.76% 1.67% 1.74% Average annual total returns — Since inception 3.52% 3.51% 3.55% 2.96% 3.33% 4.03% 4.34% 4.63% 3.68% 4.73% 3.95% Cumulative returns — 1 year 9.25% 9.18% 13.21% 14.67% 14.79% 14.77% 15.11% 15.43% 15.60% 15.50% 15.57% Cumulative returns — 5 year 0.84% 0.48% 2.54% 4.48% 1.66% 4.90% 6.57% 8.09% 3.83% 8.63% 9.00% Cumulative returns — Since inception 28.35% 28.19% 28.54% 20.18% 26.64% 32.95% 35.78% 38.58% 29.80% 39.62% 28.67% Performance figures assume all distributions are reinvested. Returns with maximum sales charge reflect a sales charge on Class A shares of 5%, and the applicable contingent deferred sales charge (CDSC) on Class B shares and Class C shares. The Class B shares’ CDSC declines annually between years 1–6 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charges will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. Sales charges are not applicable to Class R1, Class R2, Class R3, Class R4, Class R5, Class R6, Class 1 and Class 5 shares. Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. The expense ratios of the Portfolio, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available prospectuses for the Portfolio and may differ from those disclosed in the Financial highlights tables in this report. The fee waivers and expense limitations are contractual at least until 4-30-14 for Class R2 and Class R6 shares. Had the fee waivers and expense limitations not been in place gross expenses would apply. For all other classes the net expenses equal the gross expenses. The following expense ratios include expenses of the underlying affiliated funds in which the Portfolio invests. The expense ratios are as follows: Class A Class B Class C Class R1 Class R2* Class R3 Class R4 Class R5 Class R6 Class 1 Class 5 Net (%) 1.44 2.15 2.14 1.78 1.48 1.67 1.28 1.07 0.97 0.97 0.92 Gross (%) 1.44 2.15 2.14 1.78 1.64 1.67 1.28 1.07 16.81 0.97 0.92 * Expenses have been estimated for the class’s first full year of operations. The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Portfolio’s current performance may be higher or lower than the performance shown. For performance data current to the most recent month end, please call 1-800-225-5291 or visit the Portfolio’s Web site at www.jhfunds.com. This performance information does not reflect the deduction of taxes that a shareholder may pay on Portfolio distributions or the redemption of Portfolio shares. The Portfolio’s performance results reflect any applicable fee waivers and expense reductions, without which the expenses would increase and results would have been less favorable. 1 For certain types of investors, as described in the Portfolio’s prospectuses. 2 Class R2 shares were first offered on 3-1-12; returns prior to that date are those of Class A shares that have been recalculated to apply the estimated gross fees and expenses of Class R2 shares. Class R6 shares were first offered on 9-1-11; returns prior to that date are those of Class 1 shares that have been recalculated to apply the gross fees and expenses of Class R6 shares. 8 Lifestyle Portfolios | Annual report John Hancock Lifestyle Balanced Portfolio Performance chart Total returns with maximum sales charge for the period ended 12-31-12 Class A Class B Class C Class R1 1 Class R2 Class R3 1 Class R4 1 Class R5 1 Class R6 Class 1 1 Class 5 1 Start date 10-18-05 10-18-05 10-18-05 9-18-06 10-18-05 10-18-05 10-18-05 10-18-05 10-15-05 10-15-05 7-3-06 Average annual total returns — 1 year 7.88% 7.80% 11.81% 13.29% 13.37% 13.38% 13.77% 13.96% 14.09% 14.09% 14.14% Average annual total returns — 5 year 1.54% 1.48% 1.88% 2.19% 1.69% 2.36% 2.68% 2.97% 2.13% 3.07% 3.10% Average annual total returns — Since inception 4.13% 4.08% 4.15% 3.70% 3.91% 4.64% 4.95% 5.24% 4.26% 5.32% 4.85% Cumulative returns — 1 year 7.88% 7.80% 11.81% 13.29% 13.37% 13.38% 13.77% 13.96% 14.09% 14.09% 14.14% Cumulative returns — 5 year 7.96% 7.63% 9.77% 11.45% 8.73% 12.36% 14.15% 15.78% 11.13% 16.31% 16.51% Cumulative returns — Since inception 33.83% 33.43% 34.04% 25.72% 31.84% 38.64% 41.61% 44.44% 35.11% 45.37% 36.07% Performance figures assume all distributions are reinvested. Returns with maximum sales charge reflect a sales charge on Class A shares of 5% and the applicable contingent deferred sales charge (CDSC) on Class B shares and Class C shares. The Class B shares’ CDSC declines annually between years 1–6 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charges will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. Sales charges are not applicable to Class R1, Class R2, Class R3, Class R4, Class R5, Class R6, Class 1 and Class 5 shares. Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. The expense ratios of the Portfolio, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available prospectuses for the Portfolio and may differ from those disclosed in the Financial highlights tables in this report. The fee waivers and expense limitations are contractual at least until 4-30-14 for Class R2 and Class R6 shares. Had the fee waivers and expense limitations not been in place, gross expenses would apply. For all other classes the net expenses equal the gross expenses. The following expense ratios include expenses of the underlying affiliated funds in which the Portfolio invests. The expense ratios are as follows: Class A Class B Class C Class R1 Class R2* Class R3 Class R4 Class R5 Class R6 Class 1 Class 5 Net (%) 1.36 2.08 2.06 1.73 1.41 1.58 1.19 0.97 0.90 0.90 0.85 Gross (%) 1.36 2.08 2.06 1.73 1.57 1.58 1.19 0.97 17.16 0.90 0.85 * Expenses have been estimated for the class’s first full year of operations. The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Portfolio’s current performance may be higher or lower than the performance shown. For performance data current to the most recent month end, please call 1-800-225-5291 or visit the Portfolio’s Web site at www.jhfunds.com. This performance information does not reflect the deduction of taxes that a shareholder may pay on Portfolio distributions or the redemption of Portfolio shares. The Portfolio’s performance results reflect any applicable fee waivers and expense reductions, without which the expenses would increase and results would have been less favorable. 1 For certain types of investors, as described in the Portfolio’s prospectuses. 2 Class R2 shares were first offered on 3-1-12; returns prior to that date are those of Class A shares that have been recalculated to apply the estimated gross fees and expenses of Class R2 shares. Class R6 shares were first offered on 9-1-11; returns prior to that date are those of Class 1 shares that have been recalculated to apply the gross fees and expenses of Class R6 shares. Annual report | Lifestyle Portfolios 9 John Hancock Lifestyle Moderate Portfolio Performance chart Total returns with maximum sales charge for the period ended 12-31-12 Class A Class B Class C Class R1 1 Class R2 Class R3 1 Class R4 1 Class R5 1 Class R6 Class 1 1 Class 5 1 Start date 10-18-05 10-18-05 10-18-05 9-18-06 10-18-05 10-18-05 10-18-05 10-18-05 10-15-05 10-15-05 7-3-06 Average annual total returns — 1 year 6.31% 6.14% 10.17% 11.58% 11.72% 11.64% 12.02% 12.26% 12.50% 12.49% 12.56% Average annual total returns — 5 year 3.13% 3.03% 3.45% 3.76% 3.27% 3.84% 4.14% 4.49% 3.00% 4.65% 4.69% Average annual total returns — Since inception 4.62% 4.55% 4.63% 4.60% 4.41% 5.08% 5.35% 5.69% 3.97% 5.81% 5.72% Cumulative returns — 1 year 6.31% 6.14% 10.17% 11.58% 11.72% 11.64% 12.02% 12.26% 12.50% 12.49% 12.56% Cumulative returns — 5 year 16.66% 16.10% 18.51% 20.29% 17.44% 20.72% 22.49% 24.55% 15.96% 25.50% 25.74% Cumulative returns — Since inception 38.44% 37.81% 38.53% 32.70% 36.44% 42.92% 45.60% 48.99% 32.40% 50.33% 43.56% Performance figures assume all distributions are reinvested. Returns with maximum sales charge reflect a sales charge on Class A shares of 5%, and the applicable contingent deferred sales charge (CDSC) on Class B shares and Class C shares. The Class B shares’ CDSC declines annually between years 1–6 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charges will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. Sales charges are not applicable to Class R1, Class R2, Class R3, Class R4, Class R5, Class R6, Class 1 and Class 5 shares. Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. The expense ratios of the Portfolio, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available prospectuses for the Portfolio and may differ from those disclosed in the Financial highlights tables in this report. The fee waivers and expense limitations are contractual at least until 4-30-14 for Class R2 and Class R6 shares. Had the fee waivers and expense limitations not been in place gross expenses would apply. For all other classes the net expenses equal the gross expenses. The following expense ratios include expenses of the underlying affiliated funds in which the Portfolio invests. The expense ratios are as follows: Class A Class B Class C Class R1 Class R2* Class R3 Class R4 Class R5 Class R6 Class 1 Class 5 Net (%) 1.36 2.10 2.06 1.81 1.40 1.66 1.31 1.02 0.89 0.89 0.84 Gross (%) 1.36 2.10 2.06 1.81 1.64 1.66 1.31 1.02 17.03 0.89 0.84 * Expenses have been estimated for the class’s first full year of operations. The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Portfolio’s current performance may be higher or lower than the performance shown. For performance data current to the most recent month end, please call 1-800-225-5291 or visit the Portfolio’s Web site at www.jhfunds.com. This performance information does not reflect the deduction of taxes that a shareholder may pay on Portfolio distributions or the redemption of Portfolio shares. The Portfolio’s performance results reflect any applicable fee waivers and expense reductions, without which the expenses would increase and results would have been less favorable. 1 For certain types of investors, as described in the Portfolio’s prospectuses. 2 Class R2 shares were first offered on 3-1-12; returns prior to that date are those of Class A shares that have been recalculated to apply the estimated gross fees and expenses of Class R2 shares. Class R6 shares were first offered on 9-1-11; returns prior to that date are those of Class 1 shares that have been recalculated to apply the gross fees and expenses of Class R6 shares. 10 Lifestyle Portfolios | Annual report John Hancock Lifestyle Conservative Portfolio Performance chart Total returns with maximum sales charge for the period ended 12-31-12 Class A Class B Class C Class R1 1 Class R2 Class R3 1 Class R4 1 Class R5 1 Class R6 Class 1 1 Start date 10-18-05 10-18-05 10-18-05 9-18-06 10-18-05 10-18-05 10-18-05 10-18-05 10-15-05 10-15-05 Average annual total returns — 1 year 4.56% 4.24% 8.28% 9.52% 9.72% 9.71% 10.06% 10.37% 10.56% 10.56% Average annual total returns — 5 year 4.13% 4.06% 4.45% 4.73% 4.25% 4.84% 5.13% 5.49% 3.74% 5.66% Average annual total returns — Since inception 4.89% 4.85% 4.89% 5.15% 4.67% 5.35% 5.61% 5.96% 3.95% 6.10% Cumulative returns — 1 year 4.56% 4.24% 8.28% 9.52% 9.72% 9.71% 10.06% 10.37% 10.56% 10.56% Cumulative returns — 5 year 22.42% 22.04% 24.31% 25.97% 23.15% 26.65% 28.42% 30.64% 20.17% 31.70% Cumulative returns — Since inception 41.09% 40.67% 41.03% 37.14% 38.90% 45.62% 48.21% 51.79% 32.28% 53.23% Performance figures assume all distributions are reinvested. Returns with maximum sales charge reflect a sales charge on Class A shares of 5%, and the applicable contingent deferred sales charge (CDSC) on Class B shares and Class C shares. The Class B shares’ CDSC declines annually between years 1–6 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charges will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. Sales charges are not applicable to Class R1, Class R2, Class R3, Class R4, Class R5, Class R6 and Class 1 shares. Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. The expense ratios of the Portfolio, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available prospectuses for the Portfolio and may differ from those disclosed in the Financial highlights tables in this report. The fee waivers and expense limitations are contractual at least until 4-30-14 for Class R2 and Class R6 shares. Had the fee waivers and expense limitations not been in place, gross expenses would apply. For all other classes the net expenses equal the gross expenses. The following expense ratios include expenses of the underlying affiliated funds in which the Portfolio invests. The expense ratios are as follows: Class A Class B Class C Class R1 Class R2* Class R3 Class R4 Class R5 Class R6 Class 1 Net (%) 1.29 2.02 1.99 1.77 1.33 1.59 1.24 0.95 0.82 0.82 Gross (%) 1.29 2.02 1.99 1.77 1.57 1.59 1.24 0.95 16.87 0.82 * Expenses have been estimated for the class’s first full year of operations. The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Portfolio’s current performance may be higher or lower than the performance shown. For performance data current to the most recent month end, please call 1-800-225-5291 or visit the Portfolio’s Web site at www.jhfunds.com. This performance information does not reflect the deduction of taxes that a shareholder may pay on Portfolio distributions or the redemption of Portfolio shares. The Portfolio’s performance results reflect any applicable fee waivers and expense reductions, without which the expenses would increase and results would have been less favorable. 1 For certain types of investors, as described in the Portfolio’s prospectuses. 2 Class R2 shares were first offered on 3-1-12; returns prior to that date are those of Class A shares that have been recalculated to apply the estimated gross fees and expenses of Class R2 shares. Class R6 shares were first offered on 9-1-11; returns prior to that date are those of Class 1 shares that have been recalculated to apply the gross fees and expenses of Class R6 shares. Annual report | Lifestyle Portfolios 11 Your expenses As a shareholder of a John Hancock Funds II Lifestyle Portfolio, you incur two types of costs: (1)transaction costs, including sales charges (loads) on certain purchase and redemption fees on certain exchanges and redemptions; and (2) ongoing costs, including management fees, distribution and service (12b-1) fees and other Portfolio expenses. In addition to the operating expenses that each Portfolio bears directly, the Portfolio indirectly bears a pro rata share of the operating expenses of the underlying funds in which the Portfolio invests. Because the underlying funds have varied operating expenses and transaction costs, and each Portfolio may own different proportions of the underlying funds at different times, the amount of expenses incurred indirectly by the Portfolio will vary. Had these indirect expenses been reflected in the following analysis, total expenses would have been higher than the amounts shown. These examples are intended to help you understand your ongoing costs (in dollars) of investing in a Portfolio so you can compare these costs with the ongoing costs of investing in other mutual funds. The examples are based on an investment of $1,000 at the beginning of the period and held for the entire period (July 1, 2012 through December 31, 2012). Actual expenses: The first line of each share class in the tables on the following pages provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses paid during period” to estimate the expenses you paid on your account during this period. Hypothetical example for comparison purposes: The second line of each share class in the tables on the following pages provides information about hypothetical account values and hypothetical expenses based on the actual expense ratio for the share class and an assumed annualized rate of return of 5% per year before expenses, which is not the actual return of the share class. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Portfolios and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the tables are meant to highlight your ongoing costs only and do not reflect any transactional costs. Therefore, the second line of each share class in the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. 12 Lifestyle Portfolios | Annual report Shareholder expense example chart Beginning Ending Expenses Paid Account Value Account Value During Period 1 Annualized 7-1-12 12-31-12 7-1-12–12-31-12 Expense Ratio 2 Lifestyle Aggressive Portfolio Class A Actual $1,000.00 $1,083.50 $2.99 0.57% Hypothetical (5% annualized return before expenses) 1,000.00 1,022.30 2.90 0.57% Class B Actual 1,000.00 1,078.90 7.05 1.35% Hypothetical (5% annualized return before expenses) 1,000.00 1,018.30 6.85 1.35% Class C Actual 1,000.00 1,079.50 6.64 1.27% Hypothetical (5% annualized return before expenses) 1,000.00 1,018.80 6.44 1.27% Class R1 Actual 1,000.00 1,080.70 5.28 1.01% Hypothetical (5% annualized return before expenses) 1,000.00 1,020.10 5.13 1.01% Class R2 Actual 1,000.00 1,083.50 3.25 0.62% Hypothetical (5% annualized return before expenses) 1,000.00 1,022.00 3.15 0.62% Class R3 Actual 1,000.00 1,081.50 4.76 0.91% Hypothetical (5% annualized return before expenses) 1,000.00 1,020.60 4.62 0.91% Class R4 Actual 1,000.00 1,083.60 2.67 0.51% Hypothetical (5% annualized return before expenses) 1,000.00 1,022.60 2.59 0.51% Class R5 Actual 1,000.00 1,085.20 1.47 0.28% Hypothetical (5% annualized return before expenses) 1,000.00 1,023.70 1.42 0.28% Class R6 Actual 1,000.00 1,086.00 0.58 0.11% Hypothetical (5% annualized return before expenses) 1,000.00 1,024.60 0.56 0.11% Class 1 Actual 1,000.00 1,086.00 0.58 0.11% Hypothetical (5% annualized return before expenses) 1,000.00 1,024.60 0.56 0.11% Lifestyle Growth Portfolio Class A Actual $1,000.00 $1,076.30 $2.92 0.56% Hypothetical (5% annualized return before expenses) 1,000.00 1,022.30 2.85 0.56% Class B Actual 1,000.00 1,073.00 6.67 1.28% Hypothetical (5% annualized return before expenses) 1,000.00 1,018.70 6.50 1.28% Class C Actual 1,000.00 1,073.20 6.57 1.26% Hypothetical (5% annualized return before expenses) 1,000.00 1,018.80 6.39 1.26% Class R1 Actual 1,000.00 1,075.10 4.64 0.89% Hypothetical (5% annualized return before expenses) 1,000.00 1,020.70 4.52 0.89% Class R2 Actual 1,000.00 1,077.10 3.24 0.62% Hypothetical (5% annualized return before expenses) 1,000.00 1,022.00 3.15 0.62% Class R3 Actual 1,000.00 1,075.70 4.33 0.83% Hypothetical (5% annualized return before expenses) 1,000.00 1,021.00 4.22 0.83% Class R4 Actual 1,000.00 1,077.20 2.14 0.41% Hypothetical (5% annualized return before expenses) 1,000.00 1,023.10 2.09 0.41% Class R5 Actual 1,000.00 1,078.40 0.94 0.18% Hypothetical (5% annualized return before expenses) 1,000.00 1,024.20 0.92 0.18% Class R6 Actual 1,000.00 1,079.80 0.58 0.11% Hypothetical (5% annualized return before expenses) 1,000.00 1,024.60 0.56 0.11% Class 1 Actual 1,000.00 1,078.90 0.57 0.11% Hypothetical (5% annualized return before expenses) 1,000.00 1,024.60 0.56 0.11% Class 5 Actual 1,000.00 1,079.50 0.31 0.06% Hypothetical (5% annualized return before expenses) 1,000.00 1,024.80 0.31 0.06% Annual report | Lifestyle Portfolios 13 Shareholder expense example chart, continued Beginning Ending Expenses Paid Account Value Account Value During Period 1 Annualized 7-1-12 12-31-12 7-1-12–12-31-12 Expense Ratio 2 Lifestyle Balanced Portfolio Class A Actual $1,000.00 $1,068.30 $2.91 0.56% Hypothetical (5% annualized return before expenses) 1,000.00 1,022.30 2.85 0.56% Class B Actual 1,000.00 1,064.60 6.69 1.29% Hypothetical (5% annualized return before expenses) 1,000.00 1,018.70 6.55 1.29% Class C Actual 1,000.00 1,064.60 6.54 1.26% Hypothetical (5% annualized return before expenses) 1,000.00 1,018.80 6.39 1.26% Class R1 Actual 1,000.00 1,067.10 4.57 0.88% Hypothetical (5% annualized return before expenses) 1,000.00 1,020.70 4.47 0.88% Class R2 Actual 1,000.00 1,068.30 3.17 0.61% Hypothetical (5% annualized return before expenses) 1,000.00 1,022.10 3.10 0.61% Class R3 Actual 1,000.00 1,068.10 4.05 0.78% Hypothetical (5% annualized return before expenses) 1,000.00 1,021.20 3.96 0.78% Class R4 Actual 1,000.00 1,070.10 1.98 0.38% Hypothetical (5% annualized return before expenses) 1,000.00 1,023.20 1.93 0.38% Class R5 Actual 1,000.00 1,070.40 0.99 0.19% Hypothetical (5% annualized return before expenses) 1,000.00 1,024.20 0.97 0.19% Class R6 Actual 1,000.00 1,071.10 0.57 0.11% Hypothetical (5% annualized return before expenses) 1,000.00 1,024.60 0.56 0.11% Class 1 Actual 1,000.00 1,071.10 0.57 0.11% Hypothetical (5% annualized return before expenses) 1,000.00 1,024.60 0.56 0.11% Class 5 Actual 1,000.00 1,071.30 0.31 0.06% Hypothetical (5% annualized return before expenses) 1,000.00 1,024.80 0.31 0.06% Lifestyle Moderate Portfolio Class A Actual $1,000.00 $1,060.00 $2.95 0.57% Hypothetical (5% annualized return before expenses) 1,000.00 1,022.30 2.90 0.57% Class B Actual 1,000.00 1,056.20 6.72 1.30% Hypothetical (5% annualized return before expenses) 1,000.00 1,018.60 6.60 1.30% Class C Actual 1,000.00 1,056.40 6.56 1.27% Hypothetical (5% annualized return before expenses) 1,000.00 1,018.80 6.44 1.27% Class R1 Actual 1,000.00 1,058.10 4.97 0.96% Hypothetical (5% annualized return before expenses) 1,000.00 1,020.30 4.88 0.96% Class R2 Actual 1,000.00 1,059.60 3.21 0.62% Hypothetical (5% annualized return before expenses) 1,000.00 1,022.00 3.15 0.62% Class R3 Actual 1,000.00 1,058.50 4.76 0.92% Hypothetical (5% annualized return before expenses) 1,000.00 1,020.50 4.67 0.92% Class R4 Actual 1,000.00 1,060.50 2.49 0.48% Hypothetical (5% annualized return before expenses) 1,000.00 1,022.70 2.44 0.48% Class R5 Actual 1,000.00 1,061.10 1.66 0.32% Hypothetical (5% annualized return before expenses) 1,000.00 1,023.50 1.63 0.32% Class R6 Actual 1,000.00 1,062.60 0.57 0.11% Hypothetical (5% annualized return before expenses) 1,000.00 1,024.60 0.56 0.11% Class 1 Actual 1,000.00 1,062.60 0.57 0.11% Hypothetical (5% annualized return before expenses) 1,000.00 1,024.60 0.56 0.11% Class 5 Actual 1,000.00 1,062.90 0.31 0.06% Hypothetical (5% annualized return before expenses) 1,000.00 1,024.80 0.31 0.06% 14 Lifestyle Portfolios | Annual report Shareholder expense example chart, continued Beginning Ending Expenses Paid Account Value Account Value During Period 1 Annualized 7-1-12 12-31-12 7-1-12–12-31-12 Expense Ratio 2 Lifestyle Conservative Portfolio Class A Actual $1,000.00 $1,050.00 $2.89 0.56% Hypothetical (5% annualized return before expenses) 1,000.00 1,022.30 2.85 0.56% Class B Actual 1,000.00 1,046.20 6.64 1.29% Hypothetical (5% annualized return before expenses) 1,000.00 1,018.70 6.55 1.29% Class C Actual 1,000.00 1,046.40 6.48 1.26% Hypothetical (5% annualized return before expenses) 1,000.00 1,018.80 6.39 1.26% Class R1 Actual 1,000.00 1,046.80 5.66 1.10% Hypothetical (5% annualized return before expenses) 1,000.00 1,019.60 5.58 1.10% Class R2 Actual 1,000.00 1,049.90 3.19 0.62% Hypothetical (5% annualized return before expenses) 1,000.00 1,022.00 3.15 0.62% Class R3 Actual 1,000.00 1,047.60 5.35 1.04% Hypothetical (5% annualized return before expenses) 1,000.00 1,019.90 5.28 1.04% Class R4 Actual 1,000.00 1,050.40 2.58 0.50% Hypothetical (5% annualized return before expenses) 1,000.00 1,022.60 2.54 0.50% Class R5 Actual 1,000.00 1,051.50 1.65 0.32% Hypothetical (5% annualized return before expenses) 1,000.00 1,023.50 1.63 0.32% Class R6 Actual 1,000.00 1,053.40 0.57 0.11% Hypothetical (5% annualized return before expenses) 1,000.00 1,024.60 0.56 0.11% Class 1 Actual 1,000.00 1,052.50 0.57 0.11% Hypothetical (5% annualized return before expenses) 1,000.00 1,024.60 0.56 0.11% 1 Expenses are equal to the annualized expense ratio, multiplied by the average account value over the period, multiplied by the number of days in the period (184) and divided by 366 (to reflect the one-half year period). 2 The Portfolios’ expense ratios do not include fees and expenses indirectly incurred by the underlying funds whose expense ratios can vary based on the mix of underlying funds held by Portfolios. The range of expense ratios of the underlying funds held by the Portfolios was as follows: Lifestyle Lifestyle Lifestyle Lifestyle Lifestyle Period ended Aggressive Growth Balanced Moderate Conservative 12-31-12 0.73%–1.48% 0.63%–1.48% 0.63%–1.48% 0.63%–1.48% 0.63%–1.48% Annual report | Lifestyle Portfolios 15 Portfolios’ investments Investment companies Underlying Funds’ Subadvisers American Century Investment Management, Inc. (American Century) Atlantis Investment Management (Hong Kong) Ltd. (Atlantis) Baillie Gifford Overseas Ltd. (Baillie) Columbia Management Investment Advisers, LLC (Columbia) Davis Selected Advisers, L.P. (Davis) Declaration Management & Research, LLC (Declaration) Deutsche Asset Management (Deutsche) Dimensional Fund Advisors LP (DFA) Epoch Investment Partners, Inc. (Epoch) First Quadrant, L.P. (First Quadrant) Franklin Mutual Advisers Franklin Templeton Investments Corp. (Franklin) Templeton Investment Counsel, LLC Frontier Capital Management Company, LLC (Frontier) Grantham, Mayo, Van Otterloo & Co. LLC (GMO) Invesco Advisers, Inc. (Invesco) Jennison Associates LLC (Jennison) John Hancock Asset Management* (John Hancock) Lord, Abbett & Co. LLC (Lord Abbett) Pacific Investment Management Company LLC (PIMCO) Perimeter Capital Management (Perimeter) QS Investors Inc. (QS Investors) Rainier Investment Management, Inc. (Rainier) RCM Capital Management LLC (RCM) Robeco Investment Management, Inc. (Robeco) RS Investment Management Co. LLC (RS Investments) Standard Life Investments (Corporate Funds) Limited (Standard Life) Stone Harbor Investment Partners LP (Stone Harbor) T. Rowe Price Associates, Inc. (T. Rowe Price) Wellington Management Company, LLP (Wellington) Wells Capital Management, Incorporated (Wells Capital) Western Asset Management Company (WAMCO) * Manulife Asset Management (US) LLC and Manulife Asset Management (North America) Limited are doing business as JohnHancock Asset Management. Lifestyle Aggressive Portfolio Securities owned by the Portfolio on 12-31-12 Shares Value AFFILIATED INVESTMENT COMPANIES — 100.00% EQUITY 97.0% John Hancock Funds II (G) 82.8% All Cap Core, Class NAV (QS Investors) 11,150,015 $110,162,145 All Cap Value, Class NAV (Lord Abbett) 8,411,073 94,372,238 Alpha Opportunities, Class NAV (Wellington) 18,963,750 201,963,933 Blue Chip Growth, Class NAV (T. Rowe Price) 8,337,408 203,432,761 Capital Appreciation, Class NAV (Jennison) 13,301,748 173,321,775 Capital Appreciation Value, Class NAV (T. Rowe Price) 16,845,586 185,806,818 China Emerging Leaders, Class NAV (Atlantis) 5,296,110 56,297,645 Emerging Markets, Class NAV (DFA) 33,173,820 356,286,831 Equity-Income, Class NAV (T. Rowe Price) 10,169,521 162,305,560 Fundamental Global Franchise, Class NAV (John Hancock 1 ) (A) 3,295,866 36,056,778 Fundamental Large Cap Value, Class NAV (John Hancock 1 ) (A) 10,136,797 110,896,559 Fundamental Value, Class NAV (Davis) 9,735,686 156,063,039 Global Real Estate, Class NAV (Deutsche) 5,693,554 47,142,624 Health Sciences, Class NAV (T. Rowe Price) 4,753,051 64,261,251 Heritage, Class NAV (American Century) 3,257,608 23,194,171 International Growth Opportunities Fund (Baillie) 4,804,712 54,677,626 International Growth Stock, Class NAV (Invesco) 7,121,693 81,757,033 International Small Cap, Class NAV (Franklin) 2,926,660 45,568,094 International Small Company, Class NAV (DFA) 5,573,191 46,146,020 International Value, Class NAV (Franklin) 11,429,998 163,220,377 Mid Cap Stock, Class NAV (Wellington) 5,874,205 104,090,914 Mid Cap Value Equity, Class NAV (Columbia) 1,790,226 14,142,787 Mid Value, Class NAV (T. Rowe Price) 6,954,992 90,136,697 Mutual Shares, Class NAV (Franklin) 4,978,543 57,651,523 Natural Resources, Class NAV (RS Investments/Wellington) 4,522,074 75,428,198 Real Estate Equity, Class NAV (T. Rowe Price) 1,991,241 18,857,050 Redwood, Class NAV (RCM) 3,403,217 36,720,715 Small Cap Growth, Class NAV (Wellington) 2,578,742 21,119,896 Small Cap Opportunities, Class NAV (Invesco/DFA) 893,397 21,119,896 Small Cap Value, Class NAV (Wellington) 1,420,493 22,628,460 Small Company Growth, Class NAV (Invesco) 1,225,458 18,479,909 Small Company Value, Class NAV (T. Rowe Price) 1,180,615 33,942,689 Smaller Company Growth, Class NAV (Frontier/John Hancock 2 (A)/Perimeter) 2,037,198 17,805,109 Technical Opportunities, Class NAV (Wellington) (I) 7,816,614 82,621,609 U.S. Equity, Class NAV (GMO) 11,776,511 133,663,403 Value, Class NAV (Invesco) 2,489,784 23,005,600 John Hancock Funds III (G) 13.2% Disciplined Value, Class NAV (Robeco) 5,421,675 76,011,880 Global Shareholder Yield, Class NAV (Epoch) 8,200,838 82,254,402 International Core, Class NAV (GMO) 3,300,090 93,722,563 International Value Equity, Class NAV (John Hancock 1 ) (A) 5,735,726 48,352,172 Rainier Growth, Class NAV (Rainier) 2,991,115 69,034,944 Strategic Growth, Class NAV (John Hancock 1 ) (A) 11,362,924 133,287,101 John Hancock Investment Trust (G) 1.0% Small Cap Intrinsic Value, Class NAV (John Hancock 1 ) (A) 3,064,577 37,142,676 16 Lifestyle Portfolios | Annual report See notes to financial statements Lifestyle Aggressive Portfolio (continued) Shares Value ALTERNATIVE 3.0% John Hancock Funds II (G) 3.0% Currency Strategies, Class NAV (First Quadrant) 7,845,499 $75,552,152 Global Absolute Return Strategies, Class NAV (Standard Life) 3,540,759 37,921,526 Total Investments (Lifestyle Aggressive Portfolio) (Cost $3,160,564,171) 100.0% Other assets and liabilities, net 0.0% TOTAL NET ASSETS 100.0% Percentages are based upon net assets. Lifestyle Growth Portfolio Securities owned by the Portfolio on 12-31-12 Shares Value AFFILIATED INVESTMENT COMPANIES — 100.00% EQUITY 81.5% John Hancock Funds II (G) 69.3% All Cap Core, Class NAV (QS Investors) 26,604,478 $262,852,239 All Cap Value, Class NAV (Lord Abbett) 22,399,611 251,323,632 Alpha Opportunities, Class NAV (Wellington) 46,763,927 498,035,822 Blue Chip Growth, Class NAV (T. Rowe Price) 22,395,737 546,455,971 Capital Appreciation Value, Class NAV (T. Rowe Price) 59,158,582 652,519,155 Capital Appreciation, Class NAV (Jennison) 35,656,398 464,602,861 China Emerging Leaders, Class NAV (Atlantis) 12,385,789 131,660,940 Emerging Markets, Class NAV (DFA) 77,217,408 829,314,967 Equity-Income, Class NAV (T. Rowe Price) 27,160,127 433,475,623 Fundamental Global Franchise, Class NAV (John Hancock 1 ) (A) 11,259,584 123,179,845 Fundamental Large Cap Value, Class NAV (John Hancock 1 ) (A) 27,082,742 296,285,199 Fundamental Value, Class NAV (Davis) 23,373,657 374,679,727 Global Real Estate, Class NAV (Deutsche) 17,777,367 147,196,597 Health Sciences, Class NAV (T. Rowe Price) 12,790,614 172,929,105 Heritage, Class NAV (American Century) 8,269,472 58,878,639 International Growth Opportunities (Baillie) 11,385,024 129,561,573 International Growth Stock, Class NAV (Invesco) 16,738,534 192,158,371 International Small Cap, Class NAV (Franklin) 6,057,878 94,321,161 International Small Company, Class NAV (DFA) 11,533,629 95,498,451 International Value, Class NAV (Franklin) 26,977,265 385,235,351 Mid Cap Stock, Class NAV (Wellington) 14,952,250 264,953,874 Mid Cap Value Equity, Class NAV (Columbia) 4,471,795 35,327,183 Mid Value, Class NAV (T. Rowe Price) 17,718,109 229,626,691 Mutual Shares, Class NAV (Franklin) 13,240,973 153,330,473 Natural Resources, Class NAV (RS Investments/Wellington) 10,581,387 176,497,529 Real Estate Equity, Class NAV (T. Rowe Price) 6,217,385 58,878,639 Redwood, Class NAV (RCM) 10,684,529 115,286,070 Small Cap Growth, Class NAV (Wellington) 5,391,817 44,158,979 Small Cap Opportunities, Class NAV (Invesco/DFA) 1,867,977 44,158,979 Small Cap Value, Class NAV (Wellington) 2,956,868 47,102,911 Small Company Growth, Class NAV (Invesco) 2,537,872 38,271,115 Small Company Value, Class NAV (T. Rowe Price) 2,457,543 70,654,366 Smaller Company Growth, Class NAV (Frontier/John Hancock 2 (A)/Perimeter) 4,223,730 36,915,401 Technical Opportunities, Class NAV (Wellington) (I) 20,941,273 221,349,254 U.S. Equity, Class NAV (GMO) 40,731,026 462,297,140 Value, Class NAV (Invesco) 6,372,147 58,878,639 John Hancock Funds III (G) 11.6% Disciplined Value, Class NAV (Robeco) 14,390,201 201,750,622 Global Shareholder Yield, Class NAV (Epoch) 28,390,488 284,756,592 International Core, Class NAV (GMO) 7,769,257 220,646,896 International Value Equity, Class NAV (John Hancock 1 ) (A) 13,465,959 113,518,037 Lifestyle Growth Portfolio (continued) Shares Value John Hancock Funds III (G) (continued) Rainier Growth, Class NAV (Rainier) 7,992,102 $184,457,712 Strategic Growth, Class NAV (John Hancock 1 ) (A) 30,759,336 360,807,007 John Hancock Investment Trust (G) 0.6% Small Cap Intrinsic Value, Class NAV (John Hancock 1 ) (A) 6,334,368 76,772,537 FIXED INCOME 15.5% John Hancock Funds II (G) 15.5% Active Bond, Class NAV (John Hancock 1 (A)/Declaration) 18,067,384 189,165,512 Floating Rate Income, Class NAV (WAMCO) 34,092,995 320,133,224 Global Bond, Class NAV (PIMCO) 5,990,011 75,354,335 Global High Yield, Class NAV (Stone Harbor) 8,840,204 94,236,570 High Income, Class NAV (John Hancock 1 ) (A) 13,404,791 106,434,043 High Yield, Class NAV (WAMCO) 12,866,134 118,239,767 Multi-Sector Bond, Class NAV (Stone Harbor) 15,546,416 162,926,445 Real Return Bond, Class NAV (PIMCO) 4,589,517 58,057,391 Spectrum Income, Class NAV (T. Rowe Price) 14,685,432 163,155,151 Strategic Income Opportunities, Class NAV (John Hancock 1 ) (A) 21,118,114 234,833,424 Total Return, Class NAV (PIMCO) 13,280,734 189,250,452 U.S. High Yield Bond, Class NAV (Wells Capital) 9,258,304 117,210,125 ALTERNATIVE 3.0% John Hancock Funds II (G) 3.0% Currency Strategies, Class NAV (First Quadrant) 24,504,379 235,977,165 Global Absolute Return Strategies, Class NAV (Standard Life) 10,930,297 117,063,483 Total Investments (Lifestyle Growth Portfolio) (Cost $10,015,987,737) 100.0% Other assets and liabilities, net 0.0% TOTAL NET ASSETS 100.0% Percentages are based upon net assets. Lifestyle Balanced Portfolio Securities owned by the Portfolio on 12-31-12 Shares Value AFFILIATED INVESTMENT COMPANIES — 100.00% EQUITY 59.7% John Hancock Funds II (G) 50.3% All Cap Core, Class NAV (QS Investors) 14,951,580 $147,721,606 All Cap Value, Class NAV (Lord Abbett) 18,046,388 202,480,477 Alpha Opportunities, Class NAV (Wellington) 29,773,903 317,092,068 Blue Chip Growth, Class NAV (T. Rowe Price) 18,005,919 439,344,432 Capital Appreciation Value, Class NAV (T. Rowe Price) 51,954,484 573,057,955 Capital Appreciation, Class NAV (Jennison) 28,733,528 374,397,864 China Emerging Leaders, Class NAV (Atlantis) 9,109,814 96,837,321 Emerging Markets, Class NAV (DFA) 55,734,007 598,583,231 Equity-Income, Class NAV (T. Rowe Price) 21,862,696 348,928,621 Fundamental Global Franchise, Class NAV (John Hancock 1 ) (A) 11,131,987 121,783,937 Fundamental Large Cap Value, Class NAV (John Hancock 1 ) (A) 21,767,588 238,137,417 Fundamental Value, Class NAV (Davis) 15,411,831 247,051,652 Global Real Estate, Class NAV (Deutsche) 19,577,922 162,105,197 Health Sciences, Class NAV (T. Rowe Price) 11,768,434 159,109,230 Heritage, Class NAV (American Century) 5,812,382 41,384,163 International Growth Opportunities (Baillie) 9,394,721 106,911,922 International Growth Stock, Class NAV (Invesco) 13,634,650 156,525,784 International Small Cap, Class NAV (Franklin) 4,375,823 68,131,568 International Small Company, Class NAV (DFA) 8,331,155 68,981,967 International Value, Class NAV (Franklin) 22,136,156 316,104,306 Mid Cap Stock, Class NAV (Wellington) 10,465,482 185,448,345 Mid Cap Value Equity, Class NAV (Columbia) 3,118,986 24,639,990 Annual report | Lifestyle Portfolios 17 See notes to financial statements Lifestyle Balanced Portfolio (continued) Shares Value John Hancock Funds II (G) (continued) Mid Value, Class NAV (T. Rowe Price) 12,408,052 $160,808,355 Mutual Shares, Class NAV (Franklin) 10,667,170 123,525,826 Natural Resources, Class NAV (RS Investments/Wellington) 11,040,258 184,151,503 Real Estate Equity, Class NAV (T. Rowe Price) 6,847,104 64,842,079 Redwood, Class NAV (RCM) 11,802,244 127,346,212 Small Cap Growth, Class NAV (Wellington) 4,433,646 36,311,564 Small Cap Opportunities, Class NAV (Invesco/DFA) 1,536,022 36,311,564 Small Cap Value, Class NAV (Wellington) 2,442,263 38,905,247 Small Company Growth, Class NAV (Invesco) 2,063,939 31,124,198 Small Company Value, Class NAV (T. Rowe Price) 2,029,839 58,357,871 Smaller Company Growth, Class NAV (Frontier/John Hancock 2 (A)/Perimeter) 3,423,755 29,923,616 Technical Opportunities, Class NAV (Wellington) (I) 11,686,455 123,525,826 U.S. Equity, Class NAV (GMO) 40,965,891 464,962,858 Value, Class NAV (Invesco) 4,489,148 41,479,729 John Hancock Funds III (G) 8.9% Disciplined Value, Class NAV (Robeco) 11,626,473 163,003,152 Global Shareholder Yield, Class NAV (Epoch) 28,694,161 287,802,439 International Core, Class NAV (GMO) 6,354,992 180,481,787 International Value Equity, Class NAV (John Hancock 1 ) (A) 11,023,873 92,931,250 Rainier Growth, Class NAV (Rainier) 6,455,592 148,995,068 Strategic Growth, Class NAV (John Hancock 1 ) (A) 24,372,418 285,888,468 John Hancock Investment Trust (G) 0.5% Small Cap Intrinsic Value, Class NAV (John Hancock 1 ) (A) 5,077,995 61,545,295 FIXED INCOME 36.8% John Hancock Funds II (G) 36.8% Active Bond, Class NAV (John Hancock 1 (A)/Declaration) 51,498,893 539,193,407 Core Bond, Class NAV (Wells Capital) 17,094,390 224,620,285 Floating Rate Income, Class NAV (WAMCO) 77,931,674 731,778,423 Global Bond, Class NAV (PIMCO) 20,362,205 256,156,534 Global High Yield, Class NAV (Stone Harbor) 15,816,090 168,599,522 High Income, Class NAV (John Hancock 1 ) (A) 21,327,055 169,336,813 High Yield, Class NAV (WAMCO) 23,387,105 214,927,493 Investment Quality Bond, Class NAV (Wellington) 7,497,473 96,267,549 Multi-Sector Bond, Class NAV (Stone Harbor) 42,862,702 449,201,120 Real Return Bond, Class NAV (PIMCO) 15,189,135 192,142,562 Spectrum Income, Class NAV (T. Rowe Price) 40,449,244 449,391,104 Strategic Income Opportunities, Class NAV (John Hancock 1 ) (A) 46,506,512 517,152,416 Total Return, Class NAV (PIMCO) 37,855,124 539,435,521 U.S. High Yield Bond, Class NAV (Wells Capital) 16,820,696 212,950,006 ALTERNATIVE 3.5% John Hancock Funds II (G) 3.5% Currency Strategies, Class NAV (First Quadrant) 30,370,888 292,471,654 Global Absolute Return Strategies, Class NAV (Standard Life) 15,067,759 161,375,701 Total Investments (Lifestyle Balanced Portfolio) (Cost $11,147,622,390) 100.0% Other assets and liabilities, net 0.0% TOTAL NET ASSETS 100.0% Percentages are based upon net assets. Lifestyle Moderate Portfolio Securities owned by the Portfolio on 12-31-12 Shares Value AFFILIATED INVESTMENT COMPANIES — 100.00% EQUITY 39.1% John Hancock Funds II (G) 33.6% All Cap Value, Class NAV (Lord Abbett) 5,603,175 $62,867,623 Alpha Opportunities, Class NAV (Wellington) 6,645,833 70,778,118 Blue Chip Growth, Class NAV (T. Rowe Price) 4,129,292 100,754,733 Capital Appreciation Value, Class NAV (T. Rowe Price) 13,739,659 151,548,441 Capital Appreciation, Class NAV (Jennison) 6,582,228 85,766,425 Emerging Markets, Class NAV (DFA) 10,497,669 112,744,960 Equity-Income, Class NAV (T. Rowe Price) 6,860,771 109,497,912 Fundamental Global Franchise, Class NAV (John Hancock 1 ) (A) 2,870,952 31,408,216 Fundamental Large Cap Value, Class NAV (John Hancock 1 ) (A) 6,774,118 74,108,853 Fundamental Value, Class NAV (Davis) 3,817,982 61,202,255 Global Real Estate, Class NAV (Deutsche) 5,098,103 42,212,291 International Growth Opportunities (Baillie) 1,983,116 22,567,866 International Growth Stock, Class NAV (Invesco) 2,888,238 33,156,968 International Small Cap, Class NAV (Franklin) 713,757 11,113,193 International Small Company, Class NAV (DFA) 1,358,926 11,251,905 International Value, Class NAV (Franklin) 4,664,896 66,614,718 Mid Cap Stock, Class NAV (Wellington) 2,679,956 47,488,827 Mid Value, Class NAV (T. Rowe Price) 3,664,261 47,488,827 Natural Resources, Class NAV (RS Investments/Wellington) 2,530,713 42,212,291 Real Estate Equity, Class NAV (T. Rowe Price) 2,228,738 21,106,145 Redwood, Class NAV (RCM) 3,858,590 41,634,187 Small Cap Growth, Class NAV (Wellington) 1,236,990 10,130,950 Small Cap Value, Class NAV (Wellington) 662,465 10,553,073 Small Company Growth, Class NAV (Invesco) 559,845 8,442,458 Small Company Value, Class NAV (T. Rowe Price) 543,254 15,618,548 Smaller Company Growth, Class NAV (Frontier/John Hancock 2 (A)/Perimeter) 935,857 8,179,393 U.S. Equity, Class NAV (GMO) 10,621,776 120,557,160 John Hancock Funds III (G) 5.5% Global Shareholder Yield, Class NAV (Epoch) 7,388,719 74,108,853 International Core, Class NAV (GMO) 1,348,886 38,308,372 International Value Equity, Class NAV (John Hancock 1 )(A) 2,327,011 19,616,703 Rainier Growth, Class NAV (Rainier) 1,479,204 34,140,033 Strategic Growth, Class NAV (John Hancock 1 ) (A) 5,572,521 65,365,674 FIXED INCOME 57.1% John Hancock Funds II (G) 57.1% Active Bond, Class NAV (John Hancock 1 (A)/Declaration) 33,358,416 349,262,615 Core Bond, Class NAV (Wells Capital) 11,444,217 150,377,006 Floating Rate Income, Class NAV (WAMCO) 38,120,268 357,949,315 Global Bond, Class NAV (PIMCO) 10,005,631 125,870,836 Global High Yield, Class NAV (Stone Harbor) 6,802,459 72,514,215 High Income, Class NAV (John Hancock 1 ) (A) 9,132,773 72,514,215 High Yield, Class NAV (WAMCO) 9,999,319 91,893,745 Investment Quality Bond, Class NAV (Wellington) 6,922,108 88,879,868 Multi-Sector Bond, Class NAV (Stone Harbor) 17,595,722 184,403,166 Real Return Bond, Class NAV (PIMCO) 6,648,094 84,098,391 Spectrum Income, Class NAV (T. Rowe Price) 16,562,097 184,004,894 Strategic Income Opportunities, Class NAV (John Hancock 1 ) (A) 19,067,434 212,029,868 Total Return, Class NAV (PIMCO) 24,520,663 349,419,447 U.S. High Yield Bond, Class NAV (Wells Capital) 7,258,590 91,893,745 18 Lifestyle Portfolios | Annual report See notes to financial statements Lifestyle Moderate Portfolio (continued) Shares Value ALTERNATIVE 3.8% John Hancock Funds II (G) 3.8% Currency Strategies, Class NAV (First Quadrant) 10,568,467 $101,774,337 Global Absolute Return Strategies, Class NAV (Standard Life) 5,340,411 57,195,807 Total Investments (Lifestyle Moderate Portfolio) (Cost $3,811,776,463) 100.0% Other assets and liabilities, net 0.0% TOTAL NET ASSETS 100.0% Percentages are based upon net assets. Lifestyle Conservative Portfolio Securities owned by the Portfolio on 12-31-12 Shares Value AFFILIATED INVESTMENT COMPANIES — 100.0% EQUITY 20.0% John Hancock Funds II (G) 18.3% All Cap Value, Class NAV (Lord Abbett) 631,498 $7,085,406 Blue Chip Growth, Class NAV (T. Rowe Price) 4,742,963 115,728,294 Capital Appreciation Value, Class NAV (T. Rowe Price) 8,208,136 90,535,740 Emerging Markets, Class NAV (DFA) 3,940,463 42,320,577 Equity-Income, Class NAV (T. Rowe Price) 5,524,683 88,173,938 Fundamental Global Franchise, Class NAV (John Hancock 1 ) (A) 1,833,649 20,060,124 Fundamental Large Cap Value, Class NAV (John Hancock 1 ) (A) 683,642 7,479,039 Fundamental Value, Class NAV (Davis) 3,560,629 57,076,880 Global Real Estate, Class NAV (Deutsche) 3,600,566 29,812,685 International Growth Stock, Class NAV (Invesco) 1,805,846 20,731,111 International Value, Class NAV (Franklin) 3,014,699 43,049,900 Mid Cap Stock, Class NAV (Wellington) 841,216 14,906,343 Mid Value, Class NAV (T. Rowe Price) 1,150,181 14,906,343 Natural Resources, Class NAV (RS Investments/Wellington) 1,191,554 19,875,124 Real Estate Equity, Class NAV (T. Rowe Price) 2,098,746 19,875,123 Redwood, Class NAV (RCM) 3,648,134 39,363,365 Small Cap Growth, Class NAV (Wellington) 1,213,378 9,937,562 Small Company Value, Class NAV (T. Rowe Price) 345,654 9,937,562 U.S. Equity, Class NAV (GMO) 6,901,594 78,333,097 John Hancock Funds III (G) 1.7% Global Shareholder Yield, Class NAV (Epoch) 4,787,967 48,023,306 International Core, Class NAV (GMO) 743,470 21,114,536 FIXED INCOME 76.0% John Hancock Funds II (G) 76.0% Active Bond, Class NAV (John Hancock 1 /Declaration) (A) 39,008,210 408,415,956 Core Bond, Class NAV (Wells Capital) 15,894,814 208,857,850 Floating Rate Income, Class NAV (WAMCO) 42,514,012 399,206,570 Global Bond, Class NAV (PIMCO) 12,662,660 159,296,262 Global High Yield, Class NAV (Stone Harbor) 6,591,028 70,260,356 High Income, Class NAV (John Hancock 1 ) (A) 8,848,911 70,260,356 High Yield, Class NAV (WAMCO) 9,730,389 89,422,272 Investment Quality Bond, Class NAV (Wellington) 16,255,722 208,723,470 Multi-Sector Bond, Class NAV (Stone Harbor) 18,807,670 197,104,384 Real Return Bond, Class NAV (PIMCO) 11,009,978 139,276,225 Short Term Government Income, Class NAV (John Hancock 1 ) (A) 15,983,598 159,676,142 Spectrum Income, Class NAV (T. Rowe Price) 17,750,499 197,208,046 Strategic Income Opportunities, Class NAV (John Hancock 1 ) (A) 20,319,327 225,950,919 Total Return, Class NAV (PIMCO) 28,665,563 408,484,268 U.S. High Yield Bond, Class NAV (Wells Capital) 7,063,084 89,418,640 Lifestyle Conservative Portfolio (continued) Shares Value ALTERNATIVE 4.0% John Hancock Funds II (G) 4.0% Global Absolute Return Strategies, Class NAV (Standard Life) 5,404,757 $57,884,953 Currency Strategies, Class NAV (First Quadrant) 10,570,890 101,797,675 Total Investments (Lifestyle Conservative Portfolio) (Cost $3,684,201,141) 100.0% Other assets and liabilities, net 0.0% TOTAL NET ASSETS 100.0% Percentages are based upon net assets. Footnote Legend: 1 Manulife Asset Management (US) LLC is doing business as John Hancock Asset Management. 2 Manulife Asset Management (North America) Limited is doing business as JohnHancock Asset Management. (A) The subadviser is an affiliate of the adviser. (G) The Portfolio’s subadviser is shown parenthetically. (I) Non-income producing. Annual report | Lifestyle Portfolios 19 See notes to financial statements FINANCIAL STATEMENTS Financial statements Statements of assets and liabilities 12-31-12 These Statements of assets and liabilities are the Portfolios’ balance sheets. They show the value of what each Portfolio owns, is due and owes. You’ll also find the net asset value and the maximum offering price per share for each Portfolio. Net asset value is calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. Lifestyle Lifestyle Lifestyle Aggressive Growth Balanced Assets Investments in affiliated underlying funds, at value $3,797,627,149 $11,822,598,962 $12,951,983,070 Cash 431 1,546 1,525 Receivable for investments sold 28,505,855 70,859,873 50,533,640 Receivable for fund shares sold 1,686,226 6,130,597 8,340,929 Dividends and interest receivable 46,462 4,141,031 9,109,569 Receivable due from adviser 1,295 966 1,014 Other assets 49,953 70,265 87,744 Total assets Liabilities Payable for investments purchased — 4,358,760 9,788,066 Payable for fund shares repurchased 29,957,471 75,326,581 57,365,439 Payable to affiliates: Accounting and legal services fees 79,631 245,902 265,702 Transfer agent fees 57,831 221,288 258,666 Trustees’ fees 1,052 3,226 3,371 Distribution and service fees 8,967 17,482 30,800 Other liabilities and accrued expenses 53,542 144,283 139,213 Total liabilities Net assets Net assets consist of Paid-in capital $3,700,932,374 $11,401,675,560 $12,518,187,670 Accumulated undistributed net realized gain (loss) on investments (540,236,475) (1,384,801,067) (1,370,342,116) Net unrealized appreciation (depreciation) on investments 637,062,978 1,806,611,225 1,804,360,680 Net assets Investments in affiliated underlying funds, at cost $3,160,564,171 $10,015,987,737 $11,147,622,390 Net asset value per share The Portfolios have an unlimited number of shares authorized with par value of $0.01 per share. Net asset value is calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. Class A: 1 Net assets $238,959,130 $889,595,489 $1,043,262,635 Shares outstanding 18,454,701 65,726,243 76,640,588 Net asset value and redemption price per share $12.95 $13.53 $13.61 Class B: 1 Net assets $24,459,439 $108,027,521 $107,463,997 Shares outstanding 1,884,327 7,961,506 7,896,672 Net asset value, offering price and redemption price per share $12.98 $13.57 $13.61 Class C: 1 Net assets $121,220,765 $485,488,680 $578,580,174 Shares outstanding 9,336,998 35,812,884 42,478,439 Net asset value, offering price and redemption price per share $12.98 $13.56 $13.62 Class R1: Net assets $8,868,467 $19,199,446 $17,284,213 Shares outstanding 683,223 1,413,477 1,274,134 Net asset value, offering price and redemption price per share $12.98 $13.58 $13.57 Class R2: Net assets $103,202 $103,192 $103,119 Shares outstanding 8,006 7,663 7,605 Net asset value, offering price and redemption price per share $12.89 $13.47 $13.56 Class R3: Net assets $9,814,066 $18,737,898 $32,980,355 Shares outstanding 759,140 1,386,221 2,427,523 Net asset value, offering price and redemption price per share $12.93 $13.52 $13.59 Class R4: Net assets $8,484,561 $19,383,549 $70,452,465 Shares outstanding 657,327 1,434,533 5,185,633 Net asset value, offering price and redemption price per share $12.91 $13.51 $13.59 Class R5: Net assets $8,740,803 $31,681,080 $39,171,063 Shares outstanding 676,727 2,342,647 2,879,449 Net asset value, offering price and redemption price per share $12.92 $13.52 $13.60 Class R6: Net assets $2,161,321 $3,495,829 $4,675,461 Shares outstanding 167,646 259,546 345,052 Net asset value, offering price and redemption price per share $12.89 $13.47 $13.55 Class 1: Net assets $3,374,947,123 $10,105,998,329 $10,973,567,991 Shares outstanding 261,904,663 750,112,795 810,091,254 Net asset value, offering price and redemption price per share $12.89 $13.47 $13.55 Class 5: Net assets — $141,774,705 $84,664,761 Shares outstanding — 10,535,297 6,247,836 Net asset value, offering price and redemption price per share — $13.46 $13.55 Maximum public offering price per share Class A (net asset value per share ÷ 95%) 2 $13.63 $14.24 $14.33 1 Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. 2 On single retail sales of less than $50,000. On sales of $50,000 or more and on group sales the offering price is reduced. 20 Lifestyle Portfolios | Annual report See notes to financial statements FINANCIAL STATEMENTS Statements of assets and liabilities 12-31-12 Continued Lifestyle Lifestyle Moderate Conservative Assets Investments in affiliated underlying funds, at value $4,226,627,441 $3,989,570,399 Cash 1,929 317 Receivable for investments sold 17,029,507 14,879,616 Receivable for fund shares sold 2,645,342 4,471,270 Dividends and interest receivable 3,973,543 4,257,753 Receivable due from adviser 945 950 Other assets 64,878 73,342 Total assets Liabilities Payable for investments purchased 4,287,253 4,596,129 Payable for fund shares repurchased 18,849,853 18,209,571 Distributions payable 405 515 Payable to affiliates: Accounting and legal services fees 85,906 78,909 Transfer agent fees 109,571 127,389 Trustees’ fees 1,097 967 Distribution and service fees 8,499 8,580 Other liabilities and accrued expenses 58,876 60,593 Total liabilities Net assets Net assets consist of Paid-in capital $3,987,880,655 $3,775,263,880 Accumulated undistributed net realized gain (loss) on investments (175,789,508) (90,462,144) Net unrealized appreciation (depreciation) on investments 414,850,978 305,369,258 Net assets Investments in affiliated underlying funds, at cost $3,811,776,463 $3,684,201,141 Net asset value per share The Portfolios have an unlimited number of shares authorized with par value of $0.01 per share. Net asset value is calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. Class A: 1 Net assets $399,228,410 $471,857,837 Shares outstanding 29,902,281 35,114,539 Net asset value and redemption price per share $13.35 $13.44 Class B: 1 Net assets $44,754,910 $48,463,358 Shares outstanding 3,355,119 3,606,197 Net asset value, offering price and redemption price per share $13.34 $13.44 Class C: 1 Net assets $288,105,367 $335,093,188 Shares outstanding 21,579,251 24,943,761 Net asset value, offering price and redemption price per share $13.35 $13.43 Class R1: Net assets $9,532,834 $9,189,446 Shares outstanding 714,267 684,127 Net asset value, offering price and redemption price per share $13.35 $13.43 Class R2: Net assets $102,747 $102,306 Shares outstanding 7,716 7,622 Net asset value, offering price and redemption price per share $13.32 $13.42 Class R3: Net assets $9,862,116 $10,986,723 Shares outstanding 740,044 819,497 Net asset value, offering price and redemption price per share $13.33 $13.41 Class R4: Net assets $10,991,899 $8,110,923 Shares outstanding 825,899 604,399 Net asset value, offering price and redemption price per share $13.31 $13.42 Class R5: Net assets $9,479,575 $15,022,493 Shares outstanding 711,681 1,118,450 Net asset value, offering price and redemption price per share $13.32 $13.43 Class R6: Net assets $1,704,024 $1,616,353 Shares outstanding 128,048 120,484 Net asset value, offering price and redemption price per share $13.31 $13.42 Class 1: Net assets $3,414,060,516 $3,089,728,367 Shares outstanding 256,291,967 230,274,297 Net asset value, offering price and redemption price per share $13.32 $13.42 Class 5: Net assets $39,119,727 — Shares outstanding 2,939,332 — Net asset value, offering price and redemption price per share $13.31 — Maximum public offering price per share Class A (net asset value per share ÷ 95%) 2 $14.05 $14.15 1 Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. 2 On single retail sales of less than $50,000. On sales of $50,000 or more and on group sales the offering price is reduced. Annual report | Lifestyle Portfolios 21 See notes to financial statements FINANCIAL STATEMENTS Statements of operations For the year ended 12-31-12 These Statements of operations summarize the Portfolios’ investment income earned and expenses directly incurred in operating each Portfolio. They also show net gains (losses) for the period stated. Lifestyle Lifestyle Lifestyle Lifestyle Lifestyle Aggressive Growth Balanced Moderate Conservative Investment income Income distributions received from affiliated underlying funds $43,904,545 $204,565,254 $301,680,309 $120,462,206 $123,726,600 Interest 9,315 5,471 — — — Total investment income Expenses Investment management fees 1,762,695 5,151,431 5,375,838 1,655,990 1,495,266 Distribution and service fees 3,946,535 13,425,649 15,035,011 5,886,057 6,187,404 Transfer agent fees 689,643 2,579,246 2,926,836 1,225,242 1,393,994 Accounting and legal services fees 496,847 1,520,393 1,616,183 523,642 473,521 State registration fees 148,176 212,477 242,329 180,177 187,489 Professional fees 124,172 261,320 272,686 128,258 120,229 Printing and postage 43,259 156,777 139,453 56,454 61,122 Custodian fees 11,999 11,999 11,999 11,999 11,999 Trustees’ fees 36,356 114,115 122,079 40,196 36,346 Registration and filing fees 28,228 36,934 58,477 38,015 40,973 Other 25,810 61,618 63,269 26,192 23,476 Total expenses before reductions and amounts recaptured Net expense reductions and amounts recaptured (236,555) (410,858) (346,236) (36,845) (32,608) Total expenses Net investment income (loss) Realized and unrealized gain (loss) Net realized gain (loss) on Investments in affiliated issuers 64,325,959 202,854,148 140,828,067 43,833,282 15,205,976 Capital gain distributions received from affiliated underlying funds 52,038,610 148,639,732 146,371,829 45,070,391 39,522,482 Change in net unrealized appreciation (depreciation) of Investments in affiliated issuers 407,908,728 1,108,277,322 1,030,528,139 261,491,409 185,828,952 Net realized and unrealized gain (loss) Increase (decrease) in net assets from operations 22 Lifestyle Portfolios | Annual report See notes to financial statements FINANCIAL STATEMENTS Statements of changes in net assets These Statements of changes in net assets show how the value of the Portfolios’ net assets have changed during the last two periods. They reflect earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Portfolio share transactions. Lifestyle Aggressive Lifestyle Growth Year Ended 12-31-12 Year Ended 12-31-11 Year Ended 12-31-12 Year Ended 12-31-11 Increase (decrease) in net assets From operations Net investment income (loss) $36,836,695 $27,348,459 $181,449,624 $165,175,357 Net realized gain (loss) 116,364,569 103,114,366 351,493,880 113,769,220 Change in net unrealized appreciation (depreciation) 407,908,728 (391,725,607) 1,108,277,322 (850,845,129) Increase (decrease) in net assets resulting from operations Distributions to shareholders From net investment income Class A (1,426,449) (700,042) (10,466,105) (7,782,581) Class B — — (544,450) (348,822) Class C — — (2,485,677) (1,670,295) Class R1 (25,162) — (179,049) (135,095) Class R2 (584) — (1,195) — Class R3 (32,965) (10,424) (179,360) (196,334) Class R4 (56,166) (34,438) (263,146) (208,698) Class R5 (78,266) (88,708) (480,706) (398,709) Class R6 (22,535) (834) (56,542) (2,280) Class 1 (35,346,570) (27,078,977) (164,805,425) (153,172,473) Class 5 — — (2,351,186) (1,853,683) From net realized gain Class A (1,090,597) (2,172,881) (4,053,265) (6,345,616) Class B (79,362) (141,550) (493,776) (853,249) Class C (462,271) (782,476) (2,212,540) (3,867,923) Class R1 (40,909) (92,263) (87,024) (142,195) Class R2 (476) — (479) — Class R3 (46,474) (106,667) (85,296) (197,097) Class R4 (38,683) (90,454) (90,259) (152,932) Class R5 (39,818) (133,667) (143,388) (237,967) Class R6 (9,914) (1,069) (15,876) (1,281) Class 1 (15,550,928) (34,682,871) (46,274,429) (86,094,161) Class 5 — — (641,401) (1,009,242) Total distributions From Portfolio share transactions Total increase (decrease) Net assets Beginning of year 3,537,990,735 3,858,611,967 10,817,193,541 11,568,805,412 End of year Undistributed net investment income (loss) — Annual report | Lifestyle Portfolios 23 See notes to financial statements FINANCIAL STATEMENTS Statements of changes in net assets Continued Lifestyle Balanced Lifestyle Moderate Year Ended 12-31-12 Year Ended 12-31-11 Year Ended 12-31-12 Year Ended 12-31-11 Increase (decrease) in net assets From operations Net investment income (loss) $276,162,385 $279,875,969 $110,726,829 $116,480,410 Net realized gain (loss) 287,199,896 141,745,600 88,903,673 84,040,508 Change in net unrealized appreciation 1,030,528,139 (690,607,982) 261,491,409 (166,047,489) (depreciation) Increase (decrease) in net assets resulting from operations Distributions to shareholders From net investment income Class A (17,759,117) (14,982,752) (8,731,847) (7,858,277) Class B (1,169,470) (1,144,146) (700,988) (684,280) Class C (6,391,268) (6,690,686) (4,597,803) (4,640,099) Class R1 (266,292) (284,743) (177,204) (167,694) Class R2 (1,816) — (2,375) — Class R3 (592,809) (680,259) (211,712) (263,588) Class R4 (1,356,479) (611,120) (254,303) (221,862) Class R5 (889,211) (1,042,148) (312,381) (478,476) Class R6 (65,425) (1,739) (18,232) (2,038) Class 1 (246,402,108) (254,081,557) (94,937,676) (101,831,050) Class 5 (1,790,407) (1,513,486) (1,015,929) (864,488) From net realized gain Class A (5,017,754) (6,004,534) (2,228,251) (2,045,833) Class B (519,957) (679,849) (250,939) (237,300) Class C (2,801,537) (3,884,359) (1,611,104) (1,564,925) Class R1 (85,281) (130,078) (53,353) (48,165) Class R2 (507) — (584) — Class R3 (179,741) (287,062) (57,754) (70,316) Class R4 (341,854) (208,972) (61,612) (54,582) Class R5 (189,156) (334,545) (53,383) (105,512) Class R6 (21,516) (798) (8,247) (687) Class 1 (53,477,967) (79,114,700) (19,188,839) (21,102,136) Class 5 (404,478) (481,682) (216,562) (188,078) Total distributions From Portfolio share transactions Total increase (decrease) Net assets Beginning of year 11,322,294,527 11,282,856,718 3,685,407,559 3,511,644,189 End of year Undistributed net investment income (loss) — 24 Lifestyle Portfolios | Annual report See notes to financial statements FINANCIAL STATEMENTS Statements of changes in net assets Continued Lifestyle Conservative Year Ended 12-31-12 Year Ended 12-31-11 Increase (decrease) in net assets From operations Net investment income (loss) $113,727,389 $114,879,484 Net realized gain (loss) 54,728,458 47,951,885 Change in net unrealized appreciation 185,828,952 (73,606,634) (depreciation) Increase in net assets resulting from operations Distributions to shareholders From net investment income Class A (11,673,446) (9,887,524) Class B (916,465) (899,180) Class C (6,368,376) (6,188,636) Class R1 (189,440) (191,049) Class R2 (2,752) — Class R3 (268,491) (323,031) Class R4 (252,422) (282,946) Class R5 (456,826) (501,696) Class R6 (31,303) (2,242) Class 1 (93,810,074) (97,126,511) From net realized gain Class A (2,813,285) (1,523,292) Class B (290,353) (166,421) Class C (2,009,193) (1,147,749) Class R1 (54,987) (29,044) Class R2 (622) — Class R3 (66,658) (46,156) Class R4 (48,823) (39,364) Class R5 (89,119) (70,861) Class R6 (9,255) (451) Class 1 (18,514,941) (11,835,463) Total distributions From Portfolio share transactions Total increase Net assets Beginning of year 3,299,029,919 2,861,328,625 End of year Undistributed net investment income (loss) — — Annual report | Lifestyle Portfolios 25 See notes to financial statements Financial highlights These Financial highlights show how each Portfolio’s net asset value for a share has changed since the end of the previous period. Lifestyle Aggressive Per share operating performance for a share outstanding throughout the period Ratios and supplemental data Income (loss) from investment operations Less distributions Ratios to average net assets Net Expenses realized Total Expenses including Net Net asset Net and from From net before re- reduc- assets, value, invest- unrealized invest- invest- Net asset ductions and tions and Net end of beginning ment in- gain (loss) ment ment From net From Total value, end Total amounts amounts investment period (in Portfolio of period come (loss) on invest- operations income realized paid-in distribu- of period return recaptured recaptured income millions) turnover Period ended ($) ($) ments ($) ($) ($) gain ($) capital ($) tions ($) ($) (%) (%) (%) (loss) (%) 1 ($) (%) CLASS A 12-31-2012 11.30 0.08 1.71 1.79 (0.08) (0.06) — (0.14) 12.95 15.83 0.58 5 0.57 5 0.66 239 21 12-31-2011 12.34 0.05 (0.92) (0.87) (0.05) (0.12) — (0.17) 11.30 (7.09) 0.58 5 0.58 5 0.39 200 25 12-31-2010 10.82 0.04 1.64 1.68 (0.04) (0.12) — (0.16) 12.34 15.50 0.59 5 0.61 0.34 185 19 12-31-2009 8.02 0.06 2.83 2.89 (0.05) (0.04) — (0.09) 10.82 36.04 0.72 5 0.65 5 0.70 138 23 12-31-2008 15.22 0.10 (6.58) (6.48) (0.09) (0.63) — (0.72) 8.02 (42.40) 0.66 5 0.61 5 0.77 78 36 CLASS B 12-31-2012 11.33 (0.02) 1.71 1.69 — (0.04) — (0.04) 12.98 14.94 1.33 5 1.35 5 (0.18) 24 21 12-31-2011 12.37 (0.05) (0.92) (0.97) — (0.07) — (0.07) 11.33 (7.83) 1.33 5 1.35 (0.45) 23 25 12-31-2010 10.86 (0.05) 1.64 1.59 — (0.08) — (0.08) 12.37 14.61 1.37 5 1.35 (0.46) 24 19 12-31-2009 8.06 (0.01) 2.84 2.83 — (0.03) — (0.03) 10.86 35.09 1.60 5 1.35 5 (0.15) 22 23 12-31-2008 15.23 — 7 (6.54) (6.54) — (0.63) — (0.63) 8.06 (42.84) 1.51 5 1.35 5 0.01 16 36 CLASS C 12-31-2012 11.33 (0.01) 1.71 1.70 — (0.05) — (0.05) 12.98 15.00 1.28 5 1.27 5 (0.11) 121 21 12-31-2011 12.37 (0.04) (0.92) (0.96) — (0.08) — (0.08) 11.33 (7.76) 1.29 5 1.28 5 (0.36) 112 25 12-31-2010 10.86 (0.04) 1.63 1.59 — (0.08) — (0.08) 12.37 14.61 1.29 5 1.33 (0.39) 111 19 12-31-2009 8.06 (0.01) 2.84 2.83 — (0.03) — (0.03) 10.86 35.09 1.43 5 1.35 5 (0.14) 89 23 12-31-2008 15.23 0.01 (6.55) (6.54) — (0.63) — (0.63) 8.06 (42.79) 1.36 5 1.31 5 0.05 62 36 CLASS R1 12-31-2012 11.33 0.02 1.73 1.75 (0.04) (0.06) — (0.10) 12.98 15.42 0.97 5 0.96 5 0.19 9 21 12-31-2011 12.38 (0.02) (0.91) (0.93) — (0.12) — (0.12) 11.33 (7.49) 0.99 5 0.98 5 (0.14) 8 25 12-31-2010 10.87 — 7 1.63 1.63 — (0.12) — (0.12) 12.38 14.99 0.91 5 0.96 (0.03) 8 19 12-31-2009 8.05 0.08 2.79 2.87 (0.01) (0.04) — (0.05) 10.87 35.66 1.16 5 1.05 5 0.81 6 23 12-31-2008 15.27 0.10 (6.63) (6.53) (0.06) (0.63) — (0.69) 8.05 (42.56) 1.49 5 0.85 5 0.83 2 36 CLASS R2 12-31-2012 8 12.49 0.09 0.44 0.53 (0.07) (0.06) — (0.13) 12.89 4.27 9 16.29 0.62 0.69 9 — 11 21 12 CLASS R3 12-31-2012 11.28 0.03 1.72 1.75 (0.04) (0.06) — (0.10) 12.93 15.53 0.88 5 0.88 5 0.27 10 21 12-31-2011 12.33 (0.01) (0.90) (0.91) (0.02) (0.12) — (0.14) 11.28 (7.41) 0.87 5 0.87 5 (0.06) 10 25 12-31-2010 10.82 0.01 1.63 1.64 (0.01) (0.12) — (0.13) 12.33 15.21 0.85 5 0.84 5 0.06 12 19 12-31-2009 8.03 0.03 2.83 2.86 (0.03) (0.04) — (0.07) 10.82 35.59 0.95 5 0.95 5 0.31 10 23 12-31-2008 15.22 0.07 (6.57) (6.50) (0.06) (0.63) — (0.69) 8.03 (42.54) 0.91 5 0.86 5 0.59 6 36 CLASS R4 12-31-2012 11.27 0.06 1.73 1.79 (0.09) (0.06) — (0.15) 12.91 15.86 0.59 5 0.53 5 0.52 8 21 12-31-2011 12.32 0.04 (0.92) (0.88) (0.05) (0.12) — (0.17) 11.27 (7.13) 0.61 5 0.61 5 0.33 8 25 12-31-2010 10.81 0.04 1.64 1.68 (0.05) (0.12) — (0.17) 12.32 15.56 0.55 5 0.55 5 0.34 8 19 12-31-2009 8.01 0.06 2.83 2.89 (0.05) (0.04) — (0.09) 10.81 36.09 0.62 5 0.62 5 0.68 9 23 12-31-2008 15.21 0.18 (6.66) (6.48) (0.09) (0.63) — (0.72) 8.01 (42.38) 0.66 5 0.56 5 1.56 6 36 CLASS R5 12-31-2012 11.27 0.08 1.75 1.83 (0.12) (0.06) — (0.18) 12.92 16.22 0.27 5 0.26 5 0.62 9 21 12-31-2011 12.31 0.08 (0.91) (0.83) (0.09) (0.12) — (0.21) 11.27 (6.76) 0.26 5 0.25 5 0.67 12 25 12-31-2010 10.80 0.08 1.63 1.71 (0.08) (0.12) — (0.20) 12.31 15.84 0.26 5 0.25 5 0.68 11 19 12-31-2009 8.00 0.09 2.83 2.92 (0.08) (0.04) — (0.12) 10.80 36.51 0.32 5 0.32 5 0.97 10 23 12-31-2008 15.21 0.17 (6.62) (6.45) (0.13) (0.63) — (0.76) 8.00 (42.18) 0.32 5 0.24 5 1.42 6 36 26 Lifestyle Portfolios | Annual report See notes to financial statements Financial highlights Continued Lifestyle Aggressive continued Per share operating performance for a share outstanding throughout the period Ratios and supplemental data Income (loss) from investment operations Less distributions Ratios to average net assets Net realized Total Expenses Expenses Net Net asset Net and from From net before re- including assets, value, invest- unrealized invest- invest- Net asset ductions and reductions Net end of beginning ment in- gain (loss) ment ment From net From Total value, end Total amounts and amounts investment period (in Portfolio of period come (loss) on invest- operations income realized paid-in distribu- of period return recaptured recaptured income millions) turnover Period ended ($) ($) ments ($) ($) ($) gain ($) capital ($) tions ($) ($) (%) (%) (%) (loss) (%) 1 ($) (%) CLASS R6 12-31-2012 11.24 0.36 1.49 1.85 (0.14) (0.06) — (0.20) 12.89 16.43 2.57 5 0.11 5 2.88 2 21 12-31-2011 13 11.68 0.11 (0.33) (0.22) (0.10) (0.12) — (0.22) 11.24 (1.87) 9 16.56 0.11 0.95 9 — 11 25 14 CLASS 1 12-31-2012 11.24 0.13 1.72 1.85 (0.14) (0.06) — (0.20) 12.89 16.43 0.12 5 0.11 5 1.05 3,375 21 12-31-2011 12.28 0.10 (0.92) (0.82) (0.10) (0.12) — (0.22) 11.24 (6.66) 0.11 5 0.11 5 0.78 3,164 25 12-31-2010 10.77 0.09 1.63 1.72 (0.09) (0.12) — (0.21) 12.28 16.01 0.12 5 0.11 5 0.79 3,499 19 12-31-2009 7.98 0.10 2.83 2.93 (0.10) (0.04) — (0.14) 10.77 36.70 0.11 5 0.11 5 1.11 3,052 23 12-31-2008 15.18 0.15 (6.57) (6.42) (0.15) (0.63) — (0.78) 7.98 (42.08) 0.12 5 0.12 5 1.24 2,120 36 1 Recognition of net investment income by the Portfolio is affected by the timing and frequency of the declaration of dividends by the underlying funds in which the Portfolio invests. 2 Based on the average daily shares outstanding. 3 Total returns would have been lower had certain expenses not been reduced during the applicable periods shown. 4 Does not reflect the effect of sales charges, if any. 5 Ratios do not include expenses indirectly incurred from underlying funds whose expense ratios can vary based on the mix of underlying funds held by the Portfolio. The range of expense ratios of the underlying funds held by the Portfolio was as follows: 0.73%–1.48%, 0.48%–1.40%, 0.48%–1.39%, 0.49%–1.40% and 0.49%–2.84% for the years ended 12-31-12, 12-31-11, 12-31-10, 12-31-09 and 12-31-08, respectively. 6 Includes the impact of expense recapture for the following periods ended: 12-31-11: 0.05% of average net assets for Class B shares. 12-31-10: 0.03%, 0.03%, 0.05% and 0.05% of average net assets for Class A, Class B, Class C and Class R1 shares, respectively. See Note 4. 7 Less than $0.005 per share. 8 The inception date for Class R2 shares is 3-1-12. 9 Not annualized. 10 Annualized. 11 Less than $500,000. 12 Portfolio turnover is shown for the period from 1-1-12 to 12-31-12. 13 The inception date for Class R6 shares is 9-1-11. 14 Portfolio turnover is shown for the period from 1-1-11 to 12-31-11. Lifestyle Growth Per share operating performance for a share outstanding throughout the period Ratios and supplemental data Income (loss) from investment operations Less distributions Ratios to average net assets Net realized Total Expenses Expenses Net Net asset Net and from From net before re- including assets, value, invest- unrealized invest- invest- Net asset ductions and reductions Net end of beginning ment in- gain (loss) ment ment From net From Total value, end Total amounts and amounts investment period (in Portfolio of period come (loss) on invest- operations income realized paid-in distribu- of period return recaptured recaptured income millions) turnover Period ended ($) ($) ments ($) ($) ($) gain ($) capital ($) tions ($) ($) (%) (%) (%) (loss) (%) 1 ($) (%) CLASS A 12-31-2012 11.96 0.17 1.62 1.79 (0.16) (0.06) — (0.22) 13.53 15.01 0.57 5 0.56 5 1.28 890 23 12-31-2011 12.89 0.15 (0.83) (0.68) (0.14) (0.11) — (0.25) 11.96 (5.30) 0.58 5 0.57 5 1.14 699 24 12-31-2010 11.50 0.19 1.51 1.70 (0.18) (0.13) — (0.31) 12.89 14.77 0.56 5 0.55 5 1.58 593 19 12-31-2009 8.73 0.21 2.81 3.02 (0.21) (0.04) — (0.25) 11.50 34.54 0.64 5 0.62 5 2.17 417 26 12-31-2008 15.05 0.27 (5.85) (5.58) (0.26) (0.48) — (0.74) 8.73 (36.89) 0.59 5 0.57 5 2.14 251 37 CLASS B 12-31-2012 12.00 0.06 1.64 1.70 (0.07) (0.06) — (0.13) 13.57 14.18 1.28 5 1.28 5 0.50 108 23 12-31-2011 12.92 0.05 (0.81) (0.76) (0.05) (0.11) — (0.16) 12.00 (5.91) 1.29 5 1.30 0.37 93 24 12-31-2010 11.54 0.08 1.51 1.59 (0.08) (0.13) — (0.21) 12.92 13.81 1.29 5 1.35 0.69 89 19 12-31-2009 8.77 0.13 2.81 2.94 (0.13) (0.04) — (0.17) 11.54 33.53 1.48 5 1.35 5 1.32 75 26 12-31-2008 15.06 0.16 (5.81) (5.65) (0.16) (0.48) — (0.64) 8.77 (37.35) 1.41 5 1.32 5 1.30 54 37 CLASS C 12-31-2012 11.99 0.07 1.63 1.70 (0.07) (0.06) — (0.13) 13.56 14.21 1.27 5 1.26 5 0.52 485 23 12-31-2011 12.91 0.05 (0.81) (0.76) (0.05) (0.11) — (0.16) 11.99 (5.90) 1.28 5 1.27 5 0.38 422 24 12-31-2010 11.53 0.10 1.51 1.61 (0.10) (0.13) — (0.23) 12.91 13.93 1.25 5 1.25 5 0.84 404 19 12-31-2009 8.76 0.14 2.81 2.95 (0.14) (0.04) — (0.18) 11.53 33.63 1.35 5 1.34 5 1.37 305 26 12-31-2008 15.05 0.17 (5.81) (5.64) (0.17) (0.48) — (0.65) 8.76 (37.33) 1.30 5 1.29 5 1.36 206 37 Annual report | Lifestyle Portfolios 27 See notes to financial statements Financial highlights Continued Lifestyle Growth continued Per share operating performance for a share outstanding throughout the period Ratios and supplemental data Income (loss) from investment operations Less distributions Ratios to average net assets Net realized Total Expenses Expenses Net Net asset Net and from From net before re- including assets, value, invest- unrealized invest- invest- Net asset ductions and reductions Net end of beginning ment in- gain (loss) ment ment From net From Total value, end Total amounts and amounts investment period (in Portfolio of period come (loss) on invest- operations income realized paid-in distribu- of period return recaptured recaptured income millions) turnover Period ended ($) ($) ments ($) ($) ($) gain ($) capital ($) tions ($) ($) (%) (%) (%) (loss) (%) 1 ($) (%) CLASS R1 12-31-2012 12.01 0.13 1.63 1.76 (0.13) (0.06) — (0.19) 13.58 14.67 0.87 5 0.86 5 0.97 19 23 12-31-2011 12.95 0.09 (0.81) (0.72) (0.11) (0.11) — (0.22) 12.01 (5.59) 0.92 5 0.92 5 0.70 16 24 12-31-2010 11.57 0.15 1.50 1.65 (0.14) (0.13) — (0.27) 12.95 14.28 0.87 5 0.86 5 1.24 15 19 12-31-2009 8.77 0.25 2.75 3.00 (0.16) (0.04) — (0.20) 11.57 34.15 1.02 5 1.02 5 2.45 11 26 12-31-2008 15.10 0.34 (5.96) (5.62) (0.23) (0.48) — (0.71) 8.77 (37.05) 1.34 5 0.83 5 2.81 3 37 CLASS R2 12-31-2012 7 13.05 0.16 0.48 0.64 (0.16) (0.06) — (0.22) 13.47 4.90 8 16.20 0.62 1.21 8 — 10 23 11 CLASS R3 12-31-2012 11.95 0.11 1.65 1.76 (0.13) (0.06) — (0.19) 13.52 14.77 0.81 5 0.81 5 0.83 19 23 12-31-2011 12.88 0.10 (0.81) (0.71) (0.11) (0.11) — (0.22) 11.95 (5.50) 0.81 5 0.81 5 0.80 22 24 12-31-2010 11.50 0.15 1.51 1.66 (0.15) (0.13) — (0.28) 12.88 14.46 0.81 5 0.81 5 1.24 23 19 12-31-2009 8.73 0.18 2.81 2.99 (0.18) (0.04) — (0.22) 11.50 34.26 0.88 5 0.88 5 1.77 19 26 12-31-2008 15.03 0.24 (5.84) (5.60) (0.22) (0.48) — (0.70) 8.73 (37.06) 0.84 5 0.83 5 1.93 12 37 CLASS R4 12-31-2012 11.95 0.16 1.65 1.81 (0.19) (0.06) — (0.25) 13.51 15.11 0.50 5 0.44 5 1.21 19 23 12-31-2011 12.88 0.14 (0.81) (0.67) (0.15) (0.11) — (0.26) 11.95 (5.18) 0.52 5 0.52 5 1.08 17 24 12-31-2010 11.50 0.19 1.51 1.70 (0.19) (0.13) — (0.32) 12.88 14.80 0.48 5 0.48 5 1.57 19 19 12-31-2009 8.72 0.21 2.82 3.03 (0.21) (0.04) — (0.25) 11.50 34.73 0.54 5 0.54 5 2.11 16 26 12-31-2008 15.03 0.29 (5.86) (5.57) (0.26) (0.48) — (0.74) 8.72 (36.87) 0.56 5 0.56 5 2.34 13 37 CLASS R5 12-31-2012 11.95 0.21 1.63 1.84 (0.21) (0.06) — (0.27) 13.52 15.43 0.18 5 0.18 5 1.58 32 23 12-31-2011 12.88 0.19 (0.82) (0.63) (0.19) (0.11) — (0.30) 11.95 (4.92) 0.21 5 0.20 5 1.49 26 24 12-31-2010 11.50 0.21 1.52 1.73 (0.22) (0.13) — (0.35) 12.88 15.06 0.21 5 0.21 5 1.80 22 19 12-31-2009 8.72 0.25 2.81 3.06 (0.24) (0.04) — (0.28) 11.50 35.09 0.26 5 0.26 5 2.48 18 26 12-31-2008 15.04 0.33 (5.87) (5.54) (0.30) (0.48) — (0.78) 8.72 (36.64) 0.24 5 0.24 5 2.67 10 37 CLASS R6 12-31-2012 11.90 0.58 1.27 1.85 (0.22) (0.06) — (0.28) 13.47 15.60 2.23 5 0.11 5 4.39 3 23 12-31-2011 12 12.34 0.19 (0.32) (0.13) (0.20) (0.11) — (0.31) 11.90 (1.07) 8 15.94 0.10 1.58 8 — 10 24 13 CLASS 1 12-31-2012 11.91 0.21 1.63 1.84 (0.22) (0.06) — (0.28) 13.47 15.50 0.11 5 0.11 5 1.64 10,106 23 12-31-2011 12.84 0.19 (0.81) (0.62) (0.20) (0.11) — (0.31) 11.91 (4.84) 0.11 5 0.11 5 1.50 9,411 24 12-31-2010 11.45 0.23 1.52 1.75 (0.23) (0.13) — (0.36) 12.84 15.30 0.11 5 0.11 5 1.92 10,305 19 12-31-2009 8.68 0.25 2.81 3.06 (0.25) (0.04) — (0.29) 11.45 35.27 0.11 5 0.11 5 2.55 8,903 26 12-31-2008 15.00 0.32 (5.85) (5.53) (0.31) (0.48) — (0.79) 8.68 (36.63) 0.12 5 0.12 5 2.49 6,345 37 CLASS 5 12-31-2012 11.90 0.23 1.62 1.85 (0.23) (0.06) — (0.29) 13.46 15.57 0.06 5 0.06 5 1.78 142 23 12-31-2011 12.82 0.21 (0.81) (0.60) (0.21) (0.11) — (0.32) 11.90 (4.72) 0.06 5 0.06 5 1.63 111 24 12-31-2010 11.44 0.25 1.50 1.75 (0.24) (0.13) — (0.37) 12.82 15.28 0.06 5 0.06 5 2.07 98 19 12-31-2009 8.67 0.27 2.80 3.07 (0.26) (0.04) — (0.30) 11.44 35.37 0.07 5 0.07 5 2.70 68 26 12-31-2008 14.98 0.35 (5.86) (5.51) (0.32) (0.48) — (0.80) 8.67 (36.57) 0.07 5 0.07 5 2.78 41 37 1 Recognition of net investment income by the Portfolio is affected by the timing and frequency of the declaration of dividends by the underlying funds in which the Portfolio invests. 2 Based on the average daily shares outstanding. 3 Total returns would have been lower had certain expenses not been reduced during the applicable periods shown. 4 Does not reflect the effect of sales charges, if any. 5 Ratios do not include expenses indirectly incurred from underlying funds whose expense ratios can vary based on the mix of the underlying funds held by the Portfolio. The range of expense ratios of the underlying funds held by the Portfolio was as follows: 0.63%–1.48%, 0.48%–1.40%, 0.48%–1.39%, 0.49%–1.40% and 0.49%–2.84% for the years ended 12-31-12, 12-31-11, 12-31-10, 12-31-09 and 12-31-08, respectively. 6 Includes the impact of expense recapture for the following periods ended: 12-31-11: 0.02% of average net assets for Class B shares. 12-31-10: 0.07% of average net assets for Class B shares. See Note 4. 7 The inception date for Class R2 shares is 3-1-12. 8 Not annualized. 9 Annualized. 10 Less than $500,000. 11 Portfolio turnover is shown for the period from 1-1-12 to 12-31-12. 12 The inception date for Class R6 shares is 9-1-11. 13 Portfolio turnover is shown for the period from 1-1-11 to 12-31-11. 28 Lifestyle Portfolios | Annual report See notes to financial statements Financial highlights Continued Lifestyle Balanced Per share operating performance for a share outstanding throughout the period Ratios and supplemental data Income (loss) from investment operations Less distributions Ratios to average net assets Net realized Total Expenses Expenses Net Net asset Net and from From net before re- including assets, value, invest- unrealized invest- invest- Net asset ductions and reductions Net end of beginning ment in- gain (loss) ment ment From net From Total value, end Total amounts and amounts investment period (in Portfolio of period come (loss) on invest- operations income realized paid-in distribu- of period return recaptured recaptured income millions) turnover Period ended ($) ($) ments ($) ($) ($) gain ($) capital ($) tions ($) ($) (%) (%) (%) (loss) (%) 1 ($) (%) CLASS A 12-31-2012 12.26 0.26 1.40 1.66 (0.24) (0.07) — (0.31) 13.61 13.59 0.56 5 0.56 5 1.96 1,043 20 12-31-2011 12.96 0.28 (0.62) (0.34) (0.26) (0.10) — (0.36) 12.26 (2.62) 0.57 5 0.57 5 2.17 751 23 12-31-2010 11.85 0.31 1.23 1.54 (0.30) (0.13) — (0.43) 12.96 13.13 0.54 5 0.54 5 2.55 588 19 12-31-2009 9.22 0.35 2.65 3.00 (0.33) (0.04) — (0.37) 11.85 32.87 0.57 5 0.56 5 3.35 408 31 6 12-31-2008 14.54 0.45 (4.96) (4.51) (0.42) (0.39) — (0.81) 9.22 (31.63) 0.54 5 0.54 5 3.60 249 36 CLASS B 12-31-2012 12.26 0.16 1.41 1.57 (0.15) (0.07) — (0.22) 13.61 12.80 1.29 5 1.28 5 1.18 107 20 12-31-2011 12.96 0.18 (0.61) (0.43) (0.17) (0.10) — (0.27) 12.26 (3.30) 1.29 5 1.29 5 1.41 85 23 12-31-2010 11.85 0.20 1.24 1.44 (0.20) (0.13) — (0.33) 12.96 12.23 1.28 5 1.31 1.67 74 19 12-31-2009 9.21 0.25 2.68 2.93 (0.25) (0.04) — (0.29) 11.85 31.99 1.40 5 1.35 5 2.44 64 31 6 12-31-2008 14.53 0.33 (4.94) (4.61) (0.32) (0.39) — (0.71) 9.21 (32.22) 1.36 5 1.32 5 2.66 46 36 CLASS C 12-31-2012 12.27 0.16 1.41 1.57 (0.15) (0.07) — (0.22) 13.62 12.81 1.26 5 1.26 5 1.19 579 20 12-31-2011 12.97 0.18 (0.61) (0.43) (0.17) (0.10) — (0.27) 12.27 (3.29) 1.27 5 1.27 5 1.37 484 23 12-31-2010 11.86 0.22 1.23 1.45 (0.21) (0.13) — (0.34) 12.97 12.34 1.24 5 1.24 5 1.82 448 19 12-31-2009 9.22 0.27 2.67 2.94 (0.26) (0.04) — (0.30) 11.86 32.08 1.27 5 1.26 5 2.63 327 31 6 12-31-2008 14.55 0.34 (4.95) (4.61) (0.33) (0.39) — (0.72) 9.22 (32.19) 1.24 5 1.24 5 2.76 209 36 CLASS R1 12-31-2012 12.22 0.20 1.42 1.62 (0.20) (0.07) — (0.27) 13.57 13.29 0.86 5 0.86 5 1.52 17 20 12-31-2011 12.92 0.22 (0.60) (0.38) (0.22) (0.10) — (0.32) 12.22 (2.94) 0.94 5 0.94 5 1.68 16 23 12-31-2010 11.82 0.26 1.23 1.49 (0.26) (0.13) — (0.39) 12.92 12.75 0.88 5 0.88 5 2.17 15 19 12-31-2009 9.20 0.43 2.51 2.94 (0.28) (0.04) — (0.32) 11.82 32.21 1.07 5 1.07 5 3.96 10 31 6 12-31-2008 14.53 0.44 (5.01) (4.57) (0.37) (0.39) — (0.76) 9.20 (32.01) 2.58 5 1.06 5 3.69 1 36 CLASS R2 12-31-2012 8 13.15 0.24 0.48 0.72 (0.24) (0.07) — (0.31) 13.56 5.48 9 16.33 0.61 1.78 9 — 12 20 11 CLASS R3 12-31-2012 12.24 0.21 1.42 1.63 (0.21) (0.07) — (0.28) 13.59 13.38 0.78 5 0.77 5 1.62 33 20 12-31-2011 12.94 0.23 (0.59) (0.36) (0.24) (0.10) — (0.34) 12.24 (2.82) 0.79 5 0.78 5 1.79 36 23 12-31-2010 11.83 0.28 1.23 1.51 (0.27) (0.13) — (0.40) 12.94 12.89 0.79 5 0.79 5 2.28 39 19 12-31-2009 9.20 0.30 2.67 2.97 (0.30) (0.04) — (0.34) 11.83 32.62 0.84 5 0.84 5 2.94 30 31 6 12-31-2008 14.52 0.40 (4.95) (4.55) (0.38) (0.39) — (0.77) 9.20 (31.89) 0.81 5 0.80 5 3.21 20 36 CLASS R4 12-31-2012 12.24 0.28 1.40 1.68 (0.26) (0.07) — (0.33) 13.59 13.77 0.46 5 0.39 5 2.10 70 20 12-31-2011 12.94 0.28 (0.60) (0.32) (0.28) (0.10) — (0.38) 12.24 (2.52) 0.50 5 0.50 5 2.13 26 23 12-31-2010 11.84 0.31 1.23 1.54 (0.31) (0.13) — (0.44) 12.94 13.19 0.45 5 0.45 5 2.53 29 19 12-31-2009 9.20 0.35 2.66 3.01 (0.33) (0.04) — (0.37) 11.84 33.10 0.53 5 0.53 5 3.37 24 31 6 12-31-2008 14.52 0.43 (4.94) (4.51) (0.42) (0.39) — (0.81) 9.20 (31.68) 0.52 5 0.52 5 3.51 14 36 CLASS R5 12-31-2012 12.26 0.28 1.42 1.70 (0.29) (0.07) — (0.36) 13.60 13.96 0.17 5 0.17 5 2.13 39 20 12-31-2011 12.96 0.31 (0.60) (0.29) (0.31) (0.10) — (0.41) 12.26 (2.23) 0.18 5 0.18 5 2.42 42 23 12-31-2010 11.85 0.35 1.23 1.58 (0.34) (0.13) — (0.47) 12.96 13.52 0.18 5 0.18 5 2.89 38 19 12-31-2009 9.21 0.39 2.65 3.04 (0.36) (0.04) — (0.40) 11.85 33.45 0.22 5 0.22 5 3.74 27 31 6 12-31-2008 14.52 0.54 (5.01) (4.47) (0.45) (0.39) — (0.84) 9.21 (31.40) 0.21 5 0.21 5 4.46 15 36 CLASS R6 12-31-2012 12.21 0.46 1.25 1.71 (0.30) (0.07) — (0.37) 13.55 14.09 1.15 5 0.11 5 3.50 5 20 12-31-2011 13 12.56 0.21 (0.24) (0.03) (0.22) (0.10) — (0.32) 12.21 (0.22) 9 16.36 0.10 1.69 9 — 12 23 14 CLASS 1 12-31-2012 12.21 0.30 1.41 1.71 (0.30) (0.07) — (0.37) 13.55 14.09 0.11 5 0.11 5 2.31 10,974 20 12-31-2011 12.90 0.32 (0.59) (0.27) (0.32) (0.10) — (0.42) 12.21 (2.10) 0.11 5 0.11 5 2.49 9,822 23 12-31-2010 11.80 0.35 1.23 1.58 (0.35) (0.13) — (0.48) 12.90 13.57 0.11 5 0.11 5 2.88 10,003 19 12-31-2009 9.17 0.38 2.66 3.04 (0.37) (0.04) — (0.41) 11.80 33.59 0.11 5 0.11 5 3.65 8,557 31 6 12-31-2008 14.47 0.47 (4.91) (4.44) (0.47) (0.39) — (0.86) 9.17 (31.37) 0.12 5 0.12 5 3.79 6,241 36 Annual report | Lifestyle Portfolios 29 See notes to financial statements Financial highlights Continued Lifestyle Balanced continued Per share operating performance for a share outstanding throughout the period Ratios and supplemental data Income (loss) from investment operations Less distributions Ratios to average net assets Net realized Total Expenses Expenses Net Net asset Net and from From net before re- including assets, value, invest- unrealized invest- invest- Net asset ductions and reductions Net end of beginning ment in- gain (loss) ment ment From net From Total value, end Total amounts and amounts investment period (in Portfolio of period come (loss) on invest- operations income realized paid-in distribu- of period return recaptured recaptured income millions) turnover Period ended ($) ($) ments ($) ($) ($) gain ($) capital ($) tions ($) ($) (%) (%) (%) (loss) (%) 1 ($) (%) CLASS 5 12-31-2012 12.21 0.33 1.39 1.72 (0.31) (0.07) — (0.38) 13.55 14.14 0.06 5 0.06 5 2.49 85 20 12-31-2011 12.91 0.34 (0.61) (0.27) (0.33) (0.10) — (0.43) 12.21 (2.13) 0.06 5 0.06 5 2.65 60 23 12-31-2010 11.80 0.37 1.23 1.60 (0.36) (0.13) — (0.49) 12.91 13.71 0.06 5 0.06 5 3.07 49 19 12-31-2009 9.17 0.40 2.65 3.05 (0.38) (0.04) — (0.42) 11.80 33.66 0.07 5 0.07 5 3.89 32 31 6 12-31-2008 14.48 0.50 (4.95) (4.45) (0.47) (0.39) — (0.86) 9.17 (31.38) 0.07 5 0.07 5 4.07 18 36 1 Recognition of net investment income by the Portfolio is affected by the timing and frequency of the declaration of dividends by the underlying funds in which the Portfolio invests. 2 Based on the average daily shares outstanding. 3 Total returns would have been lower had certain expenses not been reduced during the applicable periods shown. 4 Does not reflect the effect of sales charges, if any. 5 Ratios do not include expenses indirectly incurred from underlying funds whose expense ratios can vary based on the mix of underlying funds held by the Portfolio. The range of expense ratios of the underlying funds held by the Portfolio was as follows: 0.63%–1.48%, 0.48%–1.40%, 0.48%–1.39%, 0.49%–1.40% and 0.49%–2.84% for the years ended 12-31-12, 12-31-11, 12-31-10, 12-31-09 and 12-31-08, respectively. 6 Excludes merger activity. 7 Includes the impact of expense recapture which amounted to 0.03% of average net assets. See Note 4. 8 The inception date for Class R2 shares is 3-1-12. 9 Not annualized. 10 Annualized. 11 Portfolio turnover is shown for the period from 1-1-12 to 12-31-12. 12 Less than $500,000. 13 The inception date for Class R6 shares is 9-1-11. 14 Portfolio turnover is shown for the period from 1-1-11 to 12-31-11. Lifestyle Moderate Per share operating performance for a share outstanding throughout the period Ratios and supplemental data Income (loss) from investment operations Less distributions Ratios to average net assets Net realized Total Expenses Expenses Net Net asset Net and from From net before re- including assets, value, invest- unrealized invest- invest- Net asset ductions and reductions Net end of beginning ment in- gain (loss) ment ment From net From Total value, end Total amounts and amounts investment period (in Portfolio of period come (loss) on invest- operations income realized paid-in distribu- of period return recaptured recaptured income millions) turnover Period ended ($) ($) ments ($) ($) ($) gain ($) capital ($) tions ($) ($) (%) (%) (%) (loss) (%) 1 ($) (%) CLASS A 12-31-2012 12.28 0.33 1.13 1.46 (0.31) (0.08) — (0.39) 13.35 11.94 0.57 5 0.57 5 2.50 399 18 12-31-2011 12.63 0.38 (0.29) 0.09 (0.35) (0.09) — (0.44) 12.28 0.73 0.58 5 0.58 5 2.96 299 19 12-31-2010 11.77 0.41 0.97 1.38 (0.39) (0.13) — (0.52) 12.63 11.85 0.55 5 0.55 5 3.37 220 20 12-31-2009 9.59 0.45 2.19 2.64 (0.42) (0.04) — (0.46) 11.77 27.88 0.54 5 0.54 5 4.27 146 29 12-31-2008 13.57 0.58 (3.76) (3.18) (0.54) (0.26) — (0.80) 9.59 (23.88) 0.53 5 0.53 5 4.81 86 32 CLASS B 12-31-2012 12.27 0.23 1.14 1.37 (0.22) (0.08) — (0.30) 13.34 11.14 1.30 5 1.30 5 1.74 45 18 12-31-2011 12.63 0.28 (0.29) (0.01) (0.26) (0.09) — (0.35) 12.27 (0.08) 1.32 5 1.32 5 2.22 35 19 12-31-2010 11.76 0.30 0.99 1.29 (0.29) (0.13) — (0.42) 12.63 11.05 1.30 5 1.34 2.50 26 20 12-31-2009 9.58 0.35 2.20 2.55 (0.33) (0.04) — (0.37) 11.76 26.91 1.41 5 1.35 5 3.33 20 29 12-31-2008 13.56 0.45 (3.74) (3.29) (0.43) (0.26) — (0.69) 9.58 (24.56) 1.39 5 1.36 5 3.70 14 32 CLASS C 12-31-2012 12.28 0.23 1.14 1.37 (0.22) (0.08) — (0.30) 13.35 11.17 1.27 5 1.27 5 1.77 288 18 12-31-2011 12.64 0.28 (0.29) (0.01) (0.26) (0.09) — (0.35) 12.28 (0.05) 1.28 5 1.28 5 2.21 227 19 12-31-2010 11.77 0.32 0.98 1.30 (0.30) (0.13) — (0.43) 12.64 11.15 1.25 5 1.25 5 2.67 183 20 12-31-2009 9.59 0.38 2.18 2.56 (0.34) (0.04) — (0.38) 11.77 27.00 1.25 5 1.25 5 3.58 116 29 12-31-2008 13.57 0.48 (3.75) (3.27) (0.45) (0.26) — (0.71) 9.59 (24.44) 1.25 5 1.25 5 4.02 69 32 30 Lifestyle Portfolios | Annual report See notes to financial statements Financial highlights Continued Lifestyle Moderate continued Per share operating performance for a share outstanding throughout the period Ratios and supplemental data Income (loss) from investment operations Less distributions Ratios to average net assets Net realized Total Expenses Expenses Net Net asset Net and from From net before re- including assets, value, invest- unrealized invest- invest- Net asset ductions and reductions Net end of beginning ment in- gain (loss) ment ment From net From Total value, end Total amounts and amounts investment period (in Portfolio of period come (loss) on invest- operations income realized paid-in distribu- of period return recaptured recaptured income millions) turnover Period ended ($) ($) ments ($) ($) ($) gain ($) capital ($) tions ($) ($) (%) (%) (%) (loss) (%) 1 ($) (%) CLASS R1 12-31-2012 12.27 0.27 1.15 1.42 (0.26) (0.08) — (0.34) 13.35 11.58 0.96 5 0.96 5 2.10 10 18 12-31-2011 12.63 0.30 (0.27) 0.03 (0.30) (0.09) — (0.39) 12.27 0.21 1.03 5 1.03 5 2.32 7 19 12-31-2010 11.76 0.33 1.00 1.33 (0.33) (0.13) — (0.46) 12.63 11.45 0.93 5 0.98 2.72 7 20 12-31-2009 9.58 0.50 2.09 2.59 (0.37) (0.04) — (0.41) 11.76 27.35 1.14 5 1.06 5 4.57 6 29 12-31-2008 13.58 0.64 (3.87) (3.23) (0.51) (0.26) — (0.77) 9.58 (24.21) 1.97 5 0.85 5 5.39 2 32 CLASS R2 12-31-2012 7 12.96 0.30 0.45 0.75 (0.31) (0.08) — (0.39) 13.32 5.80 8 16.03 0.62 2.29 8 — 10 18 11 CLASS R3 12-31-2012 12.26 0.27 1.16 1.43 (0.28) (0.08) — (0.36) 13.33 11.64 0.88 5 0.88 5 2.08 10 18 12-31-2011 12.62 0.32 (0.27) 0.05 (0.32) (0.09) — (0.41) 12.26 0.38 0.88 5 0.88 5 2.54 10 19 12-31-2010 11.76 0.35 0.99 1.34 (0.35) (0.13) — (0.48) 12.62 11.56 0.87 5 0.87 5 2.87 10 20 12-31-2009 9.58 0.39 2.21 2.60 (0.38) (0.04) — (0.42) 11.76 27.43 0.95 5 0.95 5 3.72 8 29 12-31-2008 13.57 0.55 (3.78) (3.23) (0.50) (0.26) — (0.76) 9.58 (24.22) 1.00 5 0.86 5 4.55 5 32 CLASS R4 12-31-2012 12.24 0.33 1.14 1.47 (0.32) (0.08) — (0.40) 13.31 12.02 0.57 5 0.51 5 2.51 11 18 12-31-2011 12.60 0.36 (0.28) 0.08 (0.35) (0.09) — (0.44) 12.24 0.65 0.63 5 0.63 5 2.81 8 19 12-31-2010 11.74 0.40 0.97 1.37 (0.38) (0.13) — (0.51) 12.60 11.84 0.58 5 0.60 3.30 7 20 12-31-2009 9.57 0.40 2.22 2.62 (0.41) (0.04) — (0.45) 11.74 27.71 0.70 5 0.66 5 3.83 5 29 12-31-2008 13.55 0.56 (3.75) (3.19) (0.53) (0.26) — (0.79) 9.57 (23.94) 0.79 5 0.57 5 4.66 4 32 CLASS R5 12-31-2012 12.26 0.31 1.19 1.50 (0.36) (0.08) — (0.44) 13.32 12.26 0.27 5 0.27 5 2.41 9 18 12-31-2011 12.62 0.41 (0.28) 0.13 (0.40) (0.09) — (0.49) 12.26 1.00 0.24 5 0.24 5 3.21 15 19 12-31-2010 11.75 0.46 0.97 1.43 (0.43) (0.13) — (0.56) 12.62 12.35 0.24 5 0.24 5 3.75 11 20 12-31-2009 9.58 0.46 2.19 2.65 (0.44) (0.04) — (0.48) 11.75 28.10 0.32 5 0.32 5 4.39 8 29 12-31-2008 13.56 0.63 (3.78) (3.15) (0.57) (0.26) — (0.83) 9.58 (23.67) 0.36 5 0.23 5 5.27 5 32 CLASS R6 12-31-2012 12.24 0.62 0.90 1.52 (0.37) (0.08) — (0.45) 13.31 12.50 4.79 5 0.11 5 4.66 2 18 12-31-2011 12 12.51 0.24 (0.17) 0.07 (0.25) (0.09) — (0.34) 12.24 0.60 8 16.24 0.11 1.94 8 — 10 19 13 CLASS 1 12-31-2012 12.25 0.37 1.15 1.52 (0.37) (0.08) — (0.45) 13.32 12.49 0.11 5 0.11 5 2.87 3,414 18 12-31-2011 12.61 0.41 (0.27) 0.14 (0.41) (0.09) — (0.50) 12.25 1.12 0.11 5 0.11 5 3.26 3,057 19 12-31-2010 11.74 0.44 1.00 1.44 (0.44) (0.13) — (0.57) 12.61 12.43 0.11 5 0.11 5 3.66 3,026 20 12-31-2009 9.56 0.47 2.21 2.68 (0.46) (0.04) — (0.50) 11.74 28.49 0.11 5 0.11 5 4.49 2,503 29 12-31-2008 13.54 0.59 (3.73) (3.14) (0.58) (0.26) — (0.84) 9.56 (23.63) 0.12 5 0.12 5 4.90 1,857 32 CLASS 5 12-31-2012 12.24 0.39 1.14 1.53 (0.38) (0.08) — (0.46) 13.31 12.56 0.06 5 0.06 5 3.03 39 18 12-31-2011 12.60 0.44 (0.29) 0.15 (0.42) (0.09) — (0.51) 12.24 1.17 0.06 5 0.06 5 3.43 27 19 12-31-2010 11.73 0.47 0.97 1.44 (0.44) (0.13) — (0.57) 12.60 12.50 0.06 5 0.06 5 3.87 22 20 12-31-2009 9.56 0.51 2.17 2.68 (0.47) (0.04) — (0.51) 11.73 28.45 0.07 5 0.07 5 4.78 14 29 12-31-2008 13.54 0.67 (3.80) (3.13) (0.59) (0.26) — (0.85) 9.56 (23.59) 0.07 5 0.07 5 5.70 8 32 1 Recognition of net investment income by the Portfolio is affected by the timing and frequency of the declaration of dividends by the underlying funds in which the Portfolio invests. 2 Based on the average daily shares outstanding. 3 Total returns would have been lower had certain expenses not been reduced during the applicable periods shown. 4 Does not reflect the effect of sales charges, if any. 5 Ratios do not include expenses indirectly incurred from underlying funds whose expense ratios can vary based on the mix of underlying funds held by the Portfolio. The range of expense ratios of the underlying funds held by the Portfolios was as follows: 0.63%–1.48%, 0.48%–1.40%, 0.48%–1.14%, 0.49%–1.17% and 0.49%–2.40% for the years ended 12-31-12, 12-31-11, 12-31-10, 12-31-09 and 12-31-08, respectively. 6 Includes the impact of expense recapture which amounted to 0.04%, 0.05% and 0.02% for Class B, Class R1 and Class R4, respectively, of average net assets. See Note 4. 7 The inception date for Class R2 shares is 3-1-12. 8 Not annualized. 9 Annualized. 10 Less than $500,000. 11 Portfolio turnover is shown for the period from 1-1-12 to 12-31-12. 12 The inception date for Class R6 shares is 9-1-11. 13 Portfolio turnover is shown for the period from 1-1-11 to 12-31-11. Annual report | Lifestyle Portfolios 31 See notes to financial statements Financial highlights Continued Lifestyle Conservative Per share operating performance for a share outstanding throughout the period Ratios and supplemental data Income (loss) from investment operations Less distributions Ratios to average net assets Net Expenses realized Total before Expenses Net Net asset Net and from From net reduc- including assets, value, invest- unrealized invest- invest- Net asset tions and reductions Net end of beginning ment in- gain (loss) ment ment From net From Total value, end Total amounts and amounts investment period (in Portfolio of period come (loss) on invest- operations income realized paid-in distribu- of period return recaptured recaptured income millions) turnover Period ended ($) ($) ments ($) ($) ($) gain ($) capital ($) tions ($) ($) (%) (%) (%) (loss) (%) 1 ($) (%) CLASS A 12-31-2012 12.63 0.38 0.88 1.26 (0.37) (0.08) — (0.45) 13.44 10.03 0.56 5 0.56 5 2.89 472 14 12-31-2011 12.77 0.46 (0.11) 0.35 (0.43) (0.06) — (0.49) 12.63 2.75 0.58 5 0.58 5 3.61 340 15 12-31-2010 12.15 0.48 0.71 1.19 (0.45) (0.12) — (0.57) 12.77 9.96 0.55 5 0.55 5 3.78 218 24 12-31-2009 10.39 0.54 1.77 2.31 (0.50) (0.05) — (0.55) 12.15 22.53 0.52 5 0.52 5 4.80 141 24 12-31-2008 13.32 0.73 (2.75) (2.02) (0.63) (0.28) — (0.91) 10.39 (15.41) 0.53 5 0.53 5 6.01 87 33 CLASS B 12-31-2012 12.63 0.28 0.88 1.16 (0.27) (0.08) — (0.35) 13.44 9.24 1.30 5 1.30 5 2.13 48 14 12-31-2011 12.77 0.35 (0.10) 0.25 (0.33) (0.06) — (0.39) 12.63 2.01 1.31 5 1.31 5 2.75 37 15 12-31-2010 12.15 0.37 0.73 1.10 (0.36) (0.12) — (0.48) 12.77 9.16 1.29 5 1.29 2.96 28 24 12-31-2009 10.40 0.44 1.77 2.21 (0.41) (0.05) — (0.46) 12.15 21.46 1.35 5 1.35 5 3.88 21 24 12-31-2008 13.32 0.59 (2.70) (2.11) (0.53) (0.28) — (0.81) 10.40 (16.04) 1.36 5 1.34 5 4.81 13 33 CLASS C 12-31-2012 12.62 0.29 0.88 1.17 (0.28) (0.08) — (0.36) 13.43 9.28 1.26 5 1.26 5 2.17 335 14 12-31-2011 12.77 0.36 (0.11) 0.25 (0.34) (0.06) — (0.40) 12.62 1.95 1.28 5 1.28 5 2.81 254 15 12-31-2010 12.14 0.39 0.72 1.11 (0.36) (0.12) — (0.48) 12.77 9.28 1.24 5 1.24 5 3.10 189 24 12-31-2009 10.39 0.46 1.76 2.22 (0.42) (0.05) — (0.47) 12.14 21.58 1.24 5 1.24 5 4.08 119 24 12-31-2008 13.32 0.62 (2.73) (2.11) (0.54) (0.28) — (0.82) 10.39 (16.03) 1.24 5 1.24 5 5.05 73 33 CLASS R1 12-31-2012 12.62 0.31 0.88 1.19 (0.30) (0.08) — (0.38) 13.43 9.52 1.07 5 1.07 5 2.36 9 14 12-31-2011 12.78 0.33 (0.05) 0.28 (0.38) (0.06) — (0.44) 12.62 2.19 1.06 5 1.06 5 2.57 7 15 12-31-2010 12.15 0.41 0.74 1.15 (0.40) (0.12) — (0.52) 12.78 9.56 0.88 5 0.93 3.24 8 24 12-31-2009 10.41 0.57 1.66 2.23 (0.44) (0.05) — (0.49) 12.15 21.74 1.16 5 1.06 5 5.00 7 24 12-31-2008 13.34 1.02 (3.07) (2.05) (0.60) (0.28) — (0.88) 10.41 (15.62) 2.31 5 0.88 5 8.75 2 33 CLASS R2 12-31-2012 7 13.12 0.35 0.39 0.74 (0.36) (0.08) — (0.44) 13.42 5.73 8 10.39 0.62 2.64 8 — 10 14 11 CLASS R3 12-31-2012 12.60 0.31 0.91 1.22 (0.33) (0.08) — (0.41) 13.41 9.71 0.97 5 0.97 5 2.38 11 14 12-31-2011 12.76 0.40 (0.11) 0.29 (0.39) (0.06) — (0.45) 12.60 2.30 0.88 5 0.88 5 3.08 10 15 12-31-2010 12.14 0.42 0.74 1.16 (0.42) (0.12) — (0.54) 12.76 9.68 0.86 5 0.86 5 3.36 11 24 12-31-2009 10.40 0.46 1.79 2.25 (0.46) (0.05) — (0.51) 12.14 21.94 0.92 5 0.92 5 4.14 8 24 12-31-2008 13.33 0.54 (2.59) (2.05) (0.60) (0.28) — (0.88) 10.40 (15.62) 0.90 5 0.83 5 4.27 6 33 CLASS R4 12-31-2012 12.61 0.36 0.90 1.26 (0.37) (0.08) — (0.45) 13.42 10.06 0.60 5 0.54 5 2.72 8 14 12-31-2011 12.76 0.45 (0.11) 0.34 (0.43) (0.06) — (0.49) 12.61 2.65 0.63 5 0.63 5 3.50 9 15 12-31-2010 12.13 0.47 0.72 1.19 (0.44) (0.12) — (0.56) 12.76 9.90 0.61 5 0.67 3.77 7 24 12-31-2009 10.39 0.52 1.75 2.27 (0.48) (0.05) — (0.53) 12.13 22.22 0.77 5 0.66 5 4.60 4 24 12-31-2008 13.31 0.64 (2.65) (2.01) (0.63) (0.28) — (0.91) 10.39 (15.38) 0.87 5 0.57 5 5.21 3 33 CLASS R5 12-31-2012 12.62 0.41 0.89 1.30 (0.41) (0.08) — (0.49) 13.43 10.37 0.31 5 0.31 5 3.11 15 14 12-31-2011 12.77 0.50 (0.12) 0.38 (0.47) (0.06) — (0.53) 12.62 3.00 0.24 5 0.24 5 3.91 16 15 12-31-2010 12.15 0.50 0.74 1.24 (0.50) (0.12) — (0.62) 12.77 10.34 0.23 5 0.23 5 3.96 9 24 12-31-2009 10.40 0.57 1.75 2.32 (0.52) (0.05) — (0.57) 12.15 22.67 0.33 5 0.33 5 5.08 9 24 12-31-2008 13.32 0.86 (2.83) (1.97) (0.67) (0.28) — (0.95) 10.40 (15.10) 0.52 5 0.25 5 7.19 4 33 CLASS R6 12-31-2012 12.61 0.51 0.81 1.32 (0.43) (0.08) — (0.51) 13.42 10.56 2.50 5 0.11 5 3.83 2 14 12-31-2011 12 12.81 0.27 (0.12) 0.15 (0.29) (0.06) — (0.35) 12.61 1.16 8 16.16 0.11 2.13 8 — 10 15 13 32 Lifestyle Portfolios | Annual report See notes to financial statements Financial highlights Continued Lifestyle Conservative continued Per share operating performance for a share outstanding throughout the period Ratios and supplemental data Income (loss) from investment operations Less distributions Ratios to average net assets Net realized Total Expenses Expenses Net Net asset Net and from From net before re- including assets, value, invest- unrealized invest- invest- Net asset ductions and reductions Net end of beginning ment in- gain (loss) ment ment From net From Total value, end Total amounts and amounts investment period (in Portfolio of period come (loss) on invest- operations income realized paid-in distribu- of period return recaptured recaptured income millions) turnover Period ended ($) ($) ments ($) ($) ($) gain ($) capital ($) tions ($) ($) (%) (%) (%) (loss) (%) 1 ($) (%) CLASS 1 12-31-2012 12.61 0.43 0.89 1.32 (0.43) (0.08) — (0.51) 13.42 10.56 0.11 5 0.11 5 3.28 3,090 14 12-31-2011 12.76 0.50 (0.10) 0.40 (0.49) (0.06) — (0.55) 12.61 3.16 0.11 5 0.11 5 3.85 2,626 15 12-31-2010 12.13 0.51 0.75 1.26 (0.51) (0.12) — (0.63) 12.76 10.51 0.11 5 0.11 5 4.08 2,391 24 12-31-2009 10.38 0.56 1.78 2.34 (0.54) (0.05) — (0.59) 12.13 22.96 0.12 5 0.12 5 4.99 1,931 24 12-31-2008 13.30 0.71 (2.67) (1.96) (0.68) (0.28) — (0.96) 10.38 (15.02) 0.12 5 0.12 5 5.71 1,393 33 1 Recognition of net investment income by the Portfolio is affected by the timing and frequency of the declaration of dividends by the underlying funds in which the Portfolio invests. 2 Based on the average daily shares outstanding. 3 Does not reflect the effect of sales charges, if any. 4 Total returns would have been lower had certain expenses not been reduced during the applicable periods shown. 5 Ratios do not include expenses indirectly incurred from underlying funds whose expense ratios can vary based on the mix of underlying funds held by the Portfolio. The range of expense ratios of the underlying funds held by the Portfolio was as follows: 0.63%–1.48%, 0.48%–1.40%, 0.48%–1.13%, 0.49%–1.09% and 0.49%–2.40% for the years ended 12-31-12, 12-31-11, 12-31-10, 12-31-09 and 12-31-08, respectively. 6 Includes the impact of expense recapture, which amounted to less than 0.005%, 0.05% and 0.06% of average net assets for Class B, Class R1 and Class R4 shares, respectively. See Note 4. 7 The inception date for Class R2 shares is 3-1-12. 8 Not annualized. 9 Annualized. 10 Less than $500,000. 11 Portfolio turnover is shown for period from 1-1-12 to 12-31-12. 12 The inception date for Class R6 shares is 9-1-11. 13 Portfolio turnover is shown for the period from 1-1-11 to 12-31-11. Annual report | Lifestyle Portfolios 33 See notes to financial statements Notes to financial statements Note 1 — Organization John Hancock Funds II (the Trust) is an open-end management investment company organized as a Massachusetts business trust and registered under the Investment Company Act of 1940, as amended (the 1940 Act). The Trust is a series company, which means it has several funds, each with a stated investment objective that it pursues through separate investment policies. The Trust currently offers multiple investment funds, five of which (collectively, Lifestyle Portfolios or the Portfolios and, individually, the Portfolio) are presented in this report. The Lifestyle Portfolios are series of the Trust and operate as “funds of funds” that primarily invest in Class NAV shares of underlying funds of the Trust, John Hancock Funds III (JHF III) and other affiliated funds of the John Hancock funds complex. The Portfolios may offer multiple classes of shares. The shares currently offered by the Trust are detailed in the Statements of Assets and Liabilities. Class A, Class B and Class C shares are open to all investors. Class R1, Class R2, Class R3, Class R4 and Class R5 shares are available only to certain retirement plans. Class R6 shares are only available to certain retirement plans, institutions and other investors. Class 1 shares are offered only to certain affiliates of Manulife Financial Corporation (MFC). Class 5 shares are available only to the John Hancock Freedom 529 Plan. Class B shares convert to Class A shares eight years after purchase. Shareholders of each class have exclusive voting rights to matters that affect that class. The distribution and service fees, if any, transfer agent fees, printing and postage and state registration fees for each class may differ. The accounting policies of the underlying funds of the Portfolios are outlined in the underlying funds’ shareholder reports, available without charge by calling 1-800-344-1029, at www.jhfunds.com, on the Securities and Exchange Commission (SEC) Web site at www.sec.gov or at the SEC’s public reference room in Washington, D.C. The underlying funds are not covered by this report. Note 2 — Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates and those differences could be significant. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the Portfolios: Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P.M. , Eastern Time. In order to value the securities, the Portfolios use the following valuation techniques: Investments by the Portfolios in underlying affiliated funds and/or other open-end management investment companies are valued at their respective net asset values each business day. The Portfolios use a three-tier hierarchy to prioritize the pricing assumptions, referred to as inputs, used in valuation techniques to measure fair value. Level 1 includes securities valued using quoted prices in active markets for identical securities, including registered investment companies. Level 2 includes securities valued using significant observable inputs. Observable inputs may include quoted prices for similar securities, interest rates, prepayment speeds and credit risk. Prices for securities valued using these inputs are received from independent pricing vendors and brokers and are based on an evaluation of the inputs described. Level 3 includes securities valued using significant unobservable inputs when market prices are not readily available or reliable, including the Portfolios’ own assumptions in determining the fair value of investments. Factors used in determining value may include market or issuer specific events or trends, changes in interest rates and credit quality. The inputs or methodology used for valuing securities are not necessarily an indication of the risks associated with investing in those securities. Changes in valuation techniques may result in transfers into or out of an assigned level within the disclosure hierarchy. As of December 31, 2012, all investments are categorized as Level 1 under the hierarchy described above. Security transactions and related investment income. Investment security transactions are accounted for on a trade date plus one basis for daily net asset value calculations. However, for financial reporting purposes, investment transactions are reported on trade date. Income and capital gain distributions from underlying funds are recorded on ex-date. Gains and losses on securities sold are determined on the basis of identified cost and may include proceeds from litigation. Line of credit. The Portfolios may borrow from banks for temporary or emergency purposes, including meeting redemption requests that otherwise might require the untimely sale of securities. Pursuant to the custodian agreement, the custodian may loan money to the Portfolios to make properly authorized payments. The Portfolios are obligated to repay the custodian for any overdraft, including any related costs or expenses. The custodian may have a lien, security interest or security entitlement in any Portfolio property that is not otherwise segregated or pledged, to the maximum extent permitted by law, to the extent of any overdraft. 34 Lifestyle Portfolios | Annual report In addition, the Portfolios and other affiliated funds have entered into an agreement with Citibank N.A. which enables them to participate in a $200 million unsecured committed line of credit. A commitment fee, payable at the end of each calendar quarter, based on the average daily unused portion of the line of credit, is charged to each participating Portfolio on a pro rata basis and is reflected in other expenses on the Statement of operations. For the year ended December 31, 2012, the Portfolios had no borrowings under the line of credit. The commitment fees for the year ended December 31, 2012 were as follows: Portfolio Commitment fees Lifestyle Aggressive $1,681 Lifestyle Growth 4,063 Lifestyle Balanced 4,276 Lifestyle Moderate 1,728 Lifestyle Conservative 1,610 Expenses. Within the John Hancock Funds complex, expenses that are directly attributable to an individual fund are allocated to such portfolio. Expenses that are not readily attributable to a specific portfolio are allocated among all portfolios in an equitable manner, taking into consideration, among other things, the nature and type of expense and the portfolios’ relative net assets. Expense estimates are accrued in the period to which they relate and adjustments are made when actual amounts are known. Class allocations. Income, common expenses and realized and unrealized gains (losses) are determined at the fund level and allocated daily to each class of shares based on the net assets of the class. Class-specific expenses, such as distribution and service fees, if any, transfer agent fees, state registration fees and printing and postage, for all classes, are calculated daily at the class level based on the appropriate net assets of each class and the specific expense rates applicable to each class. Federal income taxes. Each Portfolio intends to continue to qualify as a regulated investment company by complying with the applicable provisions of the Internal Revenue Code and will not be subject to federal income tax on taxable income that is distributed to shareholders. Therefore, no federal income tax provision is required. Under the Regulated Investment Company Modernization Act of 2010, the Portfolios are permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. Any losses incurred during those taxable years will be required to be utilized prior to the losses incurred in pre-enactment taxable years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. For federal income tax purposes, the Portfolios have a capital loss carryforward available to offset future net realized capital gains. The following table details the capital loss carryforward available as of December 31, 2012: Capital Loss Carryforward Expiring at December 31, No Expiration Date Portfolio Short-term Long-term Lifestyle Aggressive — $354,683,144 $69,388,579 — — Lifestyle Growth $73,093,672 966,013,756 — — — Lifestyle Balanced — 949,636,213 57,148,343 — — Lifestyle Moderate — 89,726,256 17,269,113 — — Lifestyle Conservative — 24,617,601 4,934,051 — — As of December 31, 2012, the Portfolios had no uncertain tax positions that would require financial statement recognition, derecognition or disclosure. The Portfolios’ federal tax returns are subject to examination by the Internal Revenue Service for a period of three years. The costs of investments owned on December 31, 2012, including short-term investments, for federal income tax purposes, were as follows: Net Unrealized Unrealized Unrealized Appreciation/ Portfolio Aggregate Cost Appreciation Depreciation (Depreciation) Lifestyle Aggressive $3,276,728,923 $520,898,226 — $520,898,226 Lifestyle Growth 10,361,681,376 1,460,917,586 — 1,460,917,586 Lifestyle Balanced 11,511,179,950 1,440,992,627 ($189,507) 1,440,803,120 Lifestyle Moderate 3,880,570,602 352,503,982 (6,447,143) 346,056,839 Lifestyle Conservative 3,745,111,632 246,191,791 (1,733,024) 244,458,767 Annual report | Lifestyle Portfolios 35 Distribution of income and gains. Distributions to shareholders from net investment income and net realized gains, if any, are recorded on the ex-date. The Lifestyle Aggressive and Lifestyle Growth Portfolios generally declare and pay income dividends and capital gain distributions, if any, annually. The Lifestyle Balanced, Lifestyle Moderate and Lifestyle Conservative Portfolios generally declare and pay income dividends quarterly and capital gain distributions, if any, annually. During the year ended December 31, 2012, the tax character of distributions paid was as follows: 2012 Distributions Long-Term Return of Portfolio Ordinary Income Capital Gains Capital Total Lifestyle Aggressive $54,348,129 — — $54,348,129 Lifestyle Growth 235,910,574 — — 235,910,574 Lifestyle Balanced 339,724,150 — — 339,724,150 Lifestyle Moderate 134,691,078 — — 134,691,078 Lifestyle Conservative 137,866,831 — — 137,866,831 During the year ended December 31, 2011, the tax character of distributions paid was as follows: 2011 Distributions Long Term Return of Portfolio Ordinary Income Capital Gains Capital Total Lifestyle Aggressive $66,117,321 — — $66,117,321 Lifestyle Growth 264,670,633 — — 264,670,633 Lifestyle Balanced 372,159,215 — — 372,159,215 Lifestyle Moderate 142,429,386 — — 142,429,386 Lifestyle Conservative 130,261,616 — — 130,261,616 Distributions paid by the Portfolios with respect to each class of shares are calculated in the same manner, at the same time and in the same amount, except for the effect of class level expenses that may be applied differently to each class. Net capital losses that are a result of security transactions occurring after October 31, 2012 are treated as occurring on January 1, 2013, the first day of the Portfolio’s next taxable year. As of December 31, 2012, the components of distributable earnings on a tax basis were as follows: Undistributed Undistributed Long-Term Capital Loss Post-October Portfolio Ordinary Income Capital Gains Carryforward Deferral Lifestyle Aggressive — — $424,071,723 — Lifestyle Growth — — 1,039,107,428 — Lifestyle Balanced — — 1,006,784,556 — Lifestyle Moderate — — 106,995,369 — Lifestyle Conservative — — 29,551,652 — Such distributions and distributable earnings, on a tax basis, are determined in conformity with income tax regulations, which may differ from accounting principles generally accepted in the United States of America. Material distributions in excess of tax basis earnings and profits, if any, are reported in the Portfolios’ financial statements as a return of capital. Short term gains from underlying funds are treated as ordinary income for tax purposes. Capital accounts within the financial statements are adjusted for permanent book-tax differences. These adjustments have no impact on net assets or the results of operations. Temporary book-tax differences, if any, will reverse in a subsequent period. Book-tax differences are primarily attributable to wash sale loss deferrals for all Portfolios. Note 3 — Guarantees and indemnifications Under the Trust’s organizational documents, its Officers and Trustees are indemnified against certain liabilities arising out of the performance of their duties to the Trust, including the Portfolios. Additionally, in the normal course of business, the Trust enters into contracts with service providers that contain general indemnification clauses. The Trust’s maximum exposure under these arrangements is unknown, as this would involve future claims that may be made against the Portfolios that have not yet occurred. The risk of material loss from such claims is considered remote. Note 4 — Fees and transactions with affiliates John Hancock Investment Management Services, LLC (the Adviser), serves as investment adviser for the Portfolios. John Hancock Funds, LLC (the Distributor), an affiliate of the Adviser, serves as principal underwriter of the Portfolios. The Adviser and the Distributor are indirect wholly owned subsidiaries of Manulife Financial Corporation (MFC). 36 Lifestyle Portfolios | Annual report Management fee. The Portfolios pay the Adviser a management fee for its services to the Portfolios. The management fee has two components: (a) a fee on assets invested in a fund of the Trust or JHF III and (b) a fee on assets not invested in a fund of the Trust or JHF II (other assets). The fee on assets invested in a fund of the Trust or JHF III is stated as an annual percentage of the current value of the aggregate net assets of the Portfolios and the corresponding John Hancock Variable Insurance Trust (JHVIT) Lifestyle Trusts and is equivalent to the sum of: (a) 0.05% of the first $7.5 billion of aggregate net assets and (b) 0.04% of the excess over $7.5 billion of aggregate net assets. The fee on other assets is stated as an annual percentage of the current value of the aggregate net assets of the Portfolios and the corresponding JHVIT Lifestyle Trusts and is equivalent to the sum of: (a) 0.50% of the first $7.5billion of aggregate net assets and (b) 0.49% of the excess over $7.5 billion of aggregate net assets. John Hancock Asset Management a division of Manulife Asset Management (North America) Limited and John Hancock Asset Management a division of Manulife Asset Management (US) LLC, both indirectly owned subsidiaries of MFC and affiliates of the Adviser, act as subadvisers to the Portfolios. QS Investors, LLC also acts as subadviser consultant. The Portfolios are not responsible for payment of the subadvisory fees. Expense reimbursements. The Adviser voluntarily agreed to waive its advisory fee or reimburse each Portfolio so that the aggregate advisory fee retained by the Adviser with respect to both the Portfolio and the underlying investments (after payment of any subadvisory fees) does not exceed 0.50% of the Lifestyle Portfolio’s first $7.5 billion of average daily net assets and 0.49% of the Portfolio’s average daily net assets in excess of $7.5 billion. This voluntary waiver may terminate at any time by the Adviser upon notice to the Trust. The Adviser had contractually agreed (except as noted below) to waive fees and/or reimburse certain class specific expenses, excluding Portfolio level expenses such as advisory fees, taxes, brokerage commissions, interest expense, litigation and indemnification expenses and other extraordinary expenses and acquired fund fees and expenses for Class A, Class B, Class C, ClassR1, Class R2, Class R3, Class R4, Class R5 and Class R6 shares, to the extent that the above expenses for each class exceeded 0.59%, 1.29%, 1.29%, 1.04%, 0.56% (effective 3-1-12), 0.94%, 0.64%, 0.34% and 0.05%, respectively, of the average daily net assets attributable to the classes. This expense fee waiver and/or reimbursement expired on April 30, 2012 for Class A, Class B, ClassC, Class R1, ClassR3, Class R4 and Class R5 shares, with the exception of Lifestyle Aggressive Portfolio Class B shares, which will continue in effect until at least April 30, 2014. This expense fee waiver and/or reimbursement will also continue in effect until at least April 30, 2014 for Class R2 and Class R6 shares, unless renewed by mutual agreement of the Portfolios and the Adviser based upon a determination that this is appropriate under the circumstances at that time. For the year ended December 31, 2012, the expense reductions related to these plans amounted to the following and are reflected as a reduction of total expenses in the Statements of operations: Expense Reimbursement by Class Portfolio Class A Class B Class C Class R1 Class R2 Class R3 Class R4 Class R5 Class R6 Class 1 Class 5 Total Lifestyle Aggressive $11,997 $3,063 $6,512 $490 $12,955 $556 $517 $665 $18,729 $184,297 — $239,781 Lifestyle Growth 25,276 3,278 14,488 547 12,991 654 688 975 19,132 315,810 $4,025 397,864 Lifestyle Balanced 19,765 2,166 11,780 383 13,170 801 1,436 924 18,969 231,485 1,551 302,430 Lifestyle Moderate — 12,965 — — — 17,486 — — 30,451 Lifestyle — 8,247 — — — 19,131 — — 27,378 Conservative Expense recapture. The Adviser may recapture operating expenses reimbursed or fees waived under previous expense limitation or waiver arrangements for a period of three years following the beginning of the month in which such reimbursements or waivers originally occurred to the extent that the Portfolios are below their expense limitations during this period. The table below outlines the amounts of waived or reimbursed expenses subject to potential recovery and the amounts recovered during the year ended December 31, 2012. Certain reimbursements or waivers are not subject to recapture. Amounts eligible for Amounts eligible for Amounts eligible for Amount recovered recovery through recovery through recovery through during the period ended Porfolio December 1, 2013 December 1, 2014 December 1, 2015 December 31, 2012 Lifestyle Aggressive $6,440 $11,680 $33,406 $8,421 Lifestyle Growth — 5,277 32,094 — Lifestyle Balanced — 5,276 32,096 — Lifestyle Moderate — 5,276 30,451 — Lifestyle Conservative — 5,276 27,378 — Amounts recovered by class Portfolio Class B Lifestyle Aggressive $8,421 Annual report | Lifestyle Portfolios 37 The investment management fees, including the impact of the expense reductions and recapture described above, incurred for the year ended December 31, 2012 were equivalent to a net annual effective rate of 0.04% of each Portfolio’s average daily net assets. Accounting and legal services. Pursuant to a service agreement, the Portfolios reimburse the Adviser for all expenses associated with providing the administrative, financial, legal, accounting and recordkeeping services to the Portfolios, including the preparation of all tax returns, periodic reports to shareholders and regulatory reports, among other services. These expenses are allocated to each share class based on its relative net assets at the time the expense was incurred. These accounting and legal services fees incurred for the year ended December 31, 2012 amounted to an annual rate of 0.01% of the Portfolios’ average daily net assets. Distribution and service plans. The Portfolios have a distribution agreement with the Distributor. The Portfolios have adopted distribution and service plans with respect to Class A, Class B, Class C, Class R1, Class R2, Class R3, Class R4 and Class 1 shares pursuant to Rule 12b-1 under the 1940 Act, to pay the Distributor for services provided as the distributor of shares of the Portfolio. In addition, under a service plan for Class R1, Class R2, Class R3, Class R4 and Class R5 shares, the Portfolios pay for certain other services. The Portfolios may pay up to the following contractual rates of Rule 12b-1 distribution and service fees and other service fees under these arrangements, expressed as an annual percentage of average daily net assets for each class of the Portfolios’ shares. Class Rule 12b-1 Fee Service Fee Class A 0.30% — Class B 1.00% — Class C 1.00% — Class R1 0.50% 0.25% Class R2 0.25% 0.25% Class R3 0.50% 0.15% Class R4 0.25% 0.10% Class R5 — 0.05% Class 1 0.05% — Effective June 1, 2012, the Distributor has contractually agreed to waive 0.10% of Rule 12b-1 fees for Class R4 shares to limit the Rule 12b-1 fees on Class R4 shares to 0.15% of the average daily net assets of Class R4 shares, until at least April 30, 2014, unless renewed by mutual agreement of the Portfolios and the Distributor based upon a determination that this is appropriate under the circumstances at the time. Accordingly, these fee waivers and/or reimbursements amounted to the following for Class R4 shares, for the year ended December 31, 2012: Class R4 Portfolio Rule 12b-1 Reimbursement Lifestyle Aggressive $5,195 Lifestyle Growth 12,994 Lifestyle Balanced 43,806 Lifestyle Moderate 6,394 Lifestyle Conservative 5,230 Sales charges. Class A shares are assessed up-front sales charges of up to 5% of the net asset value of such shares. The following summarizes the net up-front sales charges received by the Distributor during the year ended December 31, 2012: Lifestyle Aggressive Lifestyle Growth Lifestyle Balanced Lifestyle Moderate Lifestyle Conservative Net sales charges $592,545 $4,519,469 $6,539,167 $2,670,615 $2,957,414 Retained for printing prospectuses, advertising and sales literature 92,570 723,992 1,049,038 435,305 494,729 Sales commission to unrelated broker-dealers 477,557 3,697,440 5,408,708 2,168,612 2,401,769 Sales commission to affiliated sales personnel 22,418 98,037 81,421 66,698 60,916 38 Lifestyle Portfolios | Annual report Class A, Class B and Class C shares may be subject to contingent deferred sales charges (CDSCs). Certain Class A shares that are redeemed within one year of purchase are subject to a 1.00% sales charge. Class B shares that are redeemed within six years of purchase are subject to CDSCs, at declining rates, beginning at 5.00%. Class C shares that are redeemed within one year of purchase are subject to a 1.00% CDSC. CDSCs are applied to the lesser of the current market value at the time of redemption or the original purchase cost of the shares being redeemed. Proceeds from CDSCs are used to compensate the Distributor for service providing distribution-related services in connection with the sale of these shares. During the year ended December 31 2012, CDSCs received by the Distributor for Class A, Class B and Class C shares were as follows: Portfolio Class A Class B Class C Lifestyle Aggressive $467 $49,441 $13,886 Lifestyle Growth 5,755 196,001 56,649 Lifestyle Balanced 3,418 176,035 61,338 Lifestyle Moderate 1,400 88,698 42,523 Lifestyle Conservative 1,226 91,856 68,895 Transfer agent fees. The Portfolios have a transfer agent agreement with John Hancock Signature Services, Inc. (Signature Services), an affiliate of the Adviser. The transfer agent fees paid to Signature Services are determined based on the cost to Signature Services (Signature Services Cost) of providing recordkeeping services. The Signature Services Cost includes a component of allocated John Hancock corporate overhead for providing transfer agent services to the Portfolios and to all other John Hancock affiliated funds. It also includes out-of-pocket expenses that are comprised of payments made to third-parties for recordkeeping services provided to their clients who invest in one or more John Hancock funds. In addition, Signature Services Cost may be reduced by certain fees that Signature Services receives in connection with retirement and small accounts. Signature Services Cost is calculated monthly and allocated, as applicable, to four categories of share classes: Institutional Share Classes, Retirement Share Classes, Municipal Bond Classes and all other Retail Share Classes. Within each of these categories, the applicable costs are allocated to the affected John Hancock affiliated funds and/or classes, based on the relative average daily net assets. Class level expenses. Class level expenses for the year ended December 31, 2012 were: Distribution and Transfer State Printing and Portfolio Share class service fees agent fees registration fees postage Lifestyle Aggressive Class A $663,892 $412,879 $29,165 $22,355 Class B 238,413 44,421 14,291 3,768 Class C 1,191,028 222,049 17,353 13,630 Class R1 63,886 2,216 13,633 826 Class R2 207 23 12,970 213 Class R3 65,566 2,518 14,034 739 Class R4 31,767 2,363 14,144 679 Class R5 6,492 2,979 13,983 769 Class R6 — 195 18,603 280 Class 1 1,685,284 — — — Total Lifestyle Growth Class A $2,415,765 $1,502,879 $66,546 $81,407 Class B 1,042,839 194,553 19,806 15,185 Class C 4,606,543 858,739 35,740 54,411 Class R1 120,292 4,367 14,154 1,387 Class R2 208 23 12,983 240 Class R3 134,348 5,124 14,204 1,259 Class R4 74,896 5,548 15,170 1,126 Class R5 13,676 7,787 14,872 1,433 Class R6 — 226 19,002 329 Class 1 5,017,082 — — — Total Lifestyle Balanced Class A $2,718,021 $1,691,397 $79,757 $72,033 Class B 993,725 185,545 26,207 13,227 Class C 5,405,731 1,008,002 43,040 46,559 Class R1 121,185 4,408 14,304 1,084 Class R2 209 23 12,962 443 Class R3 238,689 9,160 14,110 1,576 Class R4 224,071 17,334 16,773 2,547 Class R5 19,960 10,506 16,131 1,654 Class R6 — 461 19,045 330 Class 1 5,313,420 — — — Total Annual report | Lifestyle Portfolios 39 Distribution and Transfer State Printing and Portfolio Share class service fees agent fees registration fees postage Lifestyle Moderate Class A $1,046,443 $651,128 $44,224 $26,453 Class B 406,120 75,849 16,534 5,132 Class C 2,614,424 487,744 30,960 21,332 Class R1 60,033 2,145 13,697 756 Class R2 210 23 12,962 240 Class R3 66,030 2,498 14,025 769 Class R4 34,471 2,594 14,657 650 Class R5 7,025 3,169 15,805 855 Class R6 — 92 17,313 267 Class 1 1,651,301 — — — Total Lifestyle Conservative Class A $1,206,937 $751,629 $38,197 $29,031 Class B 432,093 80,650 15,796 5,119 Class C 2,951,713 550,890 24,139 23,387 Class R1 58,215 1,995 18,805 740 Class R2 211 23 8,245 240 Class R3 71,473 2,727 24,311 777 Class R4 32,828 2,367 14,851 686 Class R5 7,101 3,508 24,099 862 Class R6 — 205 19,046 280 Class 1 1,426,833 — — — Total Trustee expenses. The Portfolios compensate each Trustee who is not an employee of the Adviser or its affiliates. The costs of paying Trustee compensation and expenses are allocated to each Portfolio based on its average daily net assets. Note 5 — Fund share transactions Transactions in Portfolios’ shares for the years ended December 31, 2012 and December 31, 2011 were as follows: Lifestyle Aggressive Year ended 12-31-12 Year ended 12-31-11 Shares Amount Shares Amount Class A shares Sold 6,546,618 $81,230,963 7,464,183 $91,404,027 Distributions reinvested 189,811 2,441,000 243,063 2,751,452 Repurchased (6,006,478) (74,601,304) (4,951,189) (60,481,347) Net increase Class B shares Sold 238,596 $2,949,711 383,237 $4,721,859 Distributions reinvested 5,888 75,895 11,799 133,917 Repurchased (359,517) (4,419,877) (342,031) (4,148,048) Net increase (decrease) Class C shares Sold 1,477,006 $18,287,544 2,588,465 $31,926,500 Distributions reinvested 34,428 444,120 65,280 740,942 Repurchased (2,028,905) (25,079,212) (1,764,063) (21,317,749) Net increase (decrease) Class R1 shares Sold 198,848 $2,431,323 432,325 $5,441,786 Distributions reinvested 4,049 52,186 6,396 72,657 Repurchased (267,568) (3,279,369) (366,618) (4,506,805) Net increase (decrease) Class R2 shares 1 Sold 8,006 $100,000 — — Net increase — — Class R3 shares Sold 202,975 $2,501,105 290,766 $3,553,417 Distributions reinvested 5,910 75,890 10,353 117,091 Repurchased (316,823) (3,900,193) (418,553) (5,043,806) Net decrease 40 Lifestyle Portfolios | Annual report Year ended 12-31-12 Year ended 12-31-11 Shares Amount Shares Amount Class R4 shares Sold 470,635 $5,762,193 489,290 $6,081,935 Distributions reinvested 7,398 94,846 11,062 124,889 Repurchased (558,684) (6,943,072) (428,018) (5,286,717) Net increase (decrease) Class R5 shares Sold 417,659 $5,182,054 520,513 $6,451,285 Distributions reinvested 9,200 118,042 19,696 222,375 Repurchased (842,458) (10,587,042) (375,287) (4,504,410) Net increase (decrease) Class R6 shares 2 Sold 179,670 $2,262,958 8,562 $100,000 Distributions reinvested 2,404 30,777 — — Repurchased (22,990) (285,963) — — Net increase Class 1 shares Sold 4,755,717 $58,815,078 10,943,704 $133,645,731 Distributions reinvested 3,976,367 50,897,498 5,480,200 61,761,848 Repurchased (28,314,394) (351,650,872) (19,800,854) (237,203,958) Net decrease Net increase (decrease) Lifestyle Growth Year ended 12-31-12 Year ended 12-31-11 Shares Amount Shares Amount Class A shares Sold 21,617,347 $282,729,682 25,255,690 $325,712,890 Distributions reinvested 1,047,720 14,102,737 1,135,940 13,619,901 Repurchased (15,385,999) (201,129,161) (13,974,478) (179,071,981) Net increase Class B shares Sold 1,428,655 $18,526,780 1,968,564 $25,335,379 Distributions reinvested 72,488 978,594 92,910 1,116,780 Repurchased (1,315,668) (17,132,556) (1,198,774) (15,315,522) Net increase Class C shares Sold 6,989,144 $91,188,127 10,273,161 $132,871,906 Distributions reinvested 331,572 4,469,588 430,104 5,165,542 Repurchased (6,714,814) (87,411,788) (6,786,907) (86,332,541) Net increase Class R1 shares Sold 527,633 $6,872,767 676,819 $8,740,362 Distributions reinvested 15,702 212,144 17,883 215,130 Repurchased (439,681) (5,699,950) (559,464) (7,376,787) Net increase Class R2 shares 1 Sold 7,663 $100,000 — — Net increase — — Class R3 shares Sold 348,629 $4,518,692 731,870 $9,416,869 Distributions reinvested 19,624 263,747 32,737 391,859 Repurchased (785,497) (10,143,064) (772,447) (9,941,308) Net decrease Annual report | Lifestyle Portfolios 41 Year ended 12-31-12 Year ended 12-31-11 Shares Amount Shares Amount Class R4 shares Sold 1,207,245 $15,441,879 713,217 $8,872,464 Distributions reinvested 25,659 344,864 30,211 361,630 Repurchased (1,209,750) (15,997,180) (839,042) (10,488,230) Net increase (decrease) Class R5 shares Sold 1,317,356 $17,284,507 938,722 $12,212,673 Distributions reinvested 46,280 622,462 52,770 631,654 Repurchased (1,219,079) (16,168,117) (487,392) (6,260,806) Net increase Class R6 shares 2 Sold 253,307 $3,395,751 11,535 $141,552 Distributions reinvested 5,232 70,109 89 1,057 Repurchased (10,608) (141,624) (9) (105) Net increase Class 1 shares Sold 11,077,067 $144,086,192 18,053,853 $233,685,010 Distributions reinvested 15,752,228 211,079,854 20,055,879 239,266,634 Repurchased (66,902,791) (877,159,860) (50,656,774) (639,910,781) Net decrease Class 5 shares Sold 1,378,974 $17,921,927 1,704,430 $22,055,655 Distributions reinvested 223,661 2,992,587 240,178 2,862,925 Repurchased (400,947) (5,237,765) (240,535) (3,020,497) Net increase Net increase (decrease) Lifestyle Balanced Year ended 12-31-12 Year ended 12-31-11 Shares Amount Shares Amount Class A shares Sold 29,799,585 $393,896,550 27,583,068 $357,729,036 Distributions reinvested 1,648,142 22,203,029 1,623,599 20,142,210 Repurchased (16,076,799) (212,815,312) (13,281,688) (171,487,865) Net increase Class B shares Sold 1,870,452 $24,518,316 2,068,163 $26,625,612 Distributions reinvested 117,766 1,591,417 136,001 1,676,290 Repurchased (1,002,770) (13,220,061) (1,032,699) (13,314,679) Net increase Class C shares Sold 10,170,971 $134,241,530 11,338,347 $147,444,834 Distributions reinvested 648,794 8,772,999 793,316 9,792,429 Repurchased (7,790,575) (102,765,426) (7,232,333) (93,268,932) Net increase Class R1 shares Sold 510,563 $6,683,784 553,248 $7,178,427 Distributions reinvested 19,161 257,539 24,934 307,691 Repurchased (581,101) (7,660,314) (376,903) (4,861,927) Net increase (decrease) Class R2 shares 1 Sold 7,605 $100,000 — — Net increase — — 42 Lifestyle Portfolios | Annual report Year ended 12-31-12 Year ended 12-31-11 Shares Amount Shares Amount Class R3 shares Sold 788,988 $10,363,332 865,516 $11,151,510 Distributions reinvested 57,078 767,299 77,750 963,283 Repurchased (1,350,324) (17,819,887) (1,041,990) (13,534,250) Net decrease Class R4 shares Sold 6,336,522 $83,595,716 871,720 $11,476,386 Distributions reinvested 126,337 1,697,241 65,932 819,277 Repurchased (3,411,704) (45,323,645) (1,037,906) (13,443,059) Net increase (decrease) Class R5 shares Sold 1,450,309 $19,171,138 1,642,807 $21,488,098 Distributions reinvested 80,278 1,077,660 110,529 1,376,693 Repurchased (2,067,688) (27,326,993) (1,290,830) (16,820,167) Net increase (decrease) Class R6 shares 2 Sold 353,784 $4,657,544 8,248 $103,500 Distributions reinvested 6,223 83,976 — — Repurchased (23,203) (310,274) — — Net increase Class 1 shares Sold 34,176,951 $448,550,959 39,551,115 $511,123,439 Distributions reinvested 22,417,405 299,880,075 26,838,854 333,196,257 Repurchased (51,222,941) (676,975,779) (36,844,586) (470,092,098) Net increase Class 5 shares Sold 1,434,898 $18,976,047 1,240,322 $16,132,683 Distributions reinvested 163,876 2,194,885 160,865 1,995,168 Repurchased (256,469) (3,317,908) (259,546) (3,316,409) Net increase Net increase Lifestyle Moderate Year ended 12-31-12 Year ended 12-31-11 Shares Amount Shares Amount Class A shares Sold 12,585,088 $164,396,073 11,478,695 $145,921,776 Distributions reinvested 788,832 10,431,025 754,289 9,356,716 Repurchased (7,794,657) (101,628,949) (5,332,351) (67,791,561) Net increase Class B shares Sold 877,166 $11,392,653 1,075,807 $13,660,530 Distributions reinvested 63,761 843,884 63,595 786,336 Repurchased (408,443) (5,320,085) (367,327) (4,657,413) Net increase Class C shares Sold 6,493,158 $84,645,234 6,906,563 $87,818,079 Distributions reinvested 438,826 5,811,808 457,098 5,659,846 Repurchased (3,837,488) (50,036,708) (3,348,037) (42,388,595) Net increase Class R1 shares Sold 334,547 $4,340,072 290,222 $3,703,097 Distributions reinvested 12,333 163,215 13,573 168,255 Repurchased (204,333) (2,654,134) (265,849) (3,385,518) Net increase Annual report | Lifestyle Portfolios 43 Year ended 12-31-12 Year ended 12-31-11 Shares Amount Shares Amount Class R2 shares 1 Sold 7,716 $100,000 — — Net increase — — Class R3 shares Sold 260,175 $3,374,916 403,702 $5,139,065 Distributions reinvested 20,123 265,626 26,932 333,836 Repurchased (376,016) (4,863,415) (350,836) (4,432,751) Net increase (decrease) Class R4 shares Sold 570,862 $7,382,594 246,227 $3,128,495 Distributions reinvested 23,965 315,915 22,330 276,444 Repurchased (418,916) (5,497,168) (202,592) (2,572,826) Net increase Class R5 shares Sold 416,723 $5,420,537 790,524 $10,089,122 Distributions reinvested 27,676 363,887 47,006 582,669 Repurchased (989,460) (12,870,594) (474,551) (6,013,998) Net increase (decrease) Class R6 shares 2 Sold 132,468 $1,768,610 7,994 $100,000 Distributions reinvested 1,723 22,882 — — Repurchased (14,137) (189,742) — — Net increase Class 1 shares Sold 13,540,901 $175,499,000 13,082,359 $166,615,780 Distributions reinvested 8,662,040 114,126,515 9,904,635 122,933,186 Repurchased (15,429,208) (201,695,879) (13,422,853) (169,449,859) Net increase Class 5 shares Sold 887,000 $11,536,611 612,369 $7,775,812 Distributions reinvested 93,554 1,232,491 84,958 1,052,566 Repurchased (276,740) (3,573,141) (213,134) (2,689,762) Net increase Net increase Lifestyle Conservative Year ended 12-31-12 Year ended 12-31-11 Shares Amount Shares Amount Class A shares Sold 16,485,132 $218,406,695 16,626,365 $214,371,407 Distributions reinvested 1,019,305 13,597,012 819,424 10,398,314 Repurchased (9,311,796) (122,976,803) (7,591,792) (97,926,459) Net increase Class B shares Sold 1,085,716 $14,340,232 1,213,609 $15,617,448 Distributions reinvested 75,238 1,004,631 66,498 843,963 Repurchased (475,249) (6,288,066) (562,385) (7,241,252) Net increase Class C shares Sold 8,677,376 $114,808,866 9,052,182 $116,563,348 Distributions reinvested 533,856 7,123,334 469,469 5,958,102 Repurchased (4,407,940) (58,316,268) (4,214,339) (54,239,302) Net increase 44 Lifestyle Portfolios | Annual report Year ended 12-31-12 Year ended 12-31-11 Shares Amount Shares Amount Class R1 shares Sold 355,693 $4,723,573 306,782 $3,975,039 Distributions reinvested 15,971 213,057 14,449 183,680 Repurchased (207,657) (2,757,838) (459,770) (5,953,530) Net increase (decrease) Class R2 shares 1 Sold 7,622 $100,000 — — Net increase — — Class R3 shares Sold 332,721 $4,381,713 442,216 $5,732,778 Distributions reinvested 24,838 330,471 29,066 369,187 Repurchased (355,405) (4,671,166) (490,152) (6,346,100) Net increase (decrease) Class R4 shares Sold 498,780 $6,562,898 460,870 $5,954,607 Distributions reinvested 22,529 299,530 25,387 322,310 Repurchased (611,503) (8,087,876) (302,677) (3,897,650) Net increase (decrease) Class R5 shares Sold 943,275 $12,427,797 737,253 $9,510,571 Distributions reinvested 40,401 537,917 44,615 566,159 Repurchased (1,115,453) (14,626,308) (266,887) (3,452,543) Net increase (decrease) Class R6 shares 2 Sold 125,404 $1,659,520 7,806 $100,000 Distributions reinvested 2,732 36,576 — — Repurchased (15,458) (207,702) — — Net increase Class 1 shares Sold 25,753,594 $341,811,558 24,495,781 $316,021,626 Distributions reinvested 8,441,260 112,325,015 8,583,834 108,961,974 Repurchased (12,200,592) (162,035,261) (12,240,403) (157,655,502) Net increase Net increase 1 The inception date for Class R2 shares is 3-1-12. 2 The inception date for Class R6 shares is 9-1-11. As of December 31, 2012, affiliates of the Portfolios owned 100% of shares of beneficial interest of Class R2 of each of the Lifestyle Portfolios. As of December 31, 2012, affiliates of the Portfolios owned 5%, 3%, 2%, 7% and 7% of shares of beneficial interest of Class R6 of the Lifestyle Aggressive, Lifestyle Growth, Lifestyle Balanced, Lifestyle Moderate and Lifestyle Conservative Portfolios, respectively. Note 6 — Purchase and sale of securities The following summarizes the purchases and sales of the affiliated underlying funds for the year ended December 31, 2012: Portfolio Purchases Sales Lifestyle Aggressive $807,398,705 $1,019,844,863 Lifestyle Growth 2,680,690,975 2,986,406,650 Lifestyle Balanced 2,881,992,799 2,423,215,120 Lifestyle Moderate 971,094,091 735,063,364 Lifestyle Conservative 1,005,603,260 515,787,907 Annual report | Lifestyle Portfolios 45 Note 7 — Investment in affiliated underlying funds The Portfolios invest primarily in affiliated underlying funds that are managed by the Adviser and affiliates. The Portfolios do not invest in the affiliated underlying funds for the purpose of exercising management or control; however, the Portfolios’ investment may represent a significant portion of each underlying fund’s net assets. As of December 31, 2012, the following Portfolios held 5% or more of an affiliated underlying fund’s net assets: Percent of Underlying Percent of Underlying Portfolio Affiliate Class NAV Funds’ Net Assets Portfolio Affiliate Class NAV Funds’ Net Assets Lifestyle Aggressive Lifestyle Growth John Hancock Funds II John Hancock Funds II All Cap Core 21.2% Active Bond 11.0% All Cap Value 12.2% All Cap Core 50.5% Alpha Opportunities 17.0% All Cap Value 32.5% Blue Chip Growth 9.5% Alpha Opportunities 41.8% Capital Appreciation 9.5% Blue Chip Growth 25.4% Capital Appreciation Value 9.6% Capital Appreciation Value 33.6% China Emerging Leaders 16.7% Capital Appreciation 25.6% Currency Strategies 7.0% China Emerging Leaders 39.0% Emerging Markets 14.5% Currency Strategies 21.9% Equity-Income 10.6% Emerging Market 33.8% Fundamental Global Franchise 9.4% Equity-Income 28.3% Fundamental Large Cap Value 13.7% Floating Rate Income 11.4% Fundamental Value 15.0% Fundamental Global Franchise 32.1% Global Real Estate 9.2% Fundamental Large Cap Value 36.6% Health Science 13.5% Fundamental Value 35.9% Heritage 17.4% Global Absolute Return Strategies 6.8% International Growth Opportunities 10.0% Global Bond 9.8% International Growth Stock 15.5% Global High Yield 18.6% International Small Cap 12.2% Global Real Estate 28.7% International Small Company 17.0% Health Science 36.3% International Value 11.0% Heritage 44.3% Mid Cap Stock 10.5% High Income 25.1% Mid Cap Value Equity 19.1% High Yield 12.0% Mid Value 14.9% International Growth Opportunities 23.7% Mutual Shares 15.6% International Growth Stock 36.5% Natural Resources 9.7% International Small Cap 25.3% Real Estate Equity 8.8% International Small Company 35.1% Redwood 8.0% International Value 26.0% Small Cap Growth 15.0% Mid Cap Stock 26.8% Small Cap Opportunities 13.7% Mid Cap Value 47.6% Small Cap Value 17.5% Mid Value 38.0% Small Company Growth 17.3% Multi-Sector Bond 14.2% Small Company Value 10.3% Mutual Shares 41.4% Smaller Company Growth 17.4% Natural Resources 22.6% Technical Opportunities 16.4% Real Estate Equity 27.6% U.S. Equity 8.4% Real Return Bond 8.2% Value 15.6% Redwood 25.1% John Hancock Funds III Small Cap Growth 31.3% International Core 7.4% Small Cap Opportunities 28.6% International Value Equity 15.6% Small Cap Value 36.3% Rainier Growth 6.6% Small Company Value 21.5% Strategic Growth 14.2% Small Company Growth 35.9% John Hancock Investment Trust Smaller Company Growth 36.1% Small Cap Intrinsic Value 13.0% Spectrum Income 14.8% Strategic Income Opportunities 6.5% Technical Opportunities 44.0% Total Return 7.4% U.S. Equity 28.9% U.S. High Yield Bond 17.0% Value 39.9% John Hancock Funds III Disciplined Value 6.1% Global Shareholder Yield 16.0% International Core 17.5% International Value Equity 36.7% Rainer Growth 17.6% Strategic Growth 38.3% John Hancock Investment Trust Small Cap Intrinsic Value 26.9% 46 Lifestyle Portfolios | Annual report Percent of Underlying Percent of Underlying Portfolio Affiliate Class NAV Funds’ Net Assets Portfolio Affiliate Class NAV Funds’ Net Assets Lifestyle Balanced Lifestyle Moderate John Hancock Funds II John Hancock Funds II Active Bond 31.3% Active Bond 20.3% All Cap Core 28.4% All Cap Value 8.1% All Cap Value 26.2% Alpha Opportunities 5.9% Alpha Opportunities 26.6% Capital Appreciation Value 7.8% Blue Chip Growth 20.5% Core Bond 22.5% Capital Appreciation Value 29.5% Currency Strategies 9.5% Capital Appreciation 20.6% Equity-Income 7.1% China Emerging Leaders 28.7% Floating Rate Income 12.7% Core Bond 33.6% Fundamental Global Franchise 8.2% Currency Strategies 27.2% Fundamental Large Cap Value 9.2% Emerging Market 24.4% Fundamental Value 5.9% Equity-Income 22.7% Global Bond 16.4% Floating Rate Income 25.9% Global High Yield 14.3% Fundamental Global Franchise 31.7% Global Real Estate 8.2% Fundamental Large Cap Value 29.4% High Income 17.1% Fundamental Value 23.7% High Yield 9.3% Global Absolute Return Strategies 9.3% International Growth Stock 6.3% Global Bond 33.3% Investment Quality Bond 18.5% Global High Yield 33.3% Mid Value 7.9% Global Real Estate 31.6% Multi-Sector Bond 16.0% Health Science 33.4% Natural Resources 5.4% Heritage 31.1% Real Estate Equity 9.9% High Income 39.9% Real Return Bond 11.9% High Yield 21.7% Redwood 9.1% International Growth Opportunities 19.5% Small Cap Growth 7.2% International Growth Stock 29.8% Small Cap Value 8.1% International Small Cap 18.3% Small Company Growth 7.9% International Small Company 25.3% Smaller Company Growth 8.0% International Value 21.3% Spectrum Income 16.7% Investment Quality Bond 20.1% Strategic Income Opportunities 5.9% Mid Cap Stock 18.8% Total Return 13.7% Mid Cap Value 33.2% U.S. Equity 7.5% Mid Value 26.6% U.S. High Yield Bond 13.3% Multi-Sector Bond 39.1% John Hancock Funds III Mutual Shares 33.4% International Value Equity 6.3% Natural Resources 23.6% Strategic Growth 6.9% Real Estate Equity 30.4% Real Return Bond 27.1% Portfolio Affiliate Class NAV Percent Funds’ of Underlying Net Assets Redwood 27.7% Small Cap Growth 25.8% Lifestyle Conservative Small Cap Opportunities 23.5% John Hancock Funds II Small Cap Value 30.0% Active Bond 23.7% Small Company Value 17.8% Blue Chip Growth 5.4% Small Company Growth 29.2% Core Bond 31.2% Smaller Company Growth 29.2% Currency Strategies 9.5% Spectrum Income 40.7% Equity-Income 5.7% Strategic Income Opportunities 14.4% Floating Rate Income 14.2% Technical Opportunities 24.5% Fundamental Global Franchise 5.2% Total Return 21.1% Fundamental Value 5.5% U.S. Equity 29.1% Global Bond 20.7% U.S. High Yield Bond 30.9% Global High Yield 13.9% Value 28.1% Global Real Estate 5.8% John Hancock Funds III High Income 16.6% Global Shareholder Yield 16.1% High Yield 9.0% International Core 14.3% Investment Quality Bond 43.5% International Value Equity 30.1% Multi-Sector Bond 17.2% Rainer Growth 14.2% Real Estate Equity 9.3% Strategic Growth 30.4% Real Return Bond 19.6% John Hancock Investment Trust Redwood 8.6% Small Cap Intrinsic Value 21.6% Short Term Government Income 72.5% Small Cap Growth 7.1% Spectrum Income 17.8% Strategic Income Opportunities 6.3% Total Return 16.0% U.S. High Yield Bond 13.4% Annual report | Lifestyle Portfolios 47 Auditors’ report Report of Independent Registered Public Accounting Firm To the Board of Trustees and Shareholders of John Hancock Funds II: In our opinion, the accompanying statements of assets and liabilities, including the portfolios of investments, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of each of the portfolios Lifestyle Aggressive Portfolio, Lifestyle Growth Portfolio, Lifestyle Balanced Portfolio, Lifestyle Moderate Portfolio, and Lifestyle Conservative Portfolio, which are part of John Hancock Funds II (the “Trust”) at December 31, 2012, the results of each of their operations for the year then ended, the changes in each of their net assets for each of the two years in the period then ended and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the Trust’s management; our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of securities at December 31, 2012 by correspondence with the transfer agents, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts February 25, 2013 48 Lifestyle Portfolios | Annual report Tax information Unaudited For federal income tax purposes, the following information is furnished with respect to the distributions of the Portfolios, if any, paid during their taxable year ended December 31, 2012. Dividend Received Deduction. The Portfolios reports the maximum amount allowable of its net taxable income as eligible for the corporate dividends-received deduction. Qualified Dividend Income. The Portfolios reports the maximum amount allowable of its net taxable income as qualified dividend income as provided in the Jobs and Growth Tax Relief Reconciliation Act of 2003. Foreign Tax Credit. The following table details the income derived from foreign sources and the amounts the Portfolios intend to pass through as foreign tax credits for the fiscal year ended December 31, 2012: Fund Foreign Source Income Foreign Tax Credit Lifestyle Aggressive $19,827,491 $1,773,863 Lifestyle Growth 45,930,125 4,114,601 Lifestyle Balanced 35,265,433 3,139,113 Lifestyle Moderate 6,854,170 609,888 Lifestyle Conservative 3,273,701 288,448 Eligible shareholders will be mailed a 2012 Form 1099-DIV in early 2013. This will reflect the tax character of all distributions paid in calendar year 2012. Please consult a tax adviser regarding the tax consequences of your investment in the Fund. Annual report | Lifestyle Portfolios 49 Special Shareholder Meeting Unaudited On November 14, 2012, a Special Meeting of the Shareholders of John Hancock Funds II and each of its series, including John Hancock Lifestyle Portfolios, was held at 601 Congress Street, Boston, Massachusetts, for the purpose of considering and voting on the following proposal: Proposal: Election of thirteen (13) Trustees as members of the Board of Trustees of John Hancock Funds II. TOTAL VOTES TOTAL VOTES WITHHELD FOR THE NOMINEE FROM THE NOMINEE Independent Trustees Charles L. Bardelis 7,616,504,618.81 68,337,736.33 Peter S. Burgess 7,615,970,679.45 68,871,675.70 William H. Cunningham 7,617,896,790.36 66,945,564.78 Grace K. Fey 7,615,778,673.96 69,063,681.18 Theron S. Hoffman 7,615,274,624.90 69,567,730.24 Deborah C. Jackson 7,613,243,797.95 71,598,557.20 Hassell H. McClellan 7,613,775,261.17 71,067,093.97 James M. Oates 7,609,760,388.78 75,081,966.36 Steven R. Pruchansky 7,616,850,614.43 67,991,740.71 Gregory A. Russo 7,622,347,084.59 62,495,270.55 Non-Independent Trustees James R. Boyle 7,622,433,052.00 62,409,303.15 Craig Bromley 7,617,300,092.72 67,542,262.42 Warren A. Thomson 7,620,483,794.58 64,358,560.56 50 Lifestyle Portfolios | Annual report Trustees and Officers This chart provides information about the Trustees and Officers who oversee your John Hancock fund as of December 1, 2012. Officers elected by the Trustees manage the day-to-day operations of each Portfolio and execute policies formulated by the Trustees. Independent Trustees Number of Name, Year of Birth Trustee of John Hancock Position(s) held with Fund the Fund funds overseen Principal occupation(s) and other directorships during past 5 years since 1 by Trustee James M. Oates , Born: 1946 2012 240 Managing Director, Wydown Group (financial consulting firm) (since 1994); Chairman and Director, Emerson Investment Management, Inc. (since 2000); Independent Chairman, Hudson Castle Group, Inc. (formerly IBEX Capital Markets, Inc.) (financial services company) (1997–2011); Director, Stifel Financial (since 1996); Director, Investor Financial Services Corporation (1995–2007); Director, Connecticut River Bancorp (since 1998); Director, Virtus Funds (formerly Phoenix Mutual Funds) (since 1988). Trustee and Chairman of the Board, John Hancock retail funds (since 2012); Trustee, John Hancock Funds III (2005–2006 and since 2012); Trustee (since 2004) and Chairman of the Board (since 2005), John Hancock Variable Insurance Trust; Trustee and Chairman of the Board (since 2005), John Hancock Funds II. Charles L. Bardelis , 3 Born: 1941 2012 240 Director, Island Commuter Corp. (marine transport). Trustee, John Hancock retail funds (since 2012); Trustee, John Hancock Funds III (2005–2006 and since 2012); Trustee, John Hancock Variable Insurance Trust (since 1988); Trustee, John Hancock Funds II (since 2005). Peter S. Burgess , 3 Born: 1942 2012 240 Consultant (financial, accounting and auditing matters) (since 1999); Certified Public Accountant; Partner, Arthur Andersen (independent public accounting firm) (prior to 1999); Director, Lincoln Educational Services Corporation (since 2004); Director, Symetra Financial Corporation (since 2010); former Director, PMA Capital Corporation (2004–2010). Trustee, John Hancock retail funds (since 2012); Trustee, John Hancock Funds III (2005–2006 and since 2012); Trustee, John Hancock Variable Insurance Trust and John Hancock Funds II (since 2005). William H. Cunningham , 2 Born: 1944 1994 240 Professor, University of Texas, Austin, Texas (since 1971); former Chancellor, University of Texas System and former President of the University of Texas, Austin, Texas; Director, LIN Television (since 2009); Chairman (since 2009) and Director (since 2006), Lincoln National Corporation (insurance); Director, Resolute Energy Corporation (since 2009); Director, Southwest Airlines (since 2000); former Director, Introgen (manufacturer of biopharmaceuticals) (until 2008); former Director, Hicks Acquisition Company I, Inc. (until 2007); former Director, Texas Exchange Bank, SSB (formerly Bank of Crowley) (until 2009); former Advisory Director, JP Morgan Chase Bank (formerly Texas Commerce Bank–Austin) (until 2009). Trustee, John Hancock retail funds (since 1986); Trustee, John Hancock Variable Insurance Trust (since 2012); Trustee, John Hancock Funds II (since 2012 and 2005–2006). Grace K. Fey , Born: 1946 2012 240 Chief Executive Officer, Grace Fey Advisors (since 2007); Director and Executive Vice President, Frontier Capital Management Company (1988–2007); Director, Fiduciary Trust (since 2009). Trustee, John Hancock retail funds (since 2012); Trustee, John Hancock Variable Insurance Trust and John Hancock Funds II (since 2008). Theron S. Hoffman , 3 Born: 1947 2012 240 Chief Executive Officer, T. Hoffman Associates, LLC (consulting firm) (since 2003); Director, The Todd Organization (consulting firm) (2003–2010); President, Westport Resources Management (investment management consulting firm) (2006–2008); Senior Managing Director, Partner and Operating Head, Putnam Investments (2000–2003); Executive Vice President, The Thomson Corp. (financial and legal information publishing) (1997–2000). Trustee, John Hancock retail funds (since 2012); Trustee, John Hancock Variable Insurance Trust and John Hancock Funds II (since 2008). Annual report | Lifestyle Portfolios 51 Independent Trustees (continued) Number of Name, Year of Birth Trustee of John Hancock Position(s) held with Fund the Fund funds overseen Principal occupation(s) and other directorships during past 5 years since by Trustee Deborah C. Jackson , 2 Born: 1952 2008 240 President, Cambridge College, Cambridge, Massachusetts (since 2011); Chief Executive Officer, American Red Cross of Massachusetts Bay (2002–2011); Board of Directors of Eastern Bank Corporation (since 2001); Board of Directors of Eastern Bank Charitable Foundation (since 2001); Board of Directors of American Student Assistance Corporation (1996–2009); Board of Directors of Boston Stock Exchange (2002–2008); Board of Directors of Harvard Pilgrim Healthcare (health benefits company) (2007–2011). Trustee, John Hancock retail funds (since 2008); Trustee of John Hancock Variable Insurance Trust and John Hancock Funds II (since 2012). Hassell H. McClellan , Born: 1945 2012 240 Associate Professor, The Wallace E. Carroll School of Management, Boston College (since 1984); Trustee, Virtus Variable Insurance Trust (formerly Phoenix Edge Series Funds) (since 2008); Director, The Barnes Group (since 2010). Trustee, John Hancock retail funds (since 2012); Trustee, John Hancock Funds III (2005–2006 and since 2012); Trustee, John Hancock Variable Insurance Trust and John Hancock Funds II (since 2005). Steven R. Pruchansky , 2 Born: 1944 1991 240 Chairman and Chief Executive Officer, Greenscapes of Southwest Florida, Inc. (since 2000); Director and President, Greenscapes of Southwest Florida, Inc. (until 2000); Member, Board of Advisors, First American Bank (until 2010); Managing Director, Jon James, LLC (real estate) (since 2000); Director, First Signature Bank & Trust Company (until 1991); Director, Mast Realty Trust (until 1994); President, Maxwell Building Corp. (until 1991). Trustee (since 1992) and Chairman of the Board (2011–2012), John Hancock retail funds; Trustee, John Hancock Variable Insurance Trust and John Hancock Funds II (since 2012). Gregory A. Russo , 2 Born: 1949 2009 240 Director and Audit Committee Chairman (since 2012) and Member, Audit Committee and Finance Committee (since 2011), NCH Healthcare System, Inc. (holding company for multi- entity healthcare system); Director and Member of Finance Committee, The Moorings, Inc. (nonprofit continuing care community) (since 2012); Vice Chairman, Risk & Regulatory Matters, KPMG LLP (KPMG) (2002–2006); Vice Chairman, Industrial Markets, KPMG (1998–2002); Chairman and Treasurer, Westchester County, New York, Chamber of Commerce (1986–1992); Director, Treasurer and Chairman of Audit and Finance Committees, Putnam Hospital Center (1989–1995); Director and Chairman of Fundraising Campaign, United Way of Westchester and Putnam Counties, New York (1990–1995). Trustee, John Hancock retail funds (since 2008); Trustee, John Hancock Variable Insurance Trust and John Hancock Funds II (since 2012). Non-Independent Trustees 4 Number of Name, Year of Birth Trustee of John Hancock Position(s) held with Fund the Fund funds overseen Principal occupation(s) and other directorships during past 5 years since by Trustee James R. Boyle , Born: 1959 2012 240 Senior Executive Vice President, John Hancock Financial Services (since 1999, including prior positions); Chairman and Director, John Hancock Advisers, LLC, John Hancock Funds, LLC and John Hancock Investment Management Services, LLC (2005–2010). Trustee, John Hancock retail funds (since 2012 and 2005–2010), Trustee, John Hancock Variable Insurance Trust and John Hancock Funds II (since 2005). Craig Bromley , 2 Born: 1966 2012 240 President, John Hancock Financial Services (since 2012); Senior Executive Vice President and General Manager, U.S. Division, John Hancock Financial Services (since 2012); President and Chief Executive Officer, Manulife Insurance Company (Manulife (Japan) (2005–2012), including prior positions). Trustee, John Hancock retail funds (since 2012); Trustee, John Hancock Variable Insurance Trust and John Hancock Funds II (since 2012). Warren A. Thomson , 2 Born: 1955 2012 240 Senior Executive Vice President and Chief Investment Officer, Manulife Financial Corporation (since 2001, including prior positions); Director, Manulife Trust Company and Manulife Bank of Canada (2001–2013, including prior positions); Director and Chairman, Manulife Asset Management (since 2001, including prior positions). Trustee, John Hancock retail funds, John Hancock Variable Insurance Trust and John Hancock Funds II (since 2012). 52 Lifestyle Portfolios | Annual report Principal officers who are not Trustees Officer Name, Year of Birth of the Position(s) held with Fund Trust Principal occupation(s) and other directorships during past 5 years since Hugh McHaffie , Born: 1959 2009 President Executive Vice President, John Hancock Financial Services (since 2006, including prior positions); Chairman and Director, John Hancock Advisers, LLC, John Hancock Investment Management Services, LLC and John Hancock Funds, LLC (since 2010); President, John Hancock Advisers, LLC (since 2012); President, John Hancock Investment Management Services, LLC (since 2010). President (since 2012) and former Trustee (2010–2012), John Hancock retail funds; President, John Hancock Variable Insurance Trust and John Hancock Funds II (since 2009). Andrew G. Arnott , Born: 1971 2009 Executive Vice President Senior Vice President, John Hancock Financial Services (since 2009); Executive Vice President, John Hancock Advisers, LLC (since 2005); Executive Vice President, John Hancock Investment Management Services, LLC (since 2006); President, John Hancock Funds, LLC (since 2004, including prior positions); Executive Vice President, John Hancock retail funds (since 2007, including prior positions); Executive Vice President, John Hancock Variable Insurance Trust and John Hancock Funds II (since 2007, including prior positions). Thomas M. Kinzler , Born: 1955 2006 Secretary and Chief Legal Officer Vice President, John Hancock Financial Services (since 2006); Secretary and Chief Legal Counsel, John Hancock Funds, LLC (since 2007); Secretary and Chief Legal Officer, John Hancock retail funds, John Hancock Variable Insurance Trust and John Hancock Funds II (since 2006). Francis V. Knox, Jr. , Born: 1947 2005 Chief Compliance Officer Vice President, John Hancock Financial Services (since 2005); Chief Compliance Officer, John Hancock retail funds, John Hancock Variable Insurance Trust, John Hancock Funds II, John Hancock Advisers, LLC and John Hancock Investment Management Services, LLC (since 2005); Vice President and Chief Compliance Officer, John Hancock Asset Management a division of Manulife Asset Management (US) LLC (2005–2008). Charles A. Rizzo , Born: 1957 2007 Chief Financial Officer Vice President, John Hancock Financial Services (since 2008); Senior Vice President, John Hancock Advisers, LLC and John Hancock Investment Management Services, LLC (since 2008); Chief Financial Officer, John Hancock retail funds, John Hancock Variable Insurance Trust and John Hancock Funds II (since 2007). Salvatore Schiavone , Born: 1965 2009 Treasurer Assistant Vice President, John Hancock Financial Services (since 2007); Vice President, John Hancock Advisers, LLC and John Hancock Investment Management Services, LLC (since 2007); Treasurer, John Hancock retail funds (since 2007, including prior positions); Assistant Treasurer, John Hancock Variable Insurance Trust (2010–2012 and 2007–2009, including prior positions); Treasurer, John Hancock Fund II (since 2010, including prior positions). John Hancock retail funds is comprised of John Hancock Funds III and 33 other John Hancock funds consisting of 23 series of other John Hancock trusts and 10 closed-end funds. The business address for all Trustees and Officers is 601 Congress Street, Boston, Massachusetts 02210–2805. The Statement of Additional Information of the Fund includes additional information about members of the Board of Trustees of the Fund and is available without charge, upon request, by calling 1-800–225-5291. 1 Each Trustee holds office until his or her successor is elected and qualified, or until the Trustee’s death, retirement, resignation or removal. 2 Became a Trustee of the Fund, effective December 1, 2012. 3 Member of Audit Committee. 4 Because Messrs. Bromley and Thomson are senior executives or directors and Mr. Boyle held prior positions as a senior executive or director with the Adviser and/or its affiliates, each of them is considered an “interested person,” as defined in the Investment Company Act of 1940, of the Fund. Annual report | Lifestyle Portfolios 53 More information Trustees Investment adviser James M. Oates, Chairperson John Hancock Advisers, LLC Steven R. Pruchansky, Vice Chairperson Charles L. Bardelis * Subadvisers James R. Boyle† John Hancock Asset Management a division of Craig Bromley† Manulife Asset Management (US) LLC Peter S. Burgess * William H. Cunningham Principal distributor Grace K. Fey John Hancock Funds, LLC Theron S. Hoffman* Deborah C. Jackson Custodian Hassell H. McClellan State Street Bank and Trust Company Gregory A. Russo Warren A. Thomson† Transfer agent John Hancock Signature Services, Inc. Officers Hugh McHaffie Legal counsel President K&L Gates LLP Andrew G. Arnott Independent registered public accounting firm Executive Vice President PricewaterhouseCoopers LLP Thomas M. Kinzler Secretary and Chief Legal Officer Francis V. Knox, Jr. Chief Compliance Officer Charles A. Rizzo Chief Financial Officer Salvatore Schiavone Treasurer *Member of the Audit Committee † Non-Independent Trustee The Portfolios’ proxy voting policies and procedures, as well as the Portfolios’ proxy voting record for the most recent twelve-month period ended June 30, are available free of charge on the Securities and Exchange Commission (SEC) Web site at www.sec.gov or on our Web site. The Portfolios’ complete list of portfolio holdings, for the first and third fiscal quarters, is filed with the SEC on FormN-Q. The Portfolios’ Form N-Q is available on our Web site and the SEC’s Web site, www.sec.gov, and can be reviewed and copied (for a fee) at the SEC’s Public Reference Room in Washington, DC. Call 1-202-551-8090 toreceive information on the operation of the SEC’s Public Reference Room. We make this information on your portfolio, as well as monthly portfolio holdings , and other fund details available on our Web site at www.jhfunds.com or by calling 1-800-225-5291. You can also contact us: 1-800-225-5291 Regular mail: Express mail: jhfunds.com John Hancock Signature Services, Inc. John Hancock Signature Services, Inc. P.O. Box 55913 Mutual Fund Image Operations Boston, MA 02205-5913 30 Dan Road Canton, MA 02021 54 Lifestyle Portfolios | Annual report ITEM 2. CODE OF ETHICS. (a) As of the end of the fiscal year, December 31, 2012, the registrant has adopted a code of ethics, as defined in Item 2 of Form N-CSR), that applies to its Chief Executive Officer and Chief Financial Officer (respectively, the principal executive officer, the principal financial officer, the “Covered Officers”). A copy of the code of ethics is filed as an exhibit to this Form N-CSR. (b) Not applicable (c) Not applicable (d) Not applicable (e) Not applicable ( f)(1) A copy of the Code of Ethics is attached hereto . (f)(2) Not applicable (f)(3) The Registrant will provide a copy of the Code of Ethics to any person without charge, upon request by calling the following toll free number (800) 344-1029. ITEM 3. AUDIT COMMITTEE FINANCIAL EXPERT. The Board of Trustees of the Registrant has determined that it has one “audit committee financial expert” as that term is defined in Item 3(b) of Form N-CSR: Peter S. Burgess, who is “independent” as that term is defined in Item 3(a) (2) of Form N-CSR. ITEM 4. PRINCIPAL ACCOUNTANT FEES AND SERVICES. (a) AUDIT FEES: 2012: $131,796 2011: $120,540 These fees represent aggregate fees billed for the last two fiscal years (the “Reporting Periods”) for professional services rendered by the principal accountant for the audits of the Registrant’s annual financial statements or services that are normally provided by the accountant in connection with statutory and regulatory filing or engagements for such Reporting Periods. (b) AUDIT RELATED FEES: 2012: $41,776 2011: $40,948 These fees represent the aggregate fees billed for the Reporting Periods for assurance and related services by the principal accountant that are reasonably related to the performance of the audit of the Registrant’s financial statements and are not reported under paragraph (a) of this Item. Such fees relate to professional services rendered by PwC for separate audit reports in connection with security counts pursuant to Rule 17f-2 under the Investment Company Act of 1940 and affiliated service provider internal controls reviews. (c) TAX FEES: 2012: $0 2011: $8,458 These fees represent aggregate fees billed for the Reporting Periods for professional services rendered by the principal accountant for tax compliance, tax advice and tax planning. The tax fees for the year ended December 31, 2012 were $0 as the tax services were provided by a service provider other than the principal accountant. The tax services provided by the principal accountant for the year ended December 31, 2011 related to the review of the Registrant’s tax returns and tax distribution requirements. (d) ALL OTHER FEES: 2012: $36,842 2011: $370 These fees represent other fees for John Hancock Funds II billed to the registrant or to control affiliates. (e) (1) Audit Committee Pre-Approval Policies and Procedures: The Trust’s Audit Committee must pre-approve all audit and non-audit services provided by the independent registered public accounting firm (the “Auditor”) relating to the operations or financial reporting of the funds. Prior to the commencement of any audit or non-audit services to a fund, the Audit Committee reviews the services to determine whether they are appropriate and permissible under applicable law. The Trust’s Audit Committee has adopted policies and procedures to, among other purposes, provide a framework for the Committee’s consideration of audit-related and non-audit services by the Auditor. The policies and procedures require that any audit-related and non-audit service provided by the Auditor and any non-audit service provided by the Auditor to a fund service provider that relates directly to the operations and financial reporting of a fund are subject to approval by the Audit Committee before such service is provided. Audit-related services provided by the Auditor that are expected to exceed $25,000 per instance/per fund are subject to specific pre-approval by the Audit Committee. Tax services provided by the Auditor that are expected to exceed $30,000 per instance/per fund are subject to specific pre-approval by the Audit Committee. All audit services, as well as the audit-related and non-audit services that are expected to exceed the amounts stated above, must be approved in advance of provision of the service by formal resolution of the Audit Committee. At the regularly scheduled Audit Committee meetings, the Committee reviews a report summarizing the services, including fees, provided by the Auditor. (2) Amount approved by the Audit Committee pursuant paragraph (c) (7) (i) (C) of Rule 2-01 of Regulation S-X: None. (f) Not Applicable. (g) The aggregate non-audit fees billed by PwC for services rendered to the registrant and rendered to the registrant's control affiliates for each of the last two fiscal years of the registrant were $2,909,584 for the fiscal year ended December 31, 2012 and $2,529,075 for the fiscal year ended December 31, 2011. (h) The Registrant’s audit committee of the Board of Trustees has considered the provision of non-audit services that were rendered to the Registrant’s investment adviser and service affiliates that were not pre-approved pursuant to paragraph (c) (7ii) of Rule 2-01 of Regulation S-X, to be compatible with maintaining PwC’s independence. ITEM 5. AUDIT COMMITTEE OF LISTED REGISTRANTS Peter S. Burgess - Chairman Charles L. Bardelis Theron S. Hoffman ITEM 6. SCHEDULE OF INVESTMENTS. (a) Included with Item 1. (b) Not Applicable. ITEM 7. DISCLOSURE OF PROXY VOTING POLICIES AND PROCEDURES FOR CLOSED-END MANAGEMENT INVESTMENT COMPANIES. Not Applicable. ITEM 8. PORTFOLIO MANAGERS OF CLOSED-END MANAGEMENT INVESTMENT COMPANIES. Not Applicable. ITEM 9. PURCHASE OF EQUITY SECURITIES BY CLOSED-END MANAGEMENT INVESTMENT COMPANIES AND AFFILIATED PURCHASERS. Not Applicable. ITEM 10. SUBMISSION OF MATTERS TO VOTE OF SECURITY HOLDERS. Not Applicable. ITEM 11. CONTROLS AND PROCEDURES. (a) EVALUATION OF DISCLOSURE CONTROLS AND PROCEDURES. The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in this Form N-CSR is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such disclosure controls and procedures include controls and procedures designed to ensure that such information is accumulated and communicated to the Registrant's management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. Within 90 days prior to the filing date of this Form N-CSR, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrant's management, including the Registrant's principal executive officer and the Registrant's principal financial officer, of the effectiveness of the design and operation of the Registrant's disclosure controls and procedures relating to information required to be disclosed on Form N-CSR. Based on such evaluation, the Registrant's principal executive officer and principal financial officer concluded that the Registrant's disclosure controls and procedures are operating effectively to ensure that: (i) information required to be disclosed in this Form N-CSR is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission, and (ii) information is accumulated and communicated to the Registrant’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. (b) CHANGE IN REGISTRANT’S INTERNAL CONTROL: Not Applicable. ITEM 12. EXHIBITS. (a)(1) SEE ATTACHED CODE OF ETHICS. (a)(2)(i) CERTIFICATION OF PRINCIPAL EXECUTIVE OFFICER. (a)(2)(ii) CERTIFICATION OF PRINCIPAL FINANCIAL OFFICER. (b) CERTIFICATION PURSUANT TO Rule 30a-2(b) OF THE INVESTMENT COMPANY ACT OF SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. JOHN HANCOCK FUNDS II /s/ Hugh McHaffie Hugh McHaffie President Date: February 20, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. /s/ Hugh McHaffie Hugh McHaffie President Date: February 20, 2013 /s/ Charles A. Rizzo Charles A. Rizzo Chief Financial Officer Date: February 20, 2013
